--------------------------------------------------------------------------------

Exhibit 10.1


 
EXECUTION VERSION
 
 
 
 
LOAN ARRANGEMENT AND REIMBURSEMENT AGREEMENT


between


FORD MOTOR COMPANY




and




UNITED STATES DEPARTMENT OF ENERGY


dated as of September 16, 2009


 
 

--------------------------------------------------------------------------------

 




ARTICLE I
DEFINITIONS AND OTHER RULES OF CONSTRUCTION
 
2
           
1.1
 
Terms Generally
 
2
1.2
 
Other Rules of Construction
 
2
1.3
 
Definitions in Other Written Communications
 
3
1.4
 
Conflict with Funding Agreements
 
3
1.5
 
Accounting Terms
 
3
           
ARTICLE II
FUNDING
 
4
           
2.1
 
Loans.
 
4
2.2
 
Loan Commitment Amount Reductions
 
4
2.3
 
Mechanics for Requesting Advances.
 
5
2.4
 
Mechanics for Funding Advances.
 
7
2.5
 
Advance Requirements under the Funding Agreements
 
9
2.6
 
No Approval of Work
 
10
2.7
 
Reallocation of Advances
 
10
           
ARTICLE III
PAYMENTS; PREPAYMENTS
 
10
           
3.1
 
Place and Manner of Payments.
 
10
3.2
 
Payment of the Facility Fee
 
11
3.3
 
Maturity and Amortization.
 
11
3.4
 
Evidence of Debt.
 
11
3.5
 
Interest Provisions Relating to All Advances.
 
11
3.6
 
Prepayments.
 
12
           
ARTICLE IV
REIMBURSEMENT OBLIGATIONS
 
16
           
4.1
 
Reimbursement and Other Payment Obligations.
 
16
4.2
 
Subrogation
 
17
4.3
 
Obligations Absolute.
 
17
4.4
 
Evidence of Payment
 
21
4.5
 
Payment of Loan Document Amounts.
 
21
           
ARTICLE V
CONDITIONS PRECEDENT
 
22
           
5.1
 
Conditions Precedent to the Principal Instrument Delivery Date
 
22
5.2
 
Conditions Precedent to FFB Purchase of the Notes
 
27
5.3
 
Advance Approval Conditions Precedent
 
27
5.4
 
Conditions Precedent to FFB Advance
 
29
5.5
 
Advance Deductions
 
30
5.6
 
Satisfaction of Conditions Precedent
 
30



 
i

--------------------------------------------------------------------------------

 


ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF THE BORROWER
 
30
           
6.1
 
Financial Condition
 
31
6.2
 
No Change
 
31
6.3
 
Existence
 
31
6.4
 
Power; Authorization; Enforceable Obligations
 
31
6.5
 
No Legal Bar
 
31
6.6
 
Litigation
 
32
6.7
 
No Default
 
32
6.8
 
Ownership of Property
 
32
6.9
 
Intellectual Property
 
32
6.10
 
Federal Regulations
 
32
6.11
 
ERISA
 
32
6.12
 
Investment Company Act
 
33
6.13
 
Guarantors; Pledged Equity
 
33
6.14
 
Security Documents.
 
33
6.15
 
Environmental Laws
 
34
6.16
 
OFAC and USA PATRIOT Act.
 
34
6.17
 
Eligibility of Borrower, Projects
 
35
6.18
 
Approvals, Permits and Consents
 
35
6.19
 
Compliance with Laws, Program Requirements
 
35
6.20
 
Project Business Plan
 
35
6.21
 
Federal Funding
 
36
           
ARTICLE VII
AFFIRMATIVE COVENANTS
 
36
           
7.1
 
Amendments to Certain Agreements.
 
36
7.2
 
Maintenance of Business; Existence
 
37
7.3
 
Maintenance of Property; Insurance.
 
37
7.4
 
Additional Collateral, Etc.
 
38
7.5
 
Use of Proceeds
 
43
7.6
 
Books, Records and Inspections.
 
43
7.7
 
Approvals; Government Approvals
 
44
7.8
 
Compliance with Program Requirements
 
44
7.9
 
Advanced Technology Vehicles
 
44
7.10
 
Davis-Bacon Act
 
44
7.11
 
Investment Earnings
 
45
7.12
 
Federal Funding
 
45
7.13
 
Borrower Project Commitment
 
45



 
ii

--------------------------------------------------------------------------------

 


ARTICLE VIII
INFORMATION COVENANTS
 
46
           
8.1
 
Financial Statements.
 
46
8.2
 
Reports
 
47
8.3
 
Notices.
 
49
           
ARTICLE IX
NEGATIVE COVENANTS
 
49
           
9.1
 
Borrowing Base
 
49
9.2
 
Available Liquidity
 
49
9.3
 
Liens.
 
49
9.4
 
Restricted Group Debt
 
49
9.5
 
Asset Sale Restrictions.
 
50
9.6
 
Restricted Payments
 
53
9.7
 
Fundamental Changes.
 
54
9.8
 
Negative Pledge
 
55
9.9
 
Sales and Leasebacks
 
56
9.10
 
Use of Proceeds
 
56
9.11
 
Debarment.
 
57
9.12
 
Public Statements
 
57
9.13
 
Limitation on Senior Obligations
 
57
9.14
 
Noneligible ATVM Project Costs
 
58
           
ARTICLE X
EVENTS OF DEFAULT AND REMEDIES
 
58
           
10.1
 
Events of Default
 
58
10.2
 
Remedies; Waivers.
 
61
10.3
 
Accelerated Advances
 
63
           
ARTICLE XI
THE ATVM COLLATERAL TRUSTEE
 
63
           
11.1
 
Appointment
 
63
11.2
 
Delegation of Duties
 
64
11.3
 
Exculpatory Provisions
 
64
11.4
 
Non-Reliance on the ATVM Collateral Trustee
 
64
11.5
 
ATVM Collateral Trustee in Its Individual Capacity
 
65
           
ARTICLE XII
MISCELLANEOUS
 
65
           
12.1
 
Amendments, Etc
 
65
12.2
 
Delay and Waiver
 
65
12.3
 
Right of Setoff
 
66
12.4
 
Survival of Representations and Warranties
 
66
12.5
 
Notices
 
66



 
iii

--------------------------------------------------------------------------------

 


12.6
 
Severability; Consents.
 
68
12.7
 
Judgment Currency
 
69
12.8
 
Indemnification.
 
69
12.9
 
Limitation on Liability
 
72
12.10
 
Successors and Assigns.
 
72
12.11
 
Participations
 
73
12.12
 
Further Assurances and Corrective Instruments
 
73
12.13
 
Reinstatement
 
73
12.14
 
Governing Law; Waiver of Jury Trial.
 
74
12.15
 
Submission to Jurisdiction
 
74
12.16
 
Entire Agreement
 
74
12.17
 
Benefits of Agreement
 
74
12.18
 
Headings
 
75
12.19
 
Counterparts
 
75
12.20
 
No Partnership; Etc
 
75
12.21
 
Releases of Guarantees and Liens.
 
75
12.22
 
Certain Waivers
 
77
12.23
 
Independence of Covenants
 
77
12.24
 
Marshaling
 
77
12.25
 
Pro Rata Treatment
 
77






   
ANNEXES, SCHEDULES AND EXHIBITS
     
Annex A
 
Definitions
     
Schedule 5.1(o)
 
Evidence of Necessary Consents, Approvals and Waivers
     
Schedule 6.13(a)
 
Guarantors
     
Schedule 6.13(b)
 
Pledged Equity & Certificated Securities
     
Schedule 6.14(c)
 
Uniform Commercial Code Financing Statements for Existing Collateral
     
Schedule 6.14(d)
 
Uniform Commercial Code Financing Statements for ATVM Collateral
     
Schedule 6.21
 
List of Federal Funding Applications
     
Schedule 7.4
 
Pledged Notes
     
Schedule A
 
Mortgaged Property
     
Exhibit A
 
Form of Drawstop Notice



 
iv

--------------------------------------------------------------------------------

 


Exhibit B
 
Form of Obligor Certificate
     
Exhibit C
 
Form of Borrower’s Certificate
     
Exhibit D
 
Form of Opinion of Davis Polk and Wardwell LLP
     
Exhibit E
 
Form of Opinion of Borrower’s Associate General Counsel
     
Exhibit F-1
 
Form of Opinion of Delaware Counsel
     
Exhibit F-2
 
Form of Opinion of Bermuda Counsel
     
Exhibit F-3
 
Form of Opinion of Mexico Counsel
     
Exhibit G
 
Form of Lobbying Certification
     
Exhibit H
 
Lobbying Disclosure Form
     
Exhibit I
 
Form of Collateral Release
     
Exhibit J
 
Form of Compliance Certificate
     
Exhibit K-1
 
Form of Existing Collateral Release Notice
     
Exhibit K-2
 
Form of ATVM Collateral Release Certificate
     
Exhibit L
 
Form of ATVM Collateral Security Agreement
     
Exhibit M
 
Form of ATVM Collateral Trust Agreement
     
Exhibit N
 
Form of Guarantee
     
Exhibit O
 
Form of Note A
     
Exhibit P
 
Form of Note B



 
v

--------------------------------------------------------------------------------

 


LOAN ARRANGEMENT AND REIMBURSEMENT AGREEMENT, dated as of September 16, 2009
(this “Agreement”), between the UNITED STATES DEPARTMENT OF ENERGY, an agency of
the United States of America (“DOE”), and FORD MOTOR COMPANY (the “Borrower”),
a corporation organized under the laws of Delaware.


PRELIMINARY STATEMENTS


A.            DOE has been authorized to arrange for FFB (as that and other
capitalized terms used herein without definition are defined in Annex A to this
Agreement) to make loans to manufacturers of advanced technology vehicles and
components pursuant to the Advanced Technology Vehicles Manufacturing Incentive
Program, as set forth in Section 136 of the Energy Independence and Security Act
of 2007.


B.             The Borrower submitted an Application, dated November 18, 2008,
which was deemed substantially complete on December 16, 2008 and was amended and
restated on June 12, 2009, for a multi-draw term loan facility to be authorized
and approved by DOE under the ATVM Program, subject to the requirements of
Section 136 and the Applicable Regulations.


C.             The Borrower and DOE entered into a Conditional Commitment Letter
on June 23, 2009, pursuant to which DOE agreed to arrange for FFB to purchase
Notes from the Borrower in an aggregate amount not to exceed $5,937,000,000 and
to make Advances from time to time thereunder, in each case upon the terms and
subject to the conditions of this Agreement and the other Loan Documents.


D.            Subject to the terms and conditions hereof, DOE will, in
connection with arranging financing for the Borrower from FFB, issue and deliver
to FFB the Principal Instruments.


E.             Pursuant to the terms of the Program Financing Agreement, DOE
will be obligated to reimburse FFB for any liabilities, losses, costs or
expenses incurred by FFB from time to time with respect to the Notes or the
related Note Purchase Agreement.


F.             The Borrower’s obligations to DOE and FFB will be secured by the
Liens granted under the ATVM Collateral Security Documents and the Existing
Collateral Security Documents, to the extent provided therein.


G.            The parties hereto desire (a) to specify, among other things, the
terms and conditions for (i) the delivery by DOE of the Principal Instruments
required for FFB to purchase the Notes pursuant to the Note Purchase Agreement,
(ii) the delivery by DOE of Advance Request Approval Notices and (iii) certain
indemnity and reimbursement obligations of the Borrower to DOE and (b) to
provide for certain other matters related thereto.


 

--------------------------------------------------------------------------------

 


NOW, THEREFORE, in consideration of the promises and other agreements herein
contained, the parties hereby agree as follows:


ARTICLE I


DEFINITIONS AND OTHER RULES OF CONSTRUCTION


1.1           Terms Generally.  Capitalized terms used herein, including in the
preliminary statements, without definition shall have the respective meanings
assigned to such terms in Annex A (Definitions) hereto.


1.2           Other Rules of Construction.  Unless the contrary is expressly
stated herein:


(i)            words in this Agreement denoting one gender only shall be
construed to include the other gender;


(ii)           when used in this Agreement, the words “including”, “includes”
and “include” shall be deemed to be followed in each instance by the words
“without limitation”;


(iii)          when used in this Agreement, the words “herein”, “hereby”,
“hereunder”, “hereof”, “hereto”, “hereinbefore”, and “hereinafter”, and words of
similar import, unless otherwise specified, shall refer to this Agreement in its
entirety and not to any particular section, subsection, paragraph, clause or
other subdivision, exhibit, schedule or appendix of this Agreement;


(iv)          each reference in this Agreement to any article, section,
subsection, paragraph, clause or other subdivision, exhibit, schedule or
appendix shall mean, unless otherwise specified, the respective article,
section, subsection, paragraph, clause or other subdivision, exhibit, schedule
or appendix of this Agreement;


(v)           capitalized terms in this Agreement referring to any Person or
party to any Transaction Document or to any other agreement, instrument, deed or
other document shall refer to such Person or party together with its successors
and permitted assigns, and in the case of any Governmental Authority, any Person
succeeding to its functions and capacities;


(vi)          each reference in this Agreement to any Transaction Document or to
any other agreement, instrument, deed or other document, shall be deemed to be a
reference to such Transaction Document or such other agreement, instrument, deed
or document, as the case may be, as the same may be amended, supplemented,
novated or otherwise modified from time to time in accordance with the terms
hereof and thereof;


 
2

--------------------------------------------------------------------------------

 


(vii)         each reference in this Agreement to any Requirements of Law shall
be construed as a reference to such Requirement of Law, as the case may be, as
applied, amended, modified, extended or re-enacted from time to time, and
includes any rules or regulations promulgated thereunder;


(viii)        each reference in this Agreement to any provision of any other
Transaction Document will include reference to any definition or provision
incorporated by reference within that provision;


(ix)           the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, Capital Stock, securities, revenues,
accounts, leasehold interests, Intellectual Property and contract rights; and


(x)            the word “will” shall be construed as having the same meaning and
effect as the word “shall.”


1.3           Definitions in Other Written Communications.  Unless the contrary
intention appears, any capitalized term used without definition in any notice or
other written communication given under or pursuant to this Agreement shall have
the same meaning in that notice or other written communication as in this
Agreement.


1.4           Conflict with Funding Agreements.  In the case of any conflict
between the terms of this Agreement and the terms of any Funding Agreement
(other than the Program Financing Agreement), the terms of such Funding
Agreement, as between the Borrower and the Lender Parties party thereto, shall
control, unless expressly stated to the contrary herein.


1.5           Accounting Terms.  As used herein and in the other Loan Documents,
and any certificate or other document made or delivered pursuant hereto or
thereto, accounting terms not defined in Annex A and accounting terms partly
defined in Annex A, to the extent not defined, shall have the respective
meanings given to them under GAAP.


 
3

--------------------------------------------------------------------------------

 


ARTICLE II


FUNDING


2.1           Loans.


(a)       Purchase of Notes.  Subject to the terms and conditions hereof and of
the Funding Agreements, on the Principal Instrument Delivery Date, DOE agrees to
deliver to FFB the Principal Instruments required, in accordance with Section
4.2 of the Note Purchase Agreement, in connection with the offer to FFB to
purchase on the Financial Closing Date (i) Note A in an aggregate maximum
principal amount not to exceed $4,377,000,000 (the “A Loan”) and (ii) Note B in
an aggregate maximum principal amount not to exceed $1,560,000,000 (the “B Loan”
and together with the A Loan, the “Loans”).


(b)       Advance Request Approval Notice.  Subject to the terms and conditions
hereof and of the Funding Agreements, DOE agrees, no less than three Business
Days prior to each Advance Date during the Availability Period, to deliver to
FFB an Advance Request Approval Notice authorizing FFB to make advances of the
Loans (the “Advances”), provided that, after giving effect to any Advances and
the use of proceeds thereof,


(i)            the aggregate amount of Advances made to the Borrower under the
Notes does not exceed the Maximum Total Loan Amount;


(ii)           the aggregate amount of Advances made to the Borrower under Note
A does not exceed $4,377,000,000 (the “Maximum Total Loan A Amount”); and


(iii)          the aggregate amount of Advances made to the Borrower under Note
B does not exceed $1,560,000,000 (the “Maximum Total Loan B Amount”).


2.2           Loan Commitment Amount Reductions.  The Borrower may, on not less
than 30 days prior written notice to DOE and upon the satisfaction of any
consent requirement or other applicable provisions of this Agreement and each
Loan Document, permanently reduce the Loan Commitment Amount, in whole or in
part, but only if:


(a)       DOE is satisfied that the proposed reduction or cancellation would not
cause a Default or an Event of Default;


(b)       the Borrower shall have delivered to DOE, by an Acceptable Delivery
Method, a certificate, in form and substance satisfactory to DOE, with respect
to the matters set forth in clause (a) above; and


 
4

--------------------------------------------------------------------------------

 


(c)       to the extent permitted by applicable Law, upon such cancellation or
reduction, the Borrower shall pay all expenses and other amounts then due with
respect to such cancellation or reduction under this Agreement.


Once reduced or canceled, the Loan Commitment Amount may not be increased.


2.3           Mechanics for Requesting Advances.


(a)       Advance Requests.  From time to time during the Availability Period,
the Borrower may request Advances under the Funding Agreements by, not less than
(i) in the case of an Advance or Advances in an amount less than or equal to
$100,000,000, seven Business Days and (ii) in the case of an Advance or Advances
in an amount greater than $100,000,000, 10 Business Days, in each case, prior to
any Requested Advance Date, (A) delivering, by an Acceptable Delivery Method, to
DOE, an appropriately completed request with respect to such Advance or Advances
(each, an “Advance Request”), which shall be substantially in the form of the
document titled “Form of Advance Request Certificate,” dated September 16, 2009
previously submitted to and accepted by DOE (the “Form of Advance Request”) and
in compliance with the requirements of Section 2.3(b), and (B) delivering, by an
Acceptable Delivery Method, to DOE, and, by facsimile, to FFB an appropriately
completed FFB Advance Request which shall be substantially in the form of
Exhibit A to the Note Purchase Agreement (the “Form of FFB Advance
Request”).  The Borrower may request Advances no more frequently than 12 times
during any calendar year, provided that, for the 2009 calendar year, the
Borrower shall be permitted to request Advances no more than five times.


(b)       Contents of Advance Requests.  Each Advance Request shall specify or
include as an attachment each of the following:


(i)            (A) the amount (if any) of the Advance requested under Note A,
and (B) the amount (if any) of the Advance requested under Note B, which amount
shall be equal to the sum of (i) 40% of the total capitalizable facilities and
tooling set forth under the heading “Eligible Project Costs: Cap F&T” of Annex I
of the Advance Request and (ii) a portion of the cost of the time spent
Developing the trade secrets or inventions incorporated into the patents and
patent applications Uniquely Identified in the updated Asset Register that were
not Uniquely Identified in any previous Asset Register, provided that in each of
clauses (A) and (B), such amounts shall be in the minimum amounts required by
this Agreement, the Note Purchase Agreement and the relevant Note;


(ii)           the Requested Advance Date, which, subject to the requirements of
Section 2.3(a) shall be any Business Day during the Availability Period;


 
5

--------------------------------------------------------------------------------

 


(iii)          the aggregate amount, on a prospective basis after giving effect
to the requested Advances, of (A) all Advances outstanding under Note A (if any)
and (B) all Advances outstanding under Note B (if any);


(iv)          a duly completed Draw Request (substantially in the form of Annex
I to the Form of Advance Request);


(v)           a duly completed Collateralization Summary (substantially in the
form of Annex II to the Form of Advance Request); and


(vi)          an updated Asset Register (substantially in the form of Annex III
to the Form of Advance Request).


(c)       Contents of FFB Advance Requests.  Each FFB Advance Request shall
contain all information required by the Form of FFB Advance Request.


(d)       Maximum Note Amount Amendments.  If at any time (x) the aggregate
amount of Advances that the Borrower or DOE anticipates will be requested under
Note A or Note B, as the case may be, during the next three months would cause
the aggregate principal amount of Advances outstanding under any such Note to
exceed the Maximum Principal Amount of such Note and (y) the aggregate amount of
Advances that the Borrower or DOE anticipates will be requested during such
period under both Note A and Note B would not cause the aggregate principal
amount of the Advances outstanding under both Notes to exceed the Maximum Total
Loan Amount, either the Borrower or DOE may request that the other, and upon
such request both DOE and the Borrower shall, execute, acknowledge and deliver,
or cause to be executed, acknowledged and delivered, and DOE shall use
reasonable efforts to cause FFB to execute, acknowledge and deliver, or cause to
be executed, acknowledged and delivered, within a reasonable period of such
request, such amendments or supplements hereto, to the relevant Notes or to any
other Loan Documents, and such further instruments, and take such further
actions, as may be necessary to effectuate a reallocation of the Maximum Total
Loan Amount between the Maximum Total Loan A Amount and the Maximum Total Loan B
Amount to accommodate the amount of Advances that the Borrower or DOE, as the
case may be, anticipates will be requested under each Note during the remaining
Availability Period.  For the avoidance of doubt, the parties agree (i) to use
reasonable efforts to anticipate the need to enter into the amendments specified
in this Section 2.3(d) to allow as much advance notice of the need for such
amendments as is practicable and to limit the number of such amendments as much
as practicable and (ii) that DOE shall be under no obligation to deliver an
Advance Request Approval Notice with respect to any Advance Request that would
cause the aggregate Advances under Note A to exceed the Maximum Total Loan A
Amount, the aggregate Advances under Note B to exceed the Maximum Total Loan B
Amount or the aggregate Advances under both Notes to exceed the Maximum Total
Loan Amount until the necessary amendments or supplements hereto, to the
relevant Notes or to any other Loan Documents have been executed and such
further instruments, or further actions, have occurred to effectuate
reallocation of the Maximum Total Loan Amount between the Maximum Total Loan A
Amount and the Maximum Total Loan B Amount that would permit the Advances
requested in such Advance Request to be made without any such amount being
exceeded.


 
6

--------------------------------------------------------------------------------

 


2.4           Mechanics for Funding Advances.


(a)       Advance Funding.


(i)            Satisfaction of Conditions.  Promptly after receipt of an Advance
Request complying with Sections 2.3(a) (Mechanics for Requesting Advances) and
2.3(b), DOE shall review such Advance Request and the attachments thereto to
determine whether all certificates and documentation required under Section 2.3
have been delivered to it.  At such time as DOE has determined that it has
received all such required certificates and documentation, but in any event not
more than, (x) in the case of any Advance or Advances in an amount less than or
equal to $100,000,000, four Business Days and (y) in the case of any Advance or
Advances in an amount greater than $100,000,000, seven Business Days after
receipt of such Advance Request, DOE shall so notify FFB and the Borrower; and


(ii)           Advance Request Approval Notice.  With respect to any Advance or
Advances under the Funding Agreements, if DOE determines that all conditions
precedent set forth in Section 5.3 (Advance Approval Conditions Precedent) in
respect of the requested Advance or Advances have been satisfied (or waived in
writing), then no later than three Business Days prior to the Requested Advance
Date, DOE shall issue to FFB and the Borrower an Advance Request Approval
Notice.


(iii)          Funding.  For any requested Advance for which an Advance Request
Approval Notice has been issued pursuant to this Section 2.4(a) and for which no
Drawstop Notice has been issued pursuant to Section 2.4(b), FFB shall fund such
Advance on the Requested Advance Date in accordance with the Note Purchase
Agreement and the relevant Note.  Such funds shall be applied as specified in
the Funding Agreements, provided that if any Drawstop Notice has been issued and
is in effect on the Requested Advance Date with respect to any funds received by
the Borrower, such funds shall be returned by the Borrower to FFB pursuant to
Section 2.4(b).


 
7

--------------------------------------------------------------------------------

 


(b)       Drawstop Notices.


(i)            Issuance.  Following the issuance of any Advance Request Approval
Notice by DOE pursuant to Section 2.4(a) and on or prior to the Requested
Advance Date, DOE or FFB may, from time to time, issue a notice substantially in
the form attached hereto as Exhibit A (a “Drawstop Notice”) to the Borrower and
to DOE or FFB, as the case may be, if and only if DOE or FFB, as the case may
be, determines that:


(A)          the conditions in Section 5.3 with respect to such Advance or
Advances are not met, or having been met, are no longer met; or


(B)           to the extent the Advance Request Approval Notice has been issued
for any Advance under the relevant Note and the Note Purchase Agreement, the
conditions precedent to such Advance contained in such Note and the Note
Purchase Agreement are not met, or having been met, are no longer met.


(ii)           Consequences.  If a Drawstop Notice is issued, FFB shall not be
obligated to make the requested Advance or Advances set forth on such Drawstop
Notice, provided that, if FFB makes any such Advance or Advances to the Borrower
following the issuance of a Drawstop Notice, the Borrower shall return such
Advance or Advances to FFB immediately upon receipt thereof, and provided
further that, any amount required to be returned by the Borrower pursuant to
this Section 2.4(b)(ii) shall accrue interest at the Late Charge Rate from the
date such Advance or Advances are made until such Advance or Advances are
returned.  Following the return of such Advance or Advances, FFB shall deliver
an invoice to the Borrower setting forth the interest due and payable with
respect to such returned amount.  The Borrower hereby agrees promptly, but in no
event later than five Business Days following delivery of such invoice, to pay
such interest amounts as directed by FFB.


(c)       No Liability.


(i)            Neither DOE nor FFB shall have any liability to the Borrower or
any Affiliate thereof or to any other Lender Party arising from the issuance of
a Drawstop Notice or the failure to issue any Advance Request Approval Notice or
any other certificate or notice contemplated by this Section 2.4 unless (x) such
Drawstop Notice has not been withdrawn within five Business Days after receipt
by DOE or FFB, as the case may be, from the Borrower of notice that the Borrower
believes that DOE or FFB, as the case may be, was not entitled to deliver the
Drawstop Notice or (y) such failure to issue any such Advance Request Approval
Notice or any other certificate shall continue for five Business Days after the
date otherwise specified for delivery hereunder.


 
8

--------------------------------------------------------------------------------

 


(ii)           Subject to Section 2.4(c)(i), neither DOE nor FFB shall have any
liability for any action taken (including the delivery of a Drawstop Notice) or
omitted to be taken (including the failure to fund any Advance or Advances
following the issuance of a Drawstop Notice) or for any loss or injury resulting
from its actions or its performance or lack of performance of any of its other
duties hereunder if DOE or FFB, as the case may be, acted reasonably in
exercising or interpreting its statutory authority and applicable regulations in
taking any such action, omitting to take any action or performing its duties
hereunder.  In no event shall DOE, FFB or any subsequent holder of any Note be
liable (A) for acting in accordance with or relying upon any entitlement order,
instruction, notice, demand, certificate or document from the Obligors or any
entity acting on behalf of the Obligors, (B) for any indirect, consequential,
punitive or special damages, regardless of the form of action and whether or not
any such damages were foreseeable or contemplated, or (C) in the case of FFB or
any subsequent holder of any Note, for acting in accordance with or relying upon
any Drawstop Notice issued by DOE.


(iii)          Notwithstanding anything contained in this Agreement to the
contrary, neither DOE nor FFB shall incur any liability to the Borrower or any
Affiliate thereof or to any other Lender Party for not performing any act or
fulfilling any duty, obligation or responsibility hereunder by reason of any of
the following circumstances beyond the control of DOE, FFB or their respective
agents:  any act or provision of any present or future law or regulation of any
Governmental Authority (other than FFB or DOE, unless DOE or FFB, as the case
may be, is required pursuant to applicable law to issue regulations prohibiting
it from performing such duty or fulfilling such duty, obligation or
responsibility), any act of God, fire, flood, severe weather, epidemic,
quarantine restriction, explosion, sabotage, act of war, act of terrorism, riot,
civil commotion, lapse of the statutory authority of the United States
Department of the Treasury to raise cash through the issuance of Treasury debt
instruments, disruption or failure of the Treasury Financial Communications
System, closure of the Federal Government, or unforeseen or unscheduled closure
or evacuation of DOE’s or FFB’s office (each such circumstance, a “Force Majeure
Event”); it being understood that DOE or FFB, as the case may be, shall resume
performance hereunder as soon as such Force Majeure Event ceases to prevent such
Lender Party from performing hereunder.


2.5           Advance Requirements under the Funding
Agreements.  Notwithstanding anything to the contrary contained in this Article
II (Funding), the Borrower shall comply with each disbursement requirement set
forth in the Funding Agreements.  Unless otherwise specified in the Funding
Agreements, all determinations to be made with respect to the Funding Agreements
shall be made by DOE.


 
9

--------------------------------------------------------------------------------

 


2.6           No Approval of Work.  The making of any Advance or Advances under
the Loan Documents shall not be deemed an approval or acceptance by any Lender
Party of any work, labor, supplies, materials or equipment furnished or supplied
with respect to any Project.


2.7           Reallocation of Advances.  Not more than once every six months,
DOE shall have the right, in its sole discretion, to deliver a written notice
(the “Loan Reclassification Notice”) to the Borrower requesting the
reclassification of all, or any portion, of (x) the outstanding Advances made
under Note B secured by the ATVM Collateral into Advances made under Note A
secured by the Existing Collateral or (y) the outstanding Advances made under
Note A secured by the Existing Collateral into Advances made under Note B
secured by the ATVM Collateral to ensure that the aggregate outstanding
principal amount of the Advances under Note B on the date of such
reclassification are approximately 40% of the estimated Net Book Value of the
ATVM Collateral (including, for the avoidance of doubt, assets whose acquisition
or Development by the Borrower has been or is to be financed with such Advance
or any other Advances previously made hereunder but that are not yet included in
the Asset Register) after giving effect to such reclassification; provided that
in no event may the aggregate principal amount of Advances outstanding at any
time under Note B exceed the aggregate amount of the then outstanding Advances
the proceeds of which were used to fund capitalizable facilities and
tooling.  The Borrower shall execute, acknowledge and deliver, or cause to be
executed, acknowledged and delivered, within a reasonable period following
delivery of such Loan Reclassification Notice, such amendments or supplements
hereto or to any other Loan Document, and such further instruments, and take
such further actions, as may be necessary in DOE’s reasonable judgment to
effectuate such reclassification of Advances.


ARTICLE III


PAYMENTS; PREPAYMENTS


3.1           Place and Manner of Payments.


(a)       All payments due under any Note shall be made by the Borrower to FFB
pursuant to the terms of the Funding Agreements.


(b)       All payments to be made to DOE under this Agreement shall be made to
DOE in lawful currency of the United States of America in immediately available
funds before 1:00 p.m. (District of Columbia time) on the date when due to such
account as DOE shall direct by written notice to the Borrower not less than five
Business Days prior to the date when due.


 
10

--------------------------------------------------------------------------------

 


(c)       In the event that the date of any payment to DOE or the expiration of
any time period hereunder occurs on a day which is not a Business Day, then such
payment or expiration of time period shall be made or occur on the next
succeeding Business Day and such extension of time shall in such cases be
included in computing interest or fees, if any, in connection with such payment.


3.2           Payment of the Facility Fee.  The Borrower shall pay to DOE on the
Principal Instrument Delivery Date, a Facility Fee in the aggregate amount of
$5,937,000.  Once paid, the Facility Fee shall not be refundable under any
circumstances.


3.3           Maturity and Amortization.


(a)       Maturity Date.  The Borrower shall repay all outstanding Loans on the
Maturity Date.


(b)       Quarterly Payments.  Each Note shall (i) be stated to mature in 40
equal consecutive quarterly installments of principal payable on each Quarterly
Payment Date, commencing on September 15, 2012, and (ii) provide for the payment
of interest in accordance with Section 3.5 (Interest Provisions Relating to All
Advances) and the Funding Agreements.


3.4           Evidence of Debt.


(a)       Records.  DOE shall maintain, or cause to be maintained, in accordance
with its usual practice, internal records evidencing the amounts from time to
time (i) advanced by FFB under the Note Purchase Agreement and the Notes,
(ii) paid by DOE to FFB pursuant to Section 6.3 of the Program Financing
Agreement and (iii) paid by or on behalf of the Borrower from time to time in
respect thereof.


(b)       Prima Facie Evidence.  Except as otherwise provided in any Loan
Document, the entries made in the internal records maintained by or on behalf of
DOE pursuant to paragraph (a) above shall constitute prima facie evidence of the
existence and amount of the Note A Obligations or the Note B Obligations of the
Borrower as therein recorded.


3.5           Interest Provisions Relating to All Advances.


(a)       Interest Account and Interest Computations.  Interest shall accrue on
the unpaid principal amount of each Advance from the date such Advance is
disbursed to the Borrower or otherwise disbursed or deemed disbursed pursuant to
the Note Purchase Agreement and the relevant Note, to the date such Advance is
due, at a rate per annum as specified in the Funding Agreements.  All overdue
amounts in respect of any Advance will (x) accrue interest at the Late Charge
Rate and (y) be payable by the Borrower in accordance with the Funding
Agreements.  The Borrower hereby authorizes FFB to record in an account or
accounts maintained by FFB on its books (i) the interest rates applicable to all
Advances, (ii) the date and amount of each principal and interest payment on
each Advance outstanding, and (iii) such other information as FFB may determine
is necessary for the computation of interest payable by the Borrower under the
relevant Note.  The Borrower agrees that all computations of interest by FFB
pursuant to this Section 3.5 shall, in the absence of manifest error, be prima
facie evidence of the amount thereof.  All computations of interest shall be
made as set forth in the relevant Funding Agreement.


 
11

--------------------------------------------------------------------------------

 


(b)       Interest Payment Dates.  Subject to the terms of the Note Purchase
Agreement and the relevant Note, the Borrower shall pay accrued interest on the
outstanding principal amount of each Advance on each Quarterly Payment Date, on
each prepayment (to the extent thereof), and at maturity (whether by
acceleration or otherwise).


3.6           Prepayments.


(a)       Terms of All Prepayments.


(i)            With respect to any prepayment of any Advance, whether such
prepayment is voluntary or mandatory, including a prepayment upon acceleration,
the Borrower shall comply with all applicable terms and provisions of this
Agreement and the Funding Agreements.


(ii)           All prepayments of any Note shall be (A) applied to Advances as
specified in the relevant Prepayment Election Notice (subject to Section
3.6(c)(vii) to the extent applicable) and (B) due in an amount equal to the
Prepayment Price calculated by FFB in accordance with the terms of the
respective Note.


(iii)          The Borrower may not reborrow the principal amount of any Advance
that is prepaid, nor shall any such prepayment create availability for further
borrowings during the Availability Period.


(iv)          If the Borrower shall fail to make a prepayment to FFB on any
Intended Prepayment Date in accordance with this Section 3.6 with respect to any
notice of prepayment delivered to DOE and FFB, the Borrower shall pay FFB a Late
Charge on any unpaid amount from the Intended Prepayment Date to the date on
which payment is made, computed in accordance with the provisions of the
relevant Note.
 
12

--------------------------------------------------------------------------------


 
(b)       Voluntary Prepayments.  The Borrower may at any time and from time to
time prepay all or any portion of the outstanding principal amount of any
Advance under any Note, or prepay such Note in its entirety upon prior
submission of a Prepayment Election Notice by the Borrower to DOE and FFB not
less than five Business Days prior to the Intended Prepayment Date in accordance
with the terms hereof and the relevant Note.  Partial prepayments of any Advance
shall be subject to a minimum amount equal to $100,000 of principal or, if less,
the total principal amount of such Advance then outstanding.  Partial
prepayments of any Advance shall be applied to principal installments of such
Advance in the inverse order of maturity in accordance with the terms of the
relevant Note.


(c)       Mandatory Prepayments.


(i)            Net Cash Proceeds from Dispositions or Recovery Events.  If there
shall be any outstanding Advances under Note B, on the date that is 30 days
after any date on which the Borrower or any Subsidiary shall receive Net Cash
Proceeds from Specified ATVM Collateral Dispositions or Recovery Events relating
to any ATVM Collateral, in either case in an aggregate amount in excess of
$5,000,000 (it being understood that upon such amount of Net Cash Proceeds being
reached, prepayments or reinvestments in respect of further Specified ATVM
Collateral Dispositions or further Recovery Events relating to ATVM Collateral
made after the prepayment or reinvestment referred to below shall be required
under this Section 3.6(c)(i) only to the extent that the aggregate Net Cash
Proceeds from such further events again exceeds $5,000,000), then, unless a
Reinvestment Notice shall be delivered in respect thereof, the Borrower shall
deliver to DOE a Prepayment Election Notice specifying that it elects to prepay
the Advances made under Note B in a principal amount equal to such Net Cash
Proceeds in accordance with Section 3.6(c)(vii), provided that, if the Borrower
delivers a Reinvestment Notice prior to such 30th day, if there shall be any
Reinvestment Prepayment Amount in respect of such Reinvestment Event on the
related Reinvestment Prepayment Date, the Borrower shall deliver a Prepayment
Election Notice specifying that it elects to prepay the Advances made under Note
B in a principal amount equal to such Reinvestment Prepayment Amount in
accordance with Section 3.6(c)(vii),


(ii)           Excess Advances.  If on any Quarterly Reporting Date there is an
Excess Advance Amount, the Borrower shall, at the request of DOE in its sole
discretion, deliver to DOE a Prepayment Election Notice specifying that it
elects to prepay the Advances under the Notes in a principal amount equal to
such Excess Advance Amount in accordance with Section 3.6(c)(vii), provided that
if no request is made by DOE prior to the making of an Advance by FFB on the
next succeeding Advance Date, such repayment amount shall be deducted by the
Borrower from future Advances under the Funding Agreements pursuant to Section
5.5 (Advance Deductions).


 
13

--------------------------------------------------------------------------------

 


(iii)          Project Cancellation, Modification or Suspension.  If a Project
Repayment Event Date shall have occurred with respect to any Project, the
Borrower shall on or prior to 90 days following such Project Repayment Event
Date (or, if later, the date upon which the applicable amount to be prepaid is
determined pursuant to the proviso to this subsection (iii)), deliver to DOE a
Prepayment Election Notice specifying that it elects to prepay all Advances
theretofore made to fund Eligible Project Costs associated with such Project (or
Sub-Program) in a principal amount equal to the aggregate amount of such
Advances in accordance with Section 3.6(c)(vii), provided that (A) any amount
required to be prepaid pursuant to this subsection (iii) shall not include that
portion of any such Advances made to fund Eligible Project Costs that are shared
with any other Project (or Sub-Program) in respect of which no Project Repayment
Event Date has occurred, (B) the Borrower shall promptly, but in no event later
than three Business Days following the occurrence of a Project Repayment Event
Date, notify DOE of such event (a “Project Modification Notice”), (C) within 15
days after delivery of the Project Modification Notice, the Borrower shall
deliver a notice (the “Repayment Calculation Notice”) specifying the amount to
be prepaid (showing the calculation thereof in reasonable detail), (D) the
Borrower shall deliver all information as DOE may reasonably request to enable
DOE to determine whether it disagrees with the calculations contained in the
Repayment Calculation Notice, and (E) in the event DOE disagrees with the
calculations set forth in the Repayment Calculation Notice, the Chief Financial
Officer of DOE shall have the right to review such Repayment Calculation Notice
and adjust the amount required to be prepaid by the Borrower, provided that any
such adjustment by the Chief Financial Officer of DOE shall constitute DOE’s
“final agency action”, and provided further, that if DOE disagrees with the
calculations contained in the Repayment Calculation Notice delivered by the
Borrower pursuant to this subsection (iii) with respect to any Project Repayment
Event Date and the Borrower does not accept the determination made by the Chief
Financial Officer of DOE pursuant to subsection (iii)(E) above with respect to
such Project Repayment Event Date, then the Borrower shall not be required under
this subsection (iii) to deliver a Prepayment Election Notice, or make any
prepayment of Loans, with respect to such Project Repayment Event Date until
final resolution of any suit, action or proceeding brought by the Borrower
challenging such determination (each amount determined pursuant to this clause
3.6(c)(iii), a “Project Modification Prepayment Amount”).


(iv)          Excess Project Loan Amount.  If, on any date, the aggregate
outstanding principal amount of all Advances corresponding to any Project
exceeds the Project Maximum Loan Amount for such Project (such excess amount,
the “Excess Project Loan Amount”), the Borrower shall deliver to DOE a
Prepayment Election Notice on such date specifying it elects to prepay a
principal amount of Advances under the Notes equal to such Excess Project Loan
Amount in accordance with Section 3.6(c)(vii).


 
14

--------------------------------------------------------------------------------

 


(v)           Excess Loan Amount.  If, on any date, the aggregate outstanding
principal amount of all Advances under each of the Notes exceeds the Maximum
Total Loan Amount (such excess amount, the “Excess Loan Amount”), the Borrower
shall deliver to DOE a Prepayment Election Notice on such date specifying that
it elects to prepay a principal amount of Advances under the Notes equal to such
Excess Loan Amount in accordance with Section 3.6(c)(vii).


(vi)          Delivery of a Prepayment Election Notice to DOE.  In the event a
Mandatory Prepayment is required pursuant to this 3.6(c), an Authorized
Transmitter of the Borrower shall deliver, by an Acceptable Delivery Method, to
DOE no later than ten Business Days prior to the “Intended Prepayment Date”
required in accordance with the terms of this Section 3.6(c), which Prepayment
Election Notice shall specify the principal amount of any Advance or Advances to
be prepaid in accordance with this Section 3.6(c).


(vii)         Timing of Mandatory Prepayments.  Any Mandatory Prepayments of
Advances made under the Notes shall (i) be made on the later of (x) the Intended
Prepayment Date set forth in the relevant Prepayment Election Notice delivered
pursuant to Section 3.6(c)(vi) or (y) the date that is five Business Days
following the date a Prepayment Election Notice is approved by DOE in accordance
with the terms of this Section 3.6(c), (ii) be applied to Advances under the
Notes in the order in which Advances were advanced by FFB to the Borrower, which
Advances shall be identified as required pursuant to this Section 3.6(c)(vii) by
the Borrower in such Prepayment Election Notice and (iii) be due in an amount
equal to the Prepayment Price calculated in accordance with the terms of the
respective Note as specified by FFB, provided that, in the event FFB fails to
deliver a notice of the Prepayment Price in accordance with the terms of the
applicable Note no later than the Business Day immediately preceding the
prepayment date contemplated in subclause (i) above, the Borrower shall either
(x) (1) in good faith calculate the Prepayment Price due in connection with such
Mandatory Prepayment and (2) make a payment on such prepayment date to FFB in an
amount equal to the amount so calculated or (y) make a payment on such
prepayment date to FFB in an amount equal to the applicable Net Cash Proceeds,
Reinvestment Prepayment Amount, Excess Advance Amount, Project Modification
Prepayment Amount, Excess Project Loan Amount or Excess Loan Amount, as the case
may be, together, in each case, with accrued and unpaid interest on such amount,
provided further that, if the actual Prepayment Price calculated by FFB (1) is
greater than the amount paid by the Borrower, the Borrower shall promptly, but
in no event later than one Business Day following delivery by FFB to the
Borrower of notice of the amount of such Prepayment Price, make a payment to FFB
in an amount equal to the difference between such Prepayment Price and the
amount actually paid by the Borrower or (2) is less than the amount paid by the
Borrower, the amount equal to the difference between the Prepayment Price and
the amount paid by the Borrower shall be credited to the payment due by the
Borrower to FFB on the Quarterly Payment Date immediately following the date of
such payment by the Borrower.


 
15

--------------------------------------------------------------------------------

 


ARTICLE IV


REIMBURSEMENT OBLIGATIONS


4.1           Reimbursement and Other Payment Obligations.


(a)           The Borrower agrees to pay to DOE or to such other Person as DOE
shall direct as follows:


(i)            a sum, in U.S. Dollars, equal to the total of all amounts payable
by DOE to FFB pursuant to Section 6.3.1 of the Program Financing Agreement which
relate to, or arise out of, FFB providing or having provided financing under the
Notes (such amounts, “Reimbursement Amounts”);


(ii)           to the extent permitted by Law, any and all charges, fees,
reasonable and documented costs and expenses which DOE may pay or incur,
including attorneys’, accountants’ and other consultants’ fees and expenses, and
any and all recording and filing fees that may be payable or determined to be
payable, in connection with (w) the enforcement, defense or preservation of any
rights in respect of any of the Transaction Documents during the continuance of
an Event of Default, including defending, monitoring or participating in any
litigation or proceeding (including any bankruptcy proceeding in respect of any
party to any Transaction Document or any Subsidiary thereof) relating to any of
(A) the Loan Documents or the transactions contemplated thereby or (B) the
Existing Collateral Security Documents or the transactions of any Lender Party
with the Borrower, any other Grantor or the Existing Collateral Trustee
contemplated thereby, (x) the foreclosure against, sale or other disposition of
collateral, if any, securing (1) any obligations under any of the Loan Documents
or (2) any obligations to any Lender Party under the Existing Collateral
Security Documents, or pursuit of any other remedies (I) under any of the Loan
Documents or (II) available to the Lender Parties under the Existing Collateral
Security Documents, to the extent such costs and expenses are not recovered from
such foreclosure, sale or other disposition, (y) any review or approval by DOE
in connection with the delivery of collateral or substitute collateral, if any,
under any of the Transaction Documents, or (z) any amendment, supplement or
modification of any Transaction Document, or any waiver or consent under any
Transaction Document;


 
16

--------------------------------------------------------------------------------

 


(iii)          to the extent permitted by Law, interest on any and all amounts
described in this Article IV (other than Loan Document Amounts, interest on
which shall accrue and be payable only to the extent (including subject to any
conditions provided for therein and any defenses of the Borrower thereunder or
in respect thereof), at the times, in the manner and in the amounts provided for
in the Loan Documents (excluding this Section 4.1)) from the date payable by DOE
under the Program Financing Agreement (or, in the case of amounts other than
principal and interest on the Notes, from the fifth Business Day after a demand
therefor) until payment thereof in full by the Borrower, at the Late Charge
Rate.


(b)           Subject to Section 4.5 (Payment of Loan Document Amounts), all
amounts payable under Section 4.1(a) shall be payable within five Business Days
after a demand therefor, in U.S. Dollars, in full, without any requirement on
the part of DOE to seek reimbursement from any other sources of indemnity
therefor.


4.2           Subrogation.  In furtherance of and not in limitation of DOE’s
right of subrogation, the Borrower acknowledges that, to the extent of any
payment made by DOE of Reimbursement Amounts, DOE shall be fully subrogated to
the extent of any such payment, and any additional interest due on any late
payment, to the rights of FFB under the Notes, the Note Purchase Agreement and
any other Transaction Documents.  The Borrower agrees to such subrogation and
agrees to execute such instruments and to take such actions as DOE may
reasonably request to evidence such subrogation and to perfect the right of DOE
to receive any amounts paid or payable thereunder.  If and to the extent that
DOE shall be fully and indefeasibly reimbursed in cash or immediately available
funds by the Borrower pursuant to Section 4.1 (Reimbursement and Other Payment
Obligations) in respect of any payment made by DOE of Reimbursement Amounts,
such reimbursement shall be deemed to constitute an equal and corresponding
payment in respect of DOE’s rights of subrogation hereunder in respect of such
payment of Reimbursement Amounts.


4.3           Obligations Absolute.


(a)       Subject to Section 4.5 (Payment of Loan Document Amounts), the
obligations of the Borrower under this Article IV shall be absolute and
unconditional, and shall be paid or performed strictly in accordance with this
Agreement under all circumstances irrespective of:


 
17

--------------------------------------------------------------------------------

 


(i)            any lack of validity or enforceability of, or any amendment or
other modifications of, or waiver with respect to the Notes, this Agreement or
any other Loan Document;


(ii)           any exchange or release of any other obligations hereunder;


(iii)          the existence of any claim, setoff, defense, reduction, abatement
or other right which the Borrower may have at any time against DOE or any other
Person;


(iv)         any document presented in connection with any Loan Document proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;


(v)          any payment by DOE pursuant to the terms of the Program Financing
Agreement against presentation of a certificate or other document which does not
strictly comply with terms of such Program Financing Agreement;


(vi)         any breach by the Borrower of any representation, warranty or
covenant contained in any of the Loan Documents;


(vii)        except to the extent prohibited by mandatory provisions of Law,
status as, and any other rights of, a “debtor” under the Uniform Commercial Code
as in effect from time to time in the State of New York or under the Law of any
other relevant jurisdiction;


(viii)       any duty on the part of DOE to disclose any matter, fact or thing
relating to the business, operations or financial or other condition of the
Borrower now known or hereafter known by DOE;


(ix)          any disability or other defense of the Borrower or any other
Person;


(x)           any act or omission by DOE that directly or indirectly results in
or aids the discharge of the Borrower or any other Person, by operation of Law
or otherwise;


(xi)          any change in the time, manner or place of payment of, or in any
other term of, all or any of its obligations or liabilities hereunder or any
compromise, renewal, extension, acceleration or release with respect thereto,
any change in the collateral subject to its obligations or liabilities hereunder
or any amendment or waiver of or any consent to departure from any other
guarantee for all or any of its obligations or liabilities hereunder;


 
18

--------------------------------------------------------------------------------

 


(xii)         any change in the corporate structure or existence of the
Borrower;


(xiii)        any exchange, taking, or release of Collateral;


(xiv)        any application of ATVM Collateral to the Note B Secured
Obligations or Existing Collateral to the Note A Secured Obligations; or


(xv)         any other circumstances or conditions, foreseen or unforeseen, now
existing or hereafter occurring, which might otherwise constitute a defense
available to, or discharge of, the Borrower in respect of any Loan Document
(other than a defense of payment or performance).


(b)       Subject to Section 4.5, the Borrower and any and all others who may
become liable for all or part of the obligations of the Borrower under this
Agreement agree to be bound by this Article IV and, to the extent permitted by
Law:


(i)            waive and renounce any and all redemption and exemption rights
and the benefit of all valuation and appraisement privileges against the
indebtedness and obligations evidenced by any Transaction Documents or by any
extension or renewal thereof;


(ii)           waive presentment and demand for payment, notices of nonpayment
and of dishonor, protest of dishonor and notice of protest, except as expressly
provided otherwise in the Transaction Documents;


(iii)          waive all notices in connection with the delivery and acceptance
hereof and all other notices in connection with the performance, default or
enforcement of any payment hereunder except as required hereby or by the other
Transaction Documents;


(iv)          waive all rights of abatement, diminution, postponement or
deduction, and any defense (other than a defense of payment or performance),
that any party to any Transaction Document or any beneficiary thereof may have
at any time against DOE or any other Person, or out of any obligation at any
time owing to DOE or FFB;


(v)           agree that its liabilities hereunder shall be unconditional and
without regard to any setoff, counterclaim or the liability of any other Person
for the payment hereof;


(vi)          agree that any consent, waiver or forbearance hereunder with
respect to an event shall operate only for such event and not for any subsequent
event;


 
19

--------------------------------------------------------------------------------

 


(vii)         consent to any and all extensions of time that may be granted by
DOE or FFB with respect to any payment hereunder or other provisions hereof and
to the release of any security at any time given for any payment hereunder, or
any part thereof, with or without substitution, and to the release of any Person
or entity liable for any such payment;


(viii)        waive all defenses and allegations based on or arising out of any
contradiction or incompatibility among its obligations or liabilities hereunder
and any of its other obligations;


(ix)           waive, unless and until its obligations or liabilities hereunder
have been performed, paid, satisfied or discharged in full, any right to enforce
any remedy that DOE or FFB now has or may in the future have against the
Borrower or any other Person;


(x)            waive any benefit of, or any right to participate in, any
guarantee or insurance whatsoever now or in the future held by DOE or FFB;


(xi)           waive the benefit of any statute of limitations affecting its
liability hereunder; and


(xii)          consent to the addition of any and all other makers, endorsers,
guarantors and other obligors for any payment hereunder, and to the acceptance
of any and all other security for any payment hereunder, and agree that the
addition of any such obligors or security shall not affect the liability of the
parties hereto for any payment hereunder.


(c)       The Borrower shall remain liable for (i) its reimbursement and other
payment obligations under this Agreement and the other Loan Documents and (ii)
its payment obligations to the Lender Parties under the Existing Collateral
Security Documents until such obligations have been irrevocably paid or
otherwise satisfied and discharged in full in accordance with this Agreement and
the other Transaction Documents, and nothing except irrevocable payment,
satisfaction or discharge in full thereof in accordance with this Agreement and
the other Transaction Documents shall release the Borrower from such
obligations.


(d)       Except as expressly provided herein, (i) the obligations and
liabilities of the Borrower under this Agreement or the other Loan Documents and
(ii) the obligations and liabilities of the Borrower to the Lender Parties under
the Existing Collateral Security Documents shall not be conditioned or
contingent upon the pursuit or exercise by DOE, FFB or any other Person at any
time of any right or remedy (nor shall such obligations and liabilities be
affected, released or modified by any action, failure, delay or omission by DOE,
FFB or any other Person in the enforcement or exercise of any right or remedy
under Law) against any Person that may be or become liable in respect of all or
any part of the obligations and liabilities of the Borrower (x) under this
Agreement or the other Loan Documents or (y) to the Lender Parties under the
Existing Collateral Security Documents.


 
20

--------------------------------------------------------------------------------

 


4.4           Evidence of Payment.  In the event of any payment by DOE that is
required to be reimbursed or indemnified by the Borrower, the Borrower agrees to
accept evidence of payment by DOE as prima facie evidence of the amount thereof.


4.5           Payment of Loan Document Amounts.


(a)       Anything in this Article IV to the contrary notwithstanding, including
Section 4.4 (Evidence of Payment), (i) amounts payable by the Borrower pursuant
to Section 4.1 (Reimbursement and Other Payment Obligations) in respect of
payments made or required to be made by DOE to FFB on account of Loan Document
Amounts shall be payable by the Borrower only to the extent (including subject
to any conditions provided for in the Loan Documents and any defenses of the
Borrower under the Loan Documents), at the times, in the manner and in the
amounts that such Loan Document Amounts would otherwise have been payable by the
Borrower under the Loan Documents (including, for the avoidance of doubt, on an
accelerated basis following the occurrence of an Event of Default), (ii) amounts
payable by the Borrower under Section 4.1 shall be without duplication of any
amounts payable by the Borrower pursuant to (v) this Agreement, (w) the Notes,
(x) the Note Purchase Agreement, (y) the subrogation rights referred to in
Section 4.2 (Subrogation) or (z) the provisions of Section 12.8
(Indemnification) and (iii) no amount shall be payable by the Borrower under
Section 4.1 in respect of payments made or required to be made by DOE to FFB in
respect of any liability, loss, cost or expense relating to or arising out of
any sale, assignment or other transfer of any Note or portion thereof by FFB to
DOE, except during the continuance of an Event of Default.


(b)       If an event permitting the acceleration of any Advance and/or any Note
shall at any time have occurred and be continuing, and such acceleration of any
Advance and/or any Note shall at such time be prevented by reason of the
pendency against the Borrower or any other Person of a case or proceeding under
a bankruptcy or insolvency law, the Borrower agrees that, for purposes of this
Agreement and its obligations hereunder, in respect of any payment made by DOE
to FFB, such Advance and/or such Note shall be deemed to have been accelerated
with the same effect as if such Advance and/or such Note had been accelerated in
accordance with the terms of the Funding Agreements.


 
21

--------------------------------------------------------------------------------

 


ARTICLE V


CONDITIONS PRECEDENT


5.1           Conditions Precedent to the Principal Instrument Delivery
Date.  The obligation of DOE to deliver to FFB the Principal Instruments in
accordance with Section 4.2 of the Note Purchase Agreement required for FFB, on
the Financial Closing Date, to purchase the Notes is subject to the prior
satisfaction (or waiver in writing), as determined by (x) in all cases, DOE, in
its sole discretion, and (y) with respect to any documents or instruments
addressed to FFB or to which FFB is party, FFB, in its sole discretion, of each
of the following conditions precedent as of the Principal Instrument Delivery
Date and to their continued satisfaction on the Financial Closing Date (but in
no event later than September 30, 2009).


(a)       Loan Documents.  DOE shall have received fully executed originals in
sufficient counterparts for each of DOE, FFB and any Collateral Trustee, in each
case that is party thereto, of each of the following documents, each of which
shall be in form and substance satisfactory to DOE and each such party thereto,
and shall be in full force and effect:


(i)            Arrangement Agreement.  This Agreement;


(ii)           Funding Agreements. Each of the following documents (the “Funding
Agreements”):


(A)           the Program Financing Agreement;


(B)           the Note Purchase Agreement;


(C)           Note A; and


(D)           Note B.


(iii)           Guarantee.  The Guarantee;


(iv)           ATVM Collateral Security Documents. Each of the following
documents:


(A)           the ATVM Collateral Trust Agreement;


(B)           the ATVM Collateral Security Agreement; and


(C)           the UCC-1 financing statements to be filed in each of the
recording offices specified in Schedule 6.14(d).


 
22

--------------------------------------------------------------------------------

 


(v)           Existing Credit Agreement and Existing Collateral Security
Document Designations and Intercreditor Agreement.  Each of the following:


(A)          evidence that the Note A Secured Obligations have been designated
“Second Priority Additional Debt” under the Existing Collateral Trust Agreement;


(B)          evidence that DOE and, to the extent contemplated in the
Intercreditor Agreement, the Intercreditor Agent, have been designated as
“Additional Debt Representatives” in respect of the Note A Secured Obligations
under the Existing Collateral Trust Agreement;


(C)          evidence that the Note A Secured Obligations have been designated
“Permitted Phase I Government Debt” under the Existing Credit Agreement; and


(D)          the Intercreditor Agreement.


(b)       Borrower FFB Documents.  DOE shall have received each of the
documents, including the Borrower Instruments, the Certificate Specifying
Authorized Borrower Officials and the Opinion of Borrower’s Counsel re: Borrower
Instruments required to be delivered by the Borrower pursuant to Section 3.2 of
the Note Purchase Agreement.


(c)       Existing Credit Agreement and Secured Note Amendments.  DOE shall have
received certified copies of the amendments to the Existing Credit Agreement and
the Note Purchase Agreement in respect of the Borrower’s 9.5% Guaranteed Secured
Note due January 1, 2018 authorizing the transactions contemplated by this
Agreement and the other Loan Documents.


(d)       Existing Collateral Security Documents.  DOE shall have received
certified copies of the Existing Collateral Security Agreement and the Existing
Collateral Trust Agreement.


(e)       Due Diligence Review.  DOE shall have completed its due diligence
review of the Borrower, the other Obligors, each of the Projects and all other
matters related thereto, and the results thereof shall be satisfactory to DOE in
its sole discretion.


(f)        Obligor Certificates.  DOE shall have received a fully executed
original certificate of each Obligor, dated the Principal Instrument Delivery
Date, substantially in the form of Exhibit B, with appropriate insertions and
attachments, including (i) the certificate of incorporation or certificate of
formation or equivalent document of such Obligor certified by the relevant
authority of the jurisdiction of organization of such Obligor, (ii) the by-laws,
operating agreement or other similar constitutive document of such Obligor,
(iii) a long form good standing certificate for such Obligor (other than Grupo
Ford) from its jurisdiction of organization and (iv) solely in the case of Grupo
Ford, (x) a certified copy of the relevant Folio Mercantil and (y) a copy of its
Registro de Socios.


 
23

--------------------------------------------------------------------------------

 


(g)       Information.  DOE shall have received a fully executed original
certificate of the Borrower, dated the Principal Instrument Delivery Date,
substantially in the form of Exhibit C, certifying that:


(i)            the information contained in the Application, together with all
other information delivered by or on behalf of the Borrower or any Subsidiary in
connection with such Application and the negotiation of the Loan Documents,
including the Information Certificate, when taken as a whole, is true and
complete in all material respects and does not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein in light of the circumstances under which such statements were
made, not misleading in any material respect; and


(ii)           no event has occurred that has caused (A) the Borrower to cease
to be an Eligible Applicant, as defined in the Applicable Regulations, or (B)
any Project to cease to be an Eligible Project, as defined in the Applicable
Regulations.


(h)       Information Certificate.  DOE shall have received, at least ten days
prior to the Principal Instrument Delivery Date, an executed Information
Certificate substantially in the form, dated June 23, 2009, previously submitted
to and accepted by DOE.


(i)        Lien Searches.  DOE shall have received the results of recent lien
searches, satisfactory to DOE in its sole discretion, in Delaware and each other
jurisdiction in which Uniform Commercial Code financing statements are required
to be filed pursuant to Section 5.3(h) (Advance Approval Conditions Precedent),
together with copies of any financing statements disclosed by such searches and
such searches shall disclose no Liens on any assets encumbered by any Existing
Collateral Security Document, except for Existing Collateral Permitted Liens.


(j)        Evidence of no Judgment Liens.  DOE shall have received a fully
executed original certificate from a Responsible Officer of the Borrower that
the Borrower does not have a judgment lien against any of its property for a
debt owed to the United States of America and the Borrower does not have an
outstanding debt (other than a debt under the Internal Revenue Code of 1986)
owed to the United States of America or any agency thereof that is in delinquent
status, as the term “delinquent status” is defined in 31 C.F.R. § 285.13(d).


 
24

--------------------------------------------------------------------------------

 


(k)       Legal Opinions.  DOE shall have received executed originals of the
following legal opinions, each dated as of the Principal Instrument Delivery
Date:


(i)            the legal opinion of Davis Polk and Wardwell LLP, counsel to the
Borrower and its Subsidiaries, substantially in the form of Exhibit D;


(ii)           the legal opinion of an associate general counsel to the
Borrower, substantially in the form of Exhibit E;


(iii)          the legal opinion of local counsel in each of:  Delaware,
substantially in the form of Exhibit F-1; Bermuda, substantially in the form of
Exhibit F-2 and Mexico, substantially in the form of Exhibit F-3;


Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement and the Funding Agreements as DOE or
FFB may reasonably require.


(l)        Environmental Review.  DOE shall have received, in form and substance
satisfactory to DOE, information sufficient for DOE to complete the NEPA review
process with respect to each Project in accordance with DOE policy; provided
that DOE acknowledges that, as of the date hereof, no further information is
required to be delivered pursuant to this Section 5.1(l).


(m)      Financial Statements.  DOE shall have received (i) the most recent
publicly filed audited annual financial statements and unaudited quarterly
financial statements of the Borrower, (ii) the most recent statutory audited
consolidated annual financial statements for each of FMCC, Ford South Africa and
Volvo, (iii) the most recent statutory audited annual financial statements for
each of Ford Argentina, Ford Canada, Grupo Ford and Ford Mexico, (iv) the most
recent statutory audited annual financial statements of any Foreign Pledgee, in
each case under clauses (ii), (iii) and (iv) above, to the extent the Borrower
has an ongoing obligation to deliver such financial statement as of the
Principal Instrument Delivery Date under the Existing Credit Agreement; provided
that any financial statements required to be delivered with respect to the
Borrower or FMCC shall be deemed to have been delivered if included in the
Borrower’s or FMCC’s Annual Report on Form 10-K or the Borrower’s or FMCC’s
Quarterly Report on Form 10-Q for the relevant period filed with the SEC;


(n)       Project Business Plan.  DOE shall have received, at least five
Business Days prior to the Principal Instrument Delivery Date, an updated
Project Business Plan, substantially in the form of the “Sample Project Business
Plan”, dated June 23, 2009, previously submitted to and accepted by DOE or in
such other form as may be acceptable to DOE.


 
25

--------------------------------------------------------------------------------

 


(o)       Consents.  DOE shall have received, in form and substance satisfactory
to DOE, (i) evidence that all Governmental Approvals and other consents,
approvals and waivers listed on Schedule 5.1(o), each in form and substance
satisfactory to DOE, shall have been duly obtained, (ii) a copy thereof
certified as of the Principal Instrument Delivery Date by a Responsible Officer
of the Borrower as being true and complete and (iii) a fully executed original
certificate of a Responsible Officer of the Borrower stating that such consents,
approvals and waivers are in full force and effect and that all applicable
waiting periods have expired without any action being taken or threatened which
would restrain, prevent or otherwise impose adverse conditions on the Borrower.


(p)       Insurance.  DOE shall have received, in form and substance
satisfactory to DOE, a copy of a fully executed original insurance certificate
confirming (i) the material property and casualty and excess liability insurance
carried by the Borrower and (ii) that (x) DOE is named as an additional insured
under the Borrower’s excess liability insurance policy or policies to the extent
that the claim or loss relates directly or indirectly to any Project, and (y) in
the case of property and casualty insurance, to the extent provided by the
Borrower to the lenders under the Existing Credit Agreement, DOE will be named,
to the extent not inconsistent with the rights of the holders of Senior
Obligations, loss payee;


(q)       Payment of the Facility Fee.  DOE shall have received, in form and
substance satisfactory to it, confirmation that the Facility Fee due and payable
on the Principal Instrument Delivery Date has been paid in full.


(r)        Lobbying Certification.  DOE shall have received, in form and
substance satisfactory to it, the certification to be filed by recipients of
federal loans regarding lobbying, in the form set forth in Appendix A to 31
C.F.R. Part 21, attached hereto as Exhibit G, and, if required under 31 C.F.R.
Part 21, disclosure forms to report lobbying, in the form set forth in Appendix
B to 31 C.F.R. Part 21, attached hereto as Exhibit H.


(s)       Representations and Warranties.  DOE shall have received, in form and
substance satisfactory to it, evidence that each of the representations and
warranties made by any Obligor in or pursuant to the Transaction Documents
(other than the representations and warranties contained in Article 8 of the
Note Purchase Agreement) shall be true and correct in all material respects on
and as of such date as if made on and as of such date (except to the extent that
any representation or warranty contained in any Existing Collateral Security
Document relates to an earlier date, in which case such representation or
warranty shall have been true and correct in all material respects on and as of
such earlier date).


(t)        Reliance Letters.  DOE shall have received, in form and substance
satisfactory to it, reliance letters permitting DOE and FFB to rely on each of
the legal opinions delivered with respect to the Existing Collateral.


 
26

--------------------------------------------------------------------------------

 


(u)       Other Documents and Information.  FFB and DOE shall have received any
other certificates, documents, agreements and information respecting the
Borrower and each other Obligor as they may have reasonably requested.


5.2           Conditions Precedent to FFB Purchase of the Notes.  The obligation
of FFB to deliver an acceptance notice pursuant to Section 5.1 of the Note
Purchase Agreement to purchase each of the Notes is subject to the prior
satisfaction (or waiver in writing) as determined by FFB of each of the
following conditions precedent as of the date of the Principal Instrument
Delivery Date and as of the Financial Closing Date:


(a)       Conditions Precedent in the Funding Agreements.  Each condition
precedent under the Funding Agreements to the purchase of each of the Notes by
FFB shall have been satisfied in the sole determination of FFB.


(b)       Receipt of the Principal Instruments.  FFB shall have received from
DOE each of the Principal Instruments.


(c)       Representations and Warranties.  Each of the representations and
warranties made in Sections 6.2 (No Change), 6.6 (Litigation), 6.7 (No Default),
6.8 (Ownership of Property), 6.9 (Intellectual Property), 6.13 (Guarantors;
Pledged Equity), 6.14(c) (Security Documents) and 6.20 (Project Business Plan)
shall be true and correct in all material respects on and as of such date as if
made on and as of such date.


5.3           Advance Approval Conditions Precedent.  The obligation of DOE to
deliver an Advance Request Approval Notice directing FFB to make each Advance
(including the initial Advance) in accordance with the Note Purchase Agreement
and the relevant Note is subject to the prior satisfaction (or waiver in
writing) of each of the following conditions precedent as of a date not later
than the third Business Day prior to the Requested Advance Date and to their
continued satisfaction on the Requested Advance Date for such Advance:


(a)       Advance Request.  DOE shall have received from the Borrower, no later
than (i) seven Business Days, in the case of an Advance or Advances in an amount
less than or equal to $100,000,000, or (ii) 10 Business Days, in the case of an
Advance or Advances in an amount in excess of $100,000,000, prior to such
Requested Advance Date, an Advance Request in accordance with Section 2.3
(Mechanics for Requesting Advances) and the relevant Note.


(b)       Representations and Warranties.  Each of the representations and
warranties made by any Obligor in or pursuant to the Transaction Documents
(other than the representations and warranties contained in Article 8 of the
Note Purchase Agreement) shall be true and correct in all material respects on
and as of such date as if made on and as of such date (except to the extent such
representations and warranties relate to an earlier date (including those set
forth in Sections 6.2 (No Change), 6.6 (Litigation), 6.7 (No Default), 6.8
(Ownership of Property), 6.9 (Intellectual Property), 6.13 (Guarantors; Pledged
Equity) and 6.14(c) (Security Documents)), in which case, such representations
and warranties shall have been true and correct in all material respects as of
such earlier date).


 
27

--------------------------------------------------------------------------------

 


(c)       No Default.  No Default or Event of Default shall have occurred and be
continuing on such date, before and after giving effect to the extensions of
credit requested to be made on such date.


(d)       Performance Metrics.  With respect to any portion of any Advance or
Advances corresponding to a Project or a Sub-Program, as of the previous
Reporting Date, (x) the Borrower shall not have failed to achieve (i) any
Post-Program Approval Timing Milestone for such Project or any Sub-Program
thereof by more than four months after the corresponding date set forth in the
Project Business Plan or (ii) Program Approval for such Project or any
Sub-Program thereof by more than 24 months after the Estimated Program Approval
Date set forth for such Project or Sub-Program in the Project Business Plan, (y)
the anticipated fuel economy status with respect to such Project set forth on
the page titled “Project Business Plan – Fuel Economy” under the heading
“Present Status – Fuel Economy (MPG)” of the Project Business Plan (the “Fuel
Economy Status”) shall have met the Fuel Economy Requirement for at least one of
the prior two reporting periods, and (z) the Fuel Economy Status for such
Project shall not be more than 5% below the relevant Fuel Economy Target for
such Project, provided that, so long as the Borrower cannot satisfy the
conditions precedent set forth in this Section 5.3(d) with respect to a Project
(such Project, a “Noncompliant Project”), no Advances shall be made to fund
Eligible Project Costs with respect to such Project or any Sub-Program
thereof.  For the avoidance of doubt, if all of the other conditions precedent
set forth in this Section 5.3 and Section 5.4 (Conditions Precedent to FFB
Advance) have been satisfied or waived, Advances with respect to Eligible
Project Costs for Projects satisfying the conditions precedent set forth in this
Section 5.3(d) shall be made notwithstanding the existence of a Noncompliant
Project.


(e)          Aggregate Advances.  Evidence that (i) the aggregate principal
amount of all outstanding Advances made with respect to any Project under the
Notes, after giving effect to the Advances to be made on the Requested Advance
Date, do not exceed the Project Maximum Loan Amount with respect to such
Project, (ii) the aggregate principal amount of all outstanding Advances made
with respect to all Projects under the Notes, after giving effect to such
Advances, do not exceed the Maximum Total Loan Amount, (iii) the aggregate
principal amount of all outstanding Advances made under Note A does not exceed
the Maximum Total Loan A Amount, (iv) the aggregate principal amount of all
outstanding Advances made under Note B does not exceed the Maximum Total Loan B
Amount and (v) the Borrower has made all Borrower Project Payments required
pursuant to Section 7.13 (Borrower Project Commitment).


 
28

--------------------------------------------------------------------------------

 


(f)        Davis-Bacon Act.  DOE shall have received a certification of the
Borrower that the Borrower is in compliance with the obligation to pay
prevailing wages to all laborers and mechanics employed by contractors or
subcontractors during construction, alteration or repair of assets that are
financed with proceeds of any Advances.


(g)       No Federal Funding.  DOE shall have received a certification of the
Borrower that for all Advances, (i) neither the Borrower nor any of its
Subsidiaries has any application for Federal Funding pending with respect to the
Eligible Project Costs to be reimbursed out of the requested Advance or
Advances, and (ii) no Eligible Project Costs to be reimbursed out of the
requested Advance or Advances are Noneligible ATVM Project Costs.


(h)       Filings, Registrations and Recordings.  If the Borrower shall have
added any additional filing or other requirements to Schedule 6.14(d) since the
date on which the most recent previous Advance was made, evidence that such
additional filing or other requirements have been satisfied.


(i)        Release of ATVM Collateral.  DOE shall have received a Collateral
Release, substantially in the form attached hereto as Exhibit I, executed by the
Administrative Agent and the Existing Collateral Trustee (a “Collateral
Release”), releasing from the Liens thereon granted under the Existing
Collateral Documents the ATVM Collateral Uniquely Identified on the updated
Asset Register delivered in connection with such Advance Request.


(j)        Conditions Precedent in the Funding Agreements.  Each of the
conditions precedent (other than delivery of the Advance Request Approval Notice
by DOE) to (i) an Advance (including the initial Advance) under Note A in
accordance with the Note Purchase Agreement and Note A have been satisfied or
(ii) an Advance (including the initial Advance) under Note B in accordance with
the Note Purchase Agreement and Note B have been satisfied.


5.4           Conditions Precedent to FFB Advance.  The obligation of FFB to
make each Advance (including the initial Advance) under the Note Purchase
Agreement and the relevant Note is subject to the prior satisfaction (or waiver
in writing) as determined by FFB of each of the following conditions precedent
as of the date of the relevant Advance Request and as of the Advance Date:


(a)       Receipt of Advance Request Approval Notice.  FFB shall have received
from DOE an Advance Request Approval Notice.


 
29

--------------------------------------------------------------------------------

 


(b)       Absence of Drawstop Notice.  No Drawstop Notice shall have been
delivered to DOE or FFB.


5.5           Advance Deductions.  Unless the Borrower shall have prepaid the
applicable Advance in the amount of such excess as provided in Section
3.6(c)(ii) (Prepayments), prior to each Requested Advance Date immediately
following delivery of an Agreed-Upon Procedures Report indicating that proceeds
of any Advance were not applied to pay Eligible Project Costs for the relevant
Project for which such funds were drawn, the Borrower shall (x) in the relevant
Advance Request, deduct from the total amount of the Advance or Advances to be
made on such Requested Advance Date an amount equal to the amount that would
otherwise have been prepayable by the Borrower pursuant to Section 3.6(c)(ii)
and (y) together with the relevant Advance Request, deliver, by an Acceptable
Delivery Method, a certificate executed by a Responsible Officer, substantially
in the form set forth in the Form of Advance Request, certifying as to the
amount of such deduction, provided that if the aggregate amount of the Advances
requested to be made on such Requested Advance Date is less than the total
amount to be deducted on such Requested Advance Date, the Borrower shall deduct
an amount equal to the total amount of the Advance or Advances requested to be
made on such date and the remaining shortfall shall be deducted by the Borrower
from Advances requested in future Advance Requests made on future Requested
Advance Dates until such amount has been deducted in full.


5.6           Satisfaction of Conditions Precedent.  DOE hereby agrees that (x)
by delivering the Principal Instruments on the Principal Instrument Delivery
Date, DOE shall be deemed to have approved of or consented to, or to be
satisfied with, each of the matters set forth in Section 5.1 (Conditions
Precedent to the Principal Instrument Delivery Date) that must be approved or
consented to by, or be satisfactory to, DOE, and (y) FFB, by delivering an
acceptance notice under Section 5.1 of the Note Purchase Agreement or making any
Advance under the Note, shall be deemed to have approved of or consented to, or
to be satisfied with, each of the matters set forth in Section 5.1 or in Section
5.2 (Conditions Precedent to FFB Purchase of the Notes) which must be approved
or consented to by, or satisfactory to, FFB.


ARTICLE VI


REPRESENTATIONS AND WARRANTIES
OF THE BORROWER


To induce DOE to enter into this Agreement and to arrange for FFB to purchase
the Notes and offer extensions of credit thereunder, the Borrower hereby
represents and warrants to and in favor of DOE and FFB that:


 
30

--------------------------------------------------------------------------------

 


6.1           Financial Condition.  The consolidated financial statements of the
Borrower included in its Annual Report on Form 10−K, for the twelve-month period
ended December 31, 2008 (the “2008 10−K”) and in its Quarterly Report on Form
10−Q for the three-month period ended June 30, 2009 (the “Second Quarter 2009
10−Q”), each as amended on or before the Principal Instrument Delivery Date and
filed with the SEC, present fairly, in all material respects, in accordance with
GAAP, the financial condition and results of operations of the Borrower and its
Subsidiaries as of the end of, and for, (i) the twelve-month period ended on
December 31, 2008 and (ii) the three-month and six-month periods ended June 30,
2009, respectively; provided that the foregoing representation shall not be
deemed to have been materially incorrect if, in the event of a subsequent
restatement of such financial statements, the changes reflected in such
restatement(s) are not materially adverse to the rights and interests of DOE or
FFB under the Transaction Documents (taking into account the creditworthiness of
the Borrower and its Subsidiaries, taken as a whole, and the value of the
Borrowing Base at such time).


6.2           No Change.  Between the date of filing with the SEC of the Second
Quarter 2009 10−Q and the Principal Instrument Delivery Date, there has been no
development or event which has had a Material Adverse Effect.


6.3           Existence.  Each Obligor (i) is duly organized, validly existing
and in good standing under the laws of its jurisdiction of organization, (ii)
has the power and authority to conduct the business in which it is engaged and
(iii) is duly qualified and in good standing in each jurisdiction where it is
required to be so qualified and in good standing, except to the extent all
failures with respect to the foregoing clauses (i), (ii) and (iii) could not, in
the aggregate, reasonably be expected to have a Material Adverse Effect.


6.4           Power; Authorization; Enforceable Obligations.  Each Obligor has
the requisite power and authority to execute, deliver and perform its
obligations under each Transaction Document to which it is a party and has taken
all necessary corporate or other action to authorize the execution, delivery and
performance thereof and has duly executed and delivered each Transaction
Document to which it is a party and each such Transaction Document constitutes a
legal, valid and binding obligation of such Person enforceable against each such
Person in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).


6.5           No Legal Bar.  The execution, delivery and performance of this
Agreement and the other Transaction Documents, the issuance of the Notes, the
borrowings under the Funding Agreements, the use of the proceeds thereof and
Reimbursement Obligations hereunder will not violate any Requirement of Law or
any Contractual Obligation of any Obligor, except to the extent all such
violations could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.


 
31

--------------------------------------------------------------------------------

 


6.6           Litigation.  Except as set forth, or contemplated, in the 2008
10−K or the Second Quarter 2009 10−Q filed with the SEC, no litigation,
investigation, proceeding or arbitration is pending, or to the best of the
Borrower’s knowledge, is threatened against the Borrower or any Significant
Guarantor as of the Principal Instrument Delivery Date that could reasonably be
expected to have a Material Adverse Effect.


6.7           No Default.  As of the Principal Instrument Delivery Date, neither
the Borrower nor any Significant Guarantor is in default under any of its
material Contractual Obligations, except where such default could not reasonably
be expected to have a Material Adverse Effect.


6.8           Ownership of Property.  As of the Principal Instrument Delivery
Date, the Borrower and each Initial Guarantor, as applicable, has title in fee
simple to the Mortgaged Property and has good title to all of its other
property; provided that the foregoing representation shall not be deemed to have
been incorrect, if (i) the property with respect to which the Borrower or a
Guarantor cannot make such representation has a Net Book Value of less than
$250,000,000 or (ii) with respect to defects in title to any real property, such
defects could not reasonably be expected to detract from the current use or
operation of the affected real property in any material respect.  In addition,
to the extent that any defect in title to any Mortgaged Property is insured
against in any title insurance policy for the benefit of the Existing Collateral
Trustee, such defect shall not be taken into account for purposes of the
preceding sentence up to the amount of such insurance coverage.


6.9           Intellectual Property.  As of the Principal Instrument Delivery
Date, the Borrower and each Initial Guarantor own, or are licensed to use, all
Intellectual Property necessary for the operation of their respective businesses
as currently conducted and as proposed to be conducted, except where the failure
to own or be licensed could not reasonably be expected to have a Material
Adverse Effect.


6.10         Federal Regulations.  No part of the proceeds of any Advance, and
no other extensions of credit under the Funding Agreements, will be used for any
purpose that violates the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System of the United States (or any successor).


6.11         ERISA.  Each Plan, the Borrower and its Subsidiaries are in
compliance with all material provisions of ERISA and all material applicable
provisions of the Code, except to the extent that all failures to be in
compliance could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.


 
32

--------------------------------------------------------------------------------

 


6.12         Investment Company Act.  No Obligor is an “investment company”, or
a company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940.


6.13         Guarantors; Pledged Equity.  As of the Principal Instrument
Delivery Date, the information set forth on Schedule 6.13(a) and Schedule
6.13(b) is true and correct in all material respects; provided that the
foregoing representation shall not be deemed to be materially incorrect unless
the failure of such representation to be correct results in property having a
having a Net Book Value in excess of $250,000,000 being excluded from the
Borrowing Base.


6.14         Security Documents.


(a)       The Existing Collateral Security Agreement and each Mortgage is
effective to create in favor of the Existing Collateral Trustee, for the benefit
of the Existing Collateral Secured Parties, a legal, valid and enforceable
security interest in the Existing Collateral described therein; provided that
the foregoing representation shall not be deemed to have been incorrect if (i)
such Existing Collateral Security Documents are not effective with respect to
Existing Collateral having an aggregate Net Book Value of less than $250,000,000
or (ii) at any time after the Principal Instrument Delivery Date, the Borrowing
Base Coverage Ratio is at least 1.25 to 1.00 (calculated on a pro forma basis
assuming such Existing Collateral for which the Existing Collateral Security
Documents are not so effective is excluded from the Borrowing Base).


(b)       The ATVM Collateral Security Agreement is effective to create in favor
of the ATVM Collateral Trustee, for the benefit of the ATVM Collateral Secured
Parties, a legal, valid and enforceable security interest in the Identified ATVM
Collateral described in the Asset Register (as updated prior to the date such
representation is made or deemed to be made) delivered by the Borrower prior to
any date upon which this representation is made or deemed made and as updated
prior to any date upon which this representation is made or deemed to be made;
provided that the foregoing representation shall not be deemed to have been
incorrect if such ATVM Collateral Security Agreement is not effective with
respect to ATVM Collateral having an aggregate Net Book Value of less than
$75,000,000.


(c)       As of the Principal Instrument Delivery Date, the Uniform Commercial
Code financing statements listed on Schedule 6.14(c), and the recordation of the
Mortgages in the recording offices listed on Schedule 1.1E to the Existing
Credit Agreement, all of which have been filed or recorded and copies of which
have been delivered to DOE prior to the date hereof, are all the filings,
recordings and registrations (other than filings required to be made in the
United States Patent and Trademark Office) that are necessary to establish a
legal, valid and perfected security interest in favor of the Existing Collateral
Trustee (for the benefit of the Existing Collateral Secured Parties) in respect
of all Existing Collateral in which the Lien granted pursuant to the Existing
Collateral Security Documents may be perfected by filing, recording or
registering in the United States (or any political subdivision thereof) and its
territories and possessions, and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements; provided that the foregoing representation shall not
be deemed to have been incorrect to the extent any security interest is not
perfected with respect to Existing Collateral having an aggregate Net Book Value
of less than $250,000,000.


 
33

--------------------------------------------------------------------------------

 


(d)           The filings, including the Uniform Commercial Code financing
statements and the filing, if any, of the ATVM Collateral Security Agreement or
short form thereof in the United States Copyright Office (the “USCO”),
recordings and registrations listed on Schedule 6.14(d) (as the same may be
amended, supplemented or updated by the Borrower from time to time with the
consent of DOE, such consent not to be unreasonably withheld, including updates
to reflect any addition of other filings, recordings or other steps to achieve
perfection with respect to additional categories of ATVM Collateral, if any,
pursuant to Section 7.4(j), provided that no such consent shall be required in
the case of (i) any such addition or (ii) any amendment or supplement necessary
to cause the representation in this Section 6.14(d) to be true and correct when
made or required to be made), are all the filings, recordings and registrations
that are necessary to establish a legal, valid and perfected security interest
in favor of the ATVM Collateral Trustee (for the benefit of the ATVM Collateral
Secured Parties) in respect of all Identified ATVM Collateral described in the
Asset Register delivered by the Borrower prior to any date upon which this
representation is made or deemed to be made in which the Lien granted pursuant
to the ATVM Collateral Security Documents may be perfected by filing, recording
or registering in the United States (or any political subdivision thereof) and
its territories and possessions, and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements, provided that the foregoing representation shall not
be deemed to have been incorrect to the extent such security interests are not
perfected with respect to Identified ATVM Collateral having an aggregate Net
Book Value of less than $75,000,000.


6.15         Environmental Laws.  The Borrower and each Mortgaged Property, and
operations thereon, are in compliance in all material respects with all
applicable Environmental Laws, except to the extent failure to comply would not
reasonably be expected to have a Material Adverse Effect.


6.16         OFAC and USA PATRIOT Act.


(a)          None of the Borrower, any other Obligor or any of their respective
Subsidiaries is a Prohibited Person, and the Borrower, each Obligor and all such
Subsidiaries are in compliance with all applicable published orders, rules and
regulations of OFAC.


 
34

--------------------------------------------------------------------------------

 


(b)       Neither the Borrower nor any other Obligor, nor any of their members,
directors, officers, parents or Subsidiaries:  (x) is subject to United States
or multilateral economic or trade sanctions in which the United States
participates; (y) is owned or controlled by, or act on behalf of, any
governments, corporations, entities or individuals that are subject to United
States or multilateral economic or trade sanctions in which the United States
participates; or (z) is a Prohibited Person or is otherwise named, identified or
described on any blocked persons list, designated nationals list, denied persons
list, entity list, debarred party list, unverified list, sanctions list or other
list of individuals or entities with whom United States persons may not conduct
business, including but not limited to lists published or maintained by OFAC,
lists published or maintained by the U.S. Department of Commerce, and lists
published or maintained by the U.S. Department of State.


(c)       None of the Collateral is traded or used, directly or indirectly by a
Prohibited Person or by a Person organized in a Prohibited Jurisdiction.
 
(d)       The Borrower and each other Obligor has established an anti-money
laundering compliance program if and as required by the USA PATRIOT Act.


6.17         Eligibility of Borrower, Projects.  The Borrower is an Eligible
Applicant and each Project is an Eligible Project.


6.18         Approvals, Permits and Consents.  No permit, consent or
authorization of, approval by, notice to, filing with or other act by or in
respect of, any Governmental Authority or any other Person is required in
connection with the construction, operation or maintenance of any Project,
except such permits, consents, authorizations, approvals, notices or filings (i)
the failure of which would not be expected to materially affect the Borrower’s
ability to construct, operate or maintain the relevant Project or (ii) as have
been obtained by the Borrower and are in full force and effect.


6.19         Compliance with Laws, Program Requirements.  The Borrower and each
other Obligor is in compliance with (i) all applicable Law (other than the
Program Requirements) except to the extent that the failure to comply therewith
could not, in the aggregate, have a Material Adverse Effect and (ii) all Program
Requirements with respect to each of the Projects.


6.20         Project Business Plan.  As of the Principal Instrument Delivery
Date, the Project Business Plan was prepared in good faith and on the basis of
assumptions that were reasonable on the Principal Instrument Delivery Date.


 
35

--------------------------------------------------------------------------------

 


6.21         Federal Funding.  Other than as set forth on Schedule 6.21, no
application has been delivered by the Borrower to, and no application is pending
review or approval by, any Governmental Authority for allocation of Federal
Funding to any Project.


ARTICLE VII


AFFIRMATIVE COVENANTS


The Borrower hereby agrees that until the date all of the Note A Obligations and
the Note B Obligations have been paid in full and the Loan Commitment Amount has
been reduced to zero:


7.1           Amendments to Certain Agreements.


(a)       The Borrower shall deliver to DOE, promptly following its having been
submitted to the lenders under the Existing Credit Agreement generally, copies
of any proposed amendment, modification or waiver under the Existing Credit
Agreement that is submitted to the lenders thereunder generally for their
approval.  Promptly following the effectiveness of any amendment, modification
or waiver of the Existing Credit Agreement, the Borrower shall promptly, within
four Business Days, deliver to DOE a copy of such amendment, modification or
waiver.


(b)       Upon entering into any amendment, modification or waiver of the
Existing Credit Agreement or any extension, renewal, replacement, refinancing or
any other form of refunding of the Existing Credit Agreement (a “Replacement
Credit Agreement”) or any amendment or other modification or waiver of any
Replacement Credit Agreement, in any such case (each being a “Modifying
Agreement”) pursuant to which any representations and warranties (other than
representations in Sections 6.14(b) (Security Documents), 6.14(d), 6.16 (OFAC
and USA PATRIOT Act), 6.17 (Eligibility of Borrower, Projects), 6.18 (Approvals,
Permits and Consents), 6.19 (Compliance with Laws, Program Requirements), 6.20
(Project Business Plan) and 6.21 (Federal Funding)), covenants (other than this
Section 7.1 and Sections 7.3(b) (Maintenance of Property; Insurance), 7.4(f)
(Additional Collateral, Etc.), 7.4(h), 7.4(j), 7.5 (Use of Proceeds), 7.6
(Books, Records and Inspections), 7.7 (Approvals; Government Approvals), 7.8
(Compliance with Program Requirements), 7.9 (Advanced Technology Vehicles), 7.10
(Davis-Bacon Act), 7.11 (Investment Earnings), 7.12 (Federal Funding), 7.13
(Borrower Project Commitment), 8.2(a)(i)(B) (Reports) (unless the covenant in
Section 9.2 is eliminated or modified so as to make the certification required
under 8.2(a)(i)(B) no longer correspond to any such covenant), 8.2(b), 8.3(b)
(Notices), 9.3(b) (Liens), 9.5(i) (Assets Acquired with Proceeds of any
Advance), 9.10 (Use of Proceeds), 9.11 (Debarment), 9.12 (Public Statements),
9.13 (Limitation on Senior Obligations) and 9.14 (Noneligible ATVM Project
Costs)) or events of default (other than 10.1(a) (Events of Default), 10.1(c)(i)
(to the extent it relates to a breach of Section 9.11), 10.1(i) (to the extent
it relates to the ATVM Collateral Trust Agreement or any other ATVM Collateral
Security Document) and 10.1(l)) are changed, added or deleted (or any equivalent
or related provision or related definition is changed, added or deleted), DOE
and the Borrower shall, as promptly as practical following the consummation of
such Modifying Agreement (or, in the case of any such Modifying Agreement whose
effectiveness is conditioned upon the effectiveness of a corresponding
amendment, modification or waiver to this Agreement, as promptly as practical
following the Borrower’s having advised DOE of the provisions of the proposed
Modifying Agreement), enter into an amendment of this Agreement to make
corresponding changes or additions hereto in respect of representations and
warranties, covenants and events of default (and any equivalent or related
provision and related definition).


 
36

--------------------------------------------------------------------------------

 


7.2           Maintenance of Business; Existence.  The Borrower will continue to
engage primarily in the automotive business and preserve, renew and keep in full
force and effect its corporate existence and take all reasonable actions to
maintain all rights necessary for the normal conduct of its business, except to
the extent that failure to do so would not have a Material Adverse Effect.


7.3           Maintenance of Property; Insurance.


(a)        The Borrower will, and will cause each Significant Guarantor to,
maintain, as appropriate, with insurance companies that the Borrower believes
(in the good faith judgment of the management of the Borrower) are financially
sound and responsible at the time the relevant coverage is placed or renewed,
insurance in amounts (after giving effect to any self insurance which the
Borrower believes (in the good faith judgment of management of the Borrower) is
reasonable and prudent in light of the size and nature of its business) and
against at least such risks (and with such risk retentions) as the Borrower
believes (in the good faith judgment of the management of the Borrower) are
reasonable in light of the size and nature of its business.


(b)       The Borrower shall (i) designate DOE as an additional insured under
the Borrower’s excess liability insurance policy or policies to the extent the
claim or loss relates directly or indirectly to any Project and (ii) to the
extent provided by the Borrower to the lenders under the Existing Credit
Agreement or any Replacement Credit Agreement and not inconsistent with the
rights of the holders of Senior Obligations, designate DOE as loss payee under
the Borrower’s property and casualty insurance policy or policies.  In addition,
the Borrower shall cause a customary insurance certificate to be delivered to
DOE evidencing any such designation of DOE as an additional insured or loss
payee, as the case may be, under any such policy.


 
37

--------------------------------------------------------------------------------

 


7.4           Additional Collateral, Etc.


(a)       Within 30 days after the formation or acquisition of any Additional
Guarantor (or the making of a single investment or a series of related
investments having a value (determined by reference to Net Book Value, in the
case of an investment of assets) of $500,000,000 or more in the aggregate by the
Borrower or a Guarantor, directly or indirectly, in a Domestic Subsidiary (other
than an Excluded Subsidiary) that is not a Guarantor that results in such
Domestic Subsidiary becoming an Additional Guarantor), the Borrower shall (or
shall cause the relevant Subsidiary to) (i) execute and deliver to the Existing
Collateral Trustee such amendments or supplements to the Existing Collateral
Security Agreement as the Administrative Agent deems necessary to grant to the
Existing Collateral Trustee, for the benefit of the Existing Collateral Secured
Parties, a perfected security interest in the Capital Stock of such Additional
Guarantor (or Domestic Subsidiary receiving such investment(s)), (ii) deliver to
the Existing Collateral Trustee the certificates, if any, representing such
Capital Stock (to the extent constituting “certificated securities” under the
Uniform Commercial Code), together with undated stock powers, in blank, executed
and delivered by a duly authorized officer of the relevant Existing Loan Party,
and (iii) cause such Additional Guarantor (or Domestic Subsidiary receiving such
investment(s)) (A) to become a party to the Existing Collateral Security
Agreement, the Existing Collateral Trust Agreement and the Guarantee, (B) to
take such actions as necessary to grant to the Existing Collateral Trustee for
the benefit of the Existing Collateral Secured Parties a valid, perfected
security interest in the Existing Collateral described in the Existing
Collateral Security Agreement with respect to such Additional Guarantor (or
Domestic Subsidiary receiving such investment(s)), including the filing of
Uniform Commercial Code financing statements in such jurisdictions as may be
required by law.


(b)       Within 30 days after the formation or acquisition any new Foreign
Subsidiary the Capital Stock of which is owned directly by the Borrower or any
Guarantor (other than the Capital Stock of any Excluded Subsidiary or any other
Subsidiary to the extent the ownership interest in such Subsidiary has a Net
Book Value of $500,000,000 or less), the Borrower shall (or shall cause the
relevant Subsidiary to) promptly (i) execute and deliver to the Administrative
Agent such amendments or supplements to the Existing Collateral Security
Agreement as the Existing Collateral Trustee or the Administrative Agent deems
necessary to grant to the Existing Collateral Trustee, for the benefit of the
Existing Collateral Secured Parties, a perfected security interest in a portion
of the Capital Stock of such new Foreign Subsidiary that is owned by the
Borrower or such Guarantor (provided that in no event shall more than 66% of the
total outstanding Voting Stock of any such new Foreign Subsidiary be required to
be so pledged unless the Borrower in its sole discretion otherwise agrees) and
(ii) deliver to the Existing Collateral Trustee the certificates, if any,
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the Borrower or the
relevant Guarantor, and take such other action as may be reasonably requested by
the Existing Collateral Trustee or the Administrative Agent in order to perfect
the Existing Collateral Trustee’s security interest therein (provided that in no
event shall such actions require the execution or delivery of a pledge agreement
or similar instrument governed by any law other than the laws of the State of
New York).


 
38

--------------------------------------------------------------------------------

 


(c)       The Borrower shall use its commercially reasonable efforts to (i)
grant to the Existing Collateral Trustee a security interest in the Capital
Stock of any newly formed or after acquired joint venture (or a holding company
parent thereof) owned directly by the Borrower or a Guarantor if the amount
recorded by the Borrower or such Guarantor as its investment in such joint
venture exceeds $250,000,000 and (ii) in the case of any domestic joint venture
in which the Borrower directly or indirectly owns at least 80% of the voting or
economic interest, to cause such joint venture to become a Guarantor (in each
case, it being understood that such efforts shall not require any economic or
other significant concession with respect the terms of such joint venture
arrangements).


(d)       Within 60 days of the occurrence thereof, the Borrower will notify the
ATVM Collateral Trustee and DOE of any changes to the name, jurisdiction of
incorporation or legal form of the Borrower or any Guarantor.


(e)       If Ford Motor Vehicle Assurance Company, LLC is not liquidated within
six months of the Financial Closing Date, the Borrower shall cause Ford Motor
Vehicle Assurance Company, LLC to execute the Guarantee and become a Guarantor
thereunder.


(f)        Identification of Collateral.


(i)            No later than the last day of each calendar month until the first
such date following the date on which all ATVM Collateral consisting of capital
assets (x) has been capitalized, (y) has ceased to be owned by the Borrower or
(z) has been written off by the Borrower (such date, the “Final Equipment and
Fixture Identification Date”), in each case at least one month prior to such
date, the Borrower (A) will deliver to the ATVM Collateral Trustee and DOE a
copy of an updated Asset Register identifying on the capital asset schedule of
the Asset Register all ATVM Collateral that had been capitalized as of the last
day of the prior calendar month (it being understood that this Section 7.4(f)(i)
shall be satisfied during the Availability Period by the delivery of an updated
Asset Register in connection with each Advance Request pursuant to Section 2.3
(Mechanics for Requesting Advances)), (B) will deliver to DOE a Collateral
Release executed by the Administrative Agent and the Existing Collateral Trustee
with respect to such Asset Register, and (C) upon delivery of such Asset
Register, shall be deemed to have made the representations in Sections 6.14(b)
and 6.14(d) (Security Documents) on such date; provided that, on the Final
Equipment and Fixture Identification Date, the Borrower shall deliver to DOE and
the Collateral Trustee, by, in the case of DOE, an Acceptable Delivery Method, a
certificate executed by a Responsible Officer which shall be substantially in
the form of the document titled “Form of Certificate of Final Equipment and
Fixture Identification Date,” dated September 16, 2009 previously submitted to
and accepted by DOE.


 
39

--------------------------------------------------------------------------------

 


(ii)           No later than the last day of each calendar month until the first
such date following the date on which (x) all trade secrets or inventions the
Development of which was financed with the proceeds of Advances that (I) have
been incorporated into a patent application filed with the United States Patent
and Trademark Office (the “PTO”) or (II) the Borrower has determined that such
trade secrets or inventions will not be incorporated into any such application
and (y) all copyrightable works incorporated into engineering drawings or
technical descriptions embodying or illustrating trade secrets or inventions
referred to in clause (x)(I) above, which drawings or descriptions were created
by the engineers who invented such trade secrets or inventions (other than any
such drawings or descriptions included in any owners’ manuals, maintenance
manuals or the like in any medium), have been included in a copyright
application filed with the USCO or the Borrower has determined that such
drawings and technical descriptions will not be incorporated in any such
application (such date, the “Final Intellectual Property Identification Date”),
the Borrower (A) will deliver to the ATVM Collateral Trustee and DOE a copy of
an updated Asset Register (1) identifying on the intellectual property schedule
of the Asset Register all ATVM Collateral consisting of patents or patent
applications that have been filed with the PTO as of the last day of the prior
calendar month and (2) identifying on the intellectual property schedule of the
Asset Register all copyrightable works for which the Borrower intends to file a
copyright application, as evidenced by Borrower’s designation of such copyright
for registration in its intellectual property management system, and all
copyright applications or copyright registrations, in each case with respect to
engineering drawings or technical descriptions embodying or illustrating trade
secrets or inventions incorporated into patents or patent applications referred
to in clause (A)(1) above, which drawings or descriptions were created by the
engineers who invented such trade secrets or inventions (other than any such
drawings or descriptions included in any owners’ manuals, maintenance manuals or
the like in any medium) that have been filed with the USCO as of the last day of
the prior calendar month (it being understood that this Section 7.4(f)(ii) shall
be satisfied during the Availability Period by the delivery of an updated Asset
Register in connection with each Advance Request pursuant to Section 2.3), (B)
will deliver to DOE a Collateral Release executed by the Administrative Agent
and the Existing Collateral Trustee with respect to such Asset Register, and (C)
upon delivery of such Asset Register, shall be deemed to have repeated the
representations in Sections 6.14(b) and 6.14(d) on such date; provided that, on
the Final Intellectual Property Identification Date, the Borrower shall deliver
to DOE and the Collateral Trustee, by, in the case of DOE, an Acceptable
Delivery Method, a certificate executed by a Responsible Officer which shall be
substantially in the form of the document titled “Form of Certificate of Final
Intellectual Property Identification Date,” dated September 16, 2009 previously
submitted to and accepted by DOE.


 
40

--------------------------------------------------------------------------------

 


(iii)          Subject to Section 7.4(j) below, each Asset Register delivered
pursuant to this Section 7.4 or delivered with an Advance Request pursuant to
Section 2.3 shall Uniquely Identify all Equipment and Fixtures the acquisition
or Development of which, all patents and patent applications the Development of
which and all copyrights and copyright applications with respect to all
copyrightable works incorporated into engineering drawings or technical
descriptions embodying or illustrating trade secrets or inventions included in
any such patent or patent application, which drawings or descriptions were
created by the engineers who invented such trade secrets or inventions (other
than any such drawings or descriptions included in any owners’ manuals,
maintenance manuals or the like in any medium) has been (or, in the case of an
Asset Register delivered with an Advance Request, upon the funding of the
Advance or Advances requested in such Advance Request, will have been) financed
with the proceeds of Advances, in each case to the extent that, as of the
Calculation Date (in the case of Asset Registers delivered in connection with an
Advance Request) or the last day of the prior calendar month (in the case of
Asset Registers delivered pursuant to this Section 7.4) to which such Asset
Register relates, (x) in the case of Equipment and Fixtures, such assets shall
have been capitalized in accordance with the Borrower’s then existing accounting
policies, which accounting policies shall be carried out in accordance with GAAP
and (y) in the case of patents and patent applications, copyright applications
and copyright registrations, an application shall have been filed with the PTO
or USCO; provided that the foregoing obligations shall not have been violated if
Equipment, Fixtures, patents, patent applications, copyrights or copyright
applications that have not been so Uniquely Identified have an aggregate Net
Book Value of less than $75,000,000.


(g)       The Borrower shall promptly take such steps as the Administrative
Agent may reasonably request in order to grant, preserve, protect and perfect
the validity and priority of the security interests created or intended to be
created in the Existing Collateral. Notwithstanding anything to the contrary
herein or in any other Transaction Document, neither the Borrower nor any
Guarantor shall be required to perfect the security interests granted by it in
any Existing Collateral by any means other than by (i) execution, delivery and
recordation of a Mortgage, (ii) filings pursuant to the Uniform Commercial Code
of the relevant State(s) (including with respect to fixtures covered by any
Mortgage) or equivalent filings under local jurisdictions to the extent required
with respect to the pledge of the Capital Stock of any member of the Restricted
Pledgee Group, (iii) delivery to the Existing Collateral Trustee to be held in
its possession of each promissory note listed on Schedule 5.1(g) to the Existing
Credit Agreement and Schedule 7.4 hereto, together with an undated endorsement
for each such promissory note executed in blank by a duly authorized officer of
the pledgor thereof, and, to the extent certificated and constituting
“certificated securities” under the Uniform Commercial Code, Capital Stock
listed on Schedule 4.13 to the Existing Credit Agreement, Schedule 6.13(b)
hereto or required to be pledged pursuant to Section 6.7(a) of the Existing
Credit Agreement, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof, (iv)
delivery of each other promissory note or certificated Capital Stock and
constituting “certificated securities” under the Uniform Commercial Code
constituting Collateral to the extent such promissory note evidences
Indebtedness, or such Capital Stock has a Net Book Value, in excess of
$250,000,000, together with an undated endorsement or stock power for each such
promissory note or certificate, as applicable, executed in blank by a duly
authorized officer of the pledgor thereof and (v) filing with the United States
Patent and Trademark Office against trademarks listed on Schedule 1.1F to the
Existing Credit Agreement.


 
41

--------------------------------------------------------------------------------

 


(h)       The Borrower shall promptly take such steps as DOE may reasonably
request in order to grant, preserve, protect and perfect the validity and
priority of the security interests created or intended to be created in the ATVM
Collateral.  Notwithstanding anything to the contrary herein or in any other
Loan Document, neither the Borrower nor any Guarantor shall be required to
perfect the security interests granted by it in any ATVM Collateral by any means
other than by (i) filings pursuant to the Uniform Commercial Code of the
relevant State(s), including fixture filings and any other financing statement
with respect to fixtures and any financing statement amendments required to
perfect the first-priority Lien over all Identified ATVM Collateral set forth on
any Asset Register, (ii) filings with the USCO against any copyright or
copyright applications in respect of engineering drawings or technical
descriptions embodying or illustrating the trade secrets or inventions included
in a patent or patent application included in the ATVM Collateral, which
drawings or descriptions were created by the engineers who invented such trade
secrets or inventions (other than any such drawings or descriptions included in
any owners’ manuals, maintenance manuals or the like in any medium), (iii) in
the event the Borrower acquires or Develops any real property with the proceeds
of any Advance, execution, delivery and recordation of a mortgage against such
real property and (iv) any additional steps required with respect to additional
categories of ATVM Collateral pursuant to Section 7.4(j).


(i)        If any Subsidiary, other than a Guarantor, guarantees the Existing
Credit Agreement, the Borrower shall promptly cause such Subsidiary to become a
guarantor under the Guarantee.


 
42

--------------------------------------------------------------------------------

 


(j)        If, at any time, the Borrower proposes to (i) acquire or Develop,
with the proceeds of any Advances, any assets or property (other than patents)
having an aggregate value in excess of $5,000,000, which assets fall outside the
categories of assets in which a security interest is granted under the then
outstanding ATVM Collateral Security Documents (the “Non-Pledged Asset Classes”)
or (ii) acquire any patents having an aggregate value in excess of $2,500,000
with the proceeds of any Advances, the Borrower shall promptly, but in any event
not later than 30 days thereafter, (w) notify DOE thereof, (x) enter into such
amendments to the ATVM Collateral Security Documents, or enter into additional
ATVM Collateral Security Documents, as shall be reasonably requested by DOE in
order to grant a legal and valid security interest in such assets, (y) take such
additional steps, if any, as DOE shall reasonably request that are necessary to,
appropriate or desirable to fully perfect such security interest, provided that
if such security interest can be perfected by the filing of Uniform Commercial
Code financing statements (including any fixture filings), no additional or
further steps in respect of perfecting such security interest shall be required
and (z) in the case of any additional class or classes of assets with a value in
excess of $25,000,000, deliver legal opinions from counsel, reasonably
satisfactory to DOE, with respect to the validity and perfection of such
security interest.


7.5           Use of Proceeds.  The proceeds of each Advance will be used by the
Borrower for the reimbursement of Eligible Project Costs paid by the Borrower in
connection with each Project.  Neither DOE nor FFB shall have any responsibility
as to the use of any proceeds of any Advance.


7.6           Books, Records and Inspections.


(a)       The Borrower shall keep proper records and books of account, in which
entries are correct and accurate in all material respects and sufficient to
prepare financial statements in accordance with GAAP and facilitate the
effective and accurate audit and performance evaluation of the Projects pursuant
to the Program Requirements;


(b)          The Borrower shall consult and cooperate with DOE and FFB regarding
each of the Projects upon their request and shall permit officers and designated
representatives of DOE, FFB or the United States Comptroller General to visit
and inspect any Project and any other facilities and properties of the Borrower
and any pertinent books, documents, papers and records of Borrower for the
purpose of audit, examination, inspection and monitoring at any reasonable time
during normal business hours, and to examine and discuss the affairs, finances
and accounts of the Borrower with the officers of the Borrower.  The Borrower
shall afford proper facilities for such inspection, shall make copies (at
Borrower’s expense) of any records that are subject to such inspection, shall
make available all information related to each Project, including all patents,
technology and proprietary rights owned or controlled by Borrower and utilized
in the construction, startup or operation of the Projects, and shall permit the
taking of samples as may be reasonably necessary in order to determine the
technical progress, soundness of financial condition, management stability,
compliance with environmental requirements, adequacy of health and safety
conditions, and all other matters with respect to the Projects.


 
43

--------------------------------------------------------------------------------

 


(c)       The Borrower shall authorize the Borrower’s Independent Auditor to
communicate directly with DOE, FFB and the United States Comptroller General at
any time regarding any Agreed-Upon Procedures Report and the Borrower’s accounts
and operations relating thereto;


(d)       In the event that the Borrower’s Independent Auditor should cease to
be the accountants of the Borrower for any reason, the Borrower shall appoint
and maintain as the Borrower’s Independent Auditor another firm of independent
public accountants, which firm shall be authorized by the SEC to audit the books
and records of a corporation listed on the New York Stock Exchange; and


(e)       The Borrower shall retain all records relating to expenditures with
respect to which Advances were made for five years after the Advances were made
with respect to such expenditure.


7.7           Approvals; Government Approvals.  The Borrower shall obtain on a
timely basis and thereafter maintain, or cause to be maintained, in good legal
standing and validity all permits, licenses, approvals and consents (including
Governmental Approvals) necessary to ensure completion and normal operation of
each Project, except to the extent such failure to obtain or maintain any such
permits, licenses, approvals or consents could not reasonably result in a
Material Adverse Effect.


7.8           Compliance with Program Requirements.  The Borrower shall comply
with all Program Requirements in connection with each of the Projects.


7.9           Advanced Technology Vehicles.  The Borrower shall, in accordance
with the Application and the Project Business Plan, develop, manufacture,
assemble and introduce advanced technology vehicles (as defined in the
Applicable Regulations) and components as necessary to meet or exceed the
overall annual fuel economy improvements projected by the Borrower in the
Application and the current Project Business Plan for the Borrower’s vehicles
manufactured, assembled and/or sold in the United States.


7.10         Davis-Bacon Act.  The Borrower shall comply with the provisions of
the Davis-Bacon Act and any applicable rules and regulations promulgated
pursuant thereto, including the obligation to pay or cause to be paid prevailing
wages to all laborers and mechanics employed by its contractors or
subcontractors during the construction, alteration or repair of assets that are
financed with the proceeds of any Advances.


 
44

--------------------------------------------------------------------------------

 


7.11         Investment Earnings.  The Borrower shall return to DOE or FFB, as
applicable, any earnings from any investment (whether from the acquisition of
any stocks, notes or other securities or obligations, or from any other source)
realized by the Borrower in connection with the Borrower’s use of the proceeds
of any Advances, whether or not such use is permitted under the terms of this
Agreement or the Program Requirements, to the extent such proceeds exceed the
accrued interest expense due and payable by the Borrower pursuant to the Loan
Documents, it being understood that, to the extent that Advances are funded to
reimburse the Borrower for Eligible Project Costs paid by the Borrower prior to
the funding of such Advances, this Section 7.11 shall not apply to any earnings
on investments made with such proceeds.


7.12         Federal Funding.  Promptly, but in no event later than 15 days
after the Borrower obtains knowledge thereof, the Borrower shall deliver to DOE
notice of (i) the Potential Grant Funded Eligible Project Costs that have been
or are to be 50% funded with the proceeds of the Grant (such portion the “Grant
Funded Eligible Project Costs”), and identifying the remaining 50% portion of
such Potential Grant Funded Eligible Project Costs that are not to be funded
with the proceeds of the Grant (such portion together with the Grant Funded
Eligible Project Costs, the “Noneligible ATVM Project Costs”) and (ii) any
additional Eligible Project Costs that under the current Project Business Plan
would not be funded out of Loan proceeds that the Borrower anticipates will be
incurred during the Availability Period (“Proposed Substitute Eligible Project
Costs”) that the Borrower proposes to substitute for any Noneligible ATVM
Project Costs.  On the next Quarterly Reporting Date following any such notice,
the Borrower shall provide DOE with a revised Project Business Plan reflecting
the deletion from such Project Business Plan of such Noneligible ATVM Project
Costs and the addition to such Project Business Plan of such Proposed Substitute
Eligible Project Costs.  DOE shall have the right, in its sole discretion, to
approve such Proposed Substitute Eligible Project Costs.


7.13         Borrower Project Commitment.  As of each Calculation Date, the
aggregate amount of all Eligible Project Costs paid by the Borrower with respect
to each Project out of funds other than proceeds of any Advances or Federal
Funding (such payments, “Borrower Project Payments”) on or prior to such
Calculation Date shall be at least equal to the sum of, without duplication, (i)
the greater of (x) 20% of the aggregate amount of Eligible Project Costs (other
than Cost Overruns and including Total Pre-Availability Period Eligible Project
Costs) paid by the Borrower with respect to such Project on or prior to such
Calculation Date and (y) 100% of the Total Pre-Availability Period Eligible
Project Costs paid by the Borrower with respect to such Project, plus (ii) the
aggregate amount of Cost Overruns paid on or prior to such Calculation Date with
respect to such Project (such sum, the “Borrower Project Commitment” with
respect to such Project).


 
45

--------------------------------------------------------------------------------

 


ARTICLE VIII


INFORMATION COVENANTS


The Borrower hereby agrees that until the date all of the Note A Obligations and
the Note B Obligations have been paid in full and the Loan Commitment Amount has
been reduced to zero:


8.1           Financial Statements.


(a)       Borrower Financial Statements.  The Borrower shall deliver to DOE,
audited annual financial statements and unaudited quarterly financial statements
of the Borrower within 15 days after the Borrower is required to file the same
with the SEC pursuant to Section 13 or Section 15(d) of the Exchange Act (or, if
the Borrower is not required to file annual financial statements or unaudited
quarterly financial statements with the SEC pursuant to Section 13 or Section
15(d) of the Exchange Act, then within 15 days after the Borrower would be
required to file the same with the SEC pursuant to Section 13 or Section 15(d)
of the Exchange Act if it had a security listed and registered on a national
securities exchange); provided, that the foregoing time period shall
automatically be extended to the earlier of (i) the date that is five days prior
to the date of the occurrence of any “event of default” (or any comparable term)
under any of the Existing Notes as a result of the failure by the Borrower to
provide annual or quarterly financial statements to the extent required under
the related Existing Notes Indenture and (ii) in the case of audited annual
financial statements, within 240 days after the end of the Borrower’s fiscal
year, and in the case of unaudited quarterly financial statements, within 220
days after the end of each of the first three quarterly periods of each fiscal
year; provided, further, that the such financial statements shall be deemed to
be delivered upon the filing with the SEC of the Borrower’s Form 10−K or Form
10−Q for the relevant fiscal period.


(b)       Subsidiary Financial Statements.  The Borrower shall deliver (i)
statutory audited consolidated annual financial statements for each of FMCC,
Ford South Africa and Volvo, (ii) statutory audited annual financial statements
for each of Ford Argentina, Ford Canada, Grupo Ford and Ford Mexico and (iii)
during any period when the Capital Stock of any other Foreign Pledgee has an
Eligible Value of greater than $0, the statutory audited annual financial
statements for such Foreign Pledgee (commencing with the statements that have
been used as the basis for such Eligible Value), in each case under clause (i),
(ii) or (iii) above promptly after the same become available and only to the
extent the Borrower has delivered to the Administrative Agent, or is required to
deliver, such financial statements under the Existing Credit Agreement; provided
that, if any such financial statements are not delivered within 240 days after
the end the fiscal year of the relevant Subsidiary, the Eligible Value of the
Capital Stock of such Person (or, in the case of Grupo Ford, the Eligible Value
of the Grupo Ford Intercompany Note) shall be deducted from the Borrowing Base
until such statements have been delivered to the Administrative Agent, but the
failure to deliver such financial statements shall not otherwise constitute a
Default or an Event of Default hereunder.


 
46

--------------------------------------------------------------------------------

 


8.2           Reports.  At its own expense the Borrower shall furnish or cause
to be furnished to DOE, by an Acceptable Delivery Method, and if requested by
FFB or DOE on behalf of FFB, to FFB by facsimile, with a reproduction of the
signatures where required, the following items:


(a)       Compliance and Borrowing Base Certificates.


(i)            concurrently with the delivery of any financial statements
pursuant to Section 8.1 (Borrower Financial Statements), a Compliance
Certificate of a Responsible Officer (x) stating that, to the best of such
Responsible Officer’s knowledge, no Default or Event of Default has occurred and
is continuing as of the date of such certificate, except as specified in such
certificate; and (y) (A) unless the lesser of (1) the Total Available Revolving
Commitment (including any unused commitment under any Incremental Revolving
Facility or any Permitted Additional Senior Facility) and (2) the excess of
(i) the Borrowing Base as of such date over (ii) the Borrowing Base Debt at such
date is equal to or greater than $4,000,000,000, containing a calculation of
Available Liquidity as of the last day of the fiscal period covered by such
financial statements or (B) if the lesser of (1) the Total Available Revolving
Commitment (including any unused commitment under any Incremental Revolving
Facility or any Permitted Additional Senior Facility) and (2) the excess of
(i) the Borrowing Base as of such date over (ii) the Borrowing Base Debt at such
date is equal to or greater than $4,000,000,000, containing a certification that
Available Liquidity as of the last day of the fiscal period covered by such
financial statements is equal to or greater than $4,000,000,000; and


(ii)           simultaneously with delivery thereof to the Administrative Agent
pursuant to Section 6.3 of the Existing Credit Agreement, a copy of the
Borrowing Base Certificate;


(b)       Reports; Project Business Plan and Additional Information.


(i)            Quarterly Progress Report.  on or prior to the 15th day of each
February, May, August and November (each a “Quarterly Reporting Date”), a
quarterly progress report for each Project, in substantially the form of the
document titled “Quarterly Progress Report,” dated as of August 18, 2009,
previously submitted to and accepted by DOE, setting forth for each Project and
each related Sub-Program of each such Project (x) the financial performance for
the immediately preceding fiscal quarter for each Project or Sub-Program of each
such Project and (y) certification by the Borrower of the achievement of any
Post-Program Approval Timing Milestones with respect of each Project or
Sub-Program of each such Project during the immediately preceding fiscal
quarter;


 
47

--------------------------------------------------------------------------------

 


(ii)           Revised Project Business Plan.  on or prior to the next Quarterly
Reporting Date, following the receipt of Program Approval for any Project or any
Sub-Program thereof, a revised Project Business Plan, together with the next
quarterly report required to be submitted to DOE under subsection (i), setting
forth the updated Project Targets, including updated Timing Milestones (the
“Post-Program Approval Timing Milestones”) with respect to such Project or any
Sub-Program;


(iii)          Semiannual Progress Report.  on or prior to the 15th day of each
February and August (each a “Semiannual Reporting Date”), a semiannual progress
report, in substantially the form of the document titled “Semiannual Progress
Report,” dated as of August 18, 2009, previously submitted to and accepted by
DOE, setting forth for each Project and each related Sub-Program (x) the Fuel
Economy Status for such Project or Sub-Program as at the end of such semi-annual
period, (y) the anticipated Program Approval Date for any Project or Sub-Program
that has not received Program Approval and (z) the Technology Components
comprising each such Project or Sub-Program;


(iv)          Agreed-Upon Procedures Report.  on or prior to November 30, 2009
(with respect to the initial Advance Request) and thereafter on or prior to the
last day of each March, June, September and December thereafter, a report, in
substantially the form of the document titled “Agreed-Upon Procedures Report,”
dated September 16, 2009, previously submitted to and accepted by DOE, as such
form may be revised from time to time by the Borrower and the Independent
Auditor with the consent of DOE, which consent shall not be unreasonably
withheld (an “Agreed-Upon Procedures Report”), prepared by the Independent
Auditor;


(v)           Noncompliant Projects.  if, as of any Quarterly Reporting Date,
any Project is a Noncompliant Project, a detailed description of the Borrower’s
intentions with respect to such Project, which may include, at the election of
the Borrower, a proposal to DOE to modify the Project Targets set forth in the
Project Business Plan with respect to such Noncompliant Project, provided that
such modification may be accepted or rejected by DOE, in its sole discretion
and, if accepted by DOE, the Project Business Plan shall be modified
accordingly; and


(vi)          Additional Information.  promptly upon request, such information
or documents relating to any Project as DOE or FFB may reasonably request.


 
48

--------------------------------------------------------------------------------

 


8.3           Notices.


(a)       Defaults.  Promptly upon a Responsible Officer of the Borrower
becoming aware thereof, the Borrower will give notice in Electronic Format to
DOE of the occurrence of any Default or Event of Default.  Each notice pursuant
to this Section shall be accompanied by a statement of a Responsible Officer
setting forth details of the occurrence referred to therein and stating what
action the Borrower or the relevant Subsidiary proposes to take with respect
thereto.


(b)       Debarment.  The Borrower shall provide immediate written notice in
Electronic Format (including a brief description) to DOE if at any time a
Responsible Officer of the Borrower becomes aware that the representations made
with respect to Debarment Regulations were erroneous when made or have become
erroneous by reason of changed circumstances.


ARTICLE IX


NEGATIVE COVENANTS


The Borrower hereby agrees that until the date all of the Note A Obligations and
Note B Obligations have been paid in full and the Loan Commitment Amount has
been reduced to zero:


9.1           Borrowing Base.  The Borrower shall not permit the Outstanding
Amount of Borrowing Base Debt at any time to exceed the Borrowing Base in effect
at such time for any period of five consecutive Business Days.


9.2           Available Liquidity.  The Borrower shall not permit Available
Liquidity to be less than $4,000,000,000 at any time.


9.3           Liens.


(a)       Prior to the Existing Collateral Release Date, the Borrower will not,
nor will it permit any Guarantor to, create, incur, assume or suffer to exist
any Lien upon any of the Existing Collateral except Existing Collateral
Permitted Liens.


(b)       Prior to the ATVM Collateral Release Date, the Borrower will not, nor
will it permit any Subsidiary to, create, incur, assume or suffer to exist any
Lien upon any of the ATVM Collateral, except ATVM Collateral Permitted Liens.


9.4           Restricted Group Debt.  Prior to the Existing Collateral Release
Date, none of Volvo, any of its Subsidiaries or any member of the Restricted
Pledgee Group will incur Indebtedness or provide a Material Guarantee, except:


 
49

--------------------------------------------------------------------------------

 


(a)       Indebtedness of the type described in clause (g) of the definition of
Existing Collateral Permitted Liens;


(b)       Indebtedness incurred under working capital facilities entered into in
the ordinary course of business;


(c)       Indebtedness owing to the Borrower or any Subsidiary; provided that
any such Indebtedness owing to a Subsidiary that is not a Guarantor shall be
subordinated in right of payment to any Indebtedness owing by Volvo or any of
its Subsidiaries or such member of the Restricted Pledgee Group to the Borrower
or any Guarantor;


(d)       Indebtedness consisting of subsidized loans made, or guaranteed, by a
governmental or quasi governmental entity (including any international
organization or agency);


(e)       Indebtedness outstanding as of the Existing Credit Agreement Closing
Date and any Permitted Refinancing thereof;


(f)        in the case of any member of the Restricted Pledgee Group, any
additional Indebtedness; provided that (i) the Borrowing Base Coverage Ratio
after giving pro forma effect to the incurrence and application of proceeds
thereof is at least 1.15 to 1.00 and (ii) any dividends received by the Borrower
from the proceeds of any such Indebtedness in excess of $250,000,000 are
reinvested in the Borrower’s business within 15 months or, to the extent not so
reinvested are, unless such Credit Agreement Mandatory Prepayment Event shall
have been waived, applied as a Credit Agreement Mandatory Prepayment Event
pursuant to Section 2.18(a) of the Existing Credit Agreement; and


(g)       in the case of Volvo and its Subsidiaries, additional Material
Guarantees and Indebtedness in an Outstanding Amount with respect to all such
Material Guarantees and Indebtedness not to exceed $1,000,000,000 at any time;


provided, in each case, that the Outstanding Amount of such Indebtedness or
Material Guarantees shall reduce the Eligible Value (but not below zero) of the
Capital Stock or intercompany notes of such Person that constitute Existing
Collateral as provided in Schedule 1.1B to the Existing Credit Agreement.


9.5           Asset Sale Restrictions.


(a)       Receivables and Inventory.  The Borrower shall not, and shall not
permit any Guarantor to, Dispose of any receivables or inventory included in the
Borrowing Base, except in the ordinary course of business.


 
50

--------------------------------------------------------------------------------

 


(b)       Non-Core Assets.  The Borrower shall not, nor shall it permit any
Subsidiary to, Dispose of all or any portion of the Capital Stock (including by
way of merger), or all or substantially all of the assets, of Automotive
Components Holdings, and/or Automobile Protection Corp. unless in either case,
the Net Cash Proceeds thereof are reinvested in the business of the Borrower
within 15 months of such Disposition or, to the extent not so reinvested are,
unless such Credit Agreement Mandatory Prepayment Event shall have been waived,
applied as a Credit Agreement Mandatory Prepayment Event pursuant to Section
2.18(a) of the Existing Credit Agreement.


(c)       Volvo.  The Borrower shall not, nor shall it permit any Subsidiary to,
Dispose of (i) all or any portion of the Capital Stock (including by way of
merger) or to Dispose of (other than in the ordinary course of business or to
another Subsidiary or the Borrower) more than 20% of the then Consolidated Total
Assets of Volvo (initially determined based upon the audited financial
statements of Volvo for the fiscal year ending December 31, 2008 and, commencing
with the delivery of financial statements of Volvo delivered pursuant to Section
8.1(b) (Financial Statements), based upon the most recent consolidated balance
sheet of Volvo contained therein) in a single transaction or a series of related
transactions, unless (1) after giving pro forma effect to such Disposition and
the application of proceeds thereof, the Borrowing Base Coverage Ratio is at
least 1.25 to 1.00, (2) the greater of (A) 50% of the Net Cash Proceeds thereof
and (B) the amount of such proceeds necessary so that, after giving pro forma
effect to such Disposition and application of proceeds thereof, the Borrowing
Base Coverage Ratio is at least 1.25 to 1.00, are, unless such Credit Agreement
Mandatory Prepayment Event shall have been waived, applied to prepay the
Existing Credit Agreement pursuant to Section 2.18(a) of the Existing Credit
Agreement and (3) the remaining Net Cash Proceeds of such Disposition are
reinvested in the business of the Borrower within 15 months of such Disposition
or, to the extent not so reinvested are, unless such Credit Agreement Mandatory
Prepayment Event shall have been waived, applied as a Credit Agreement Mandatory
Prepayment Event pursuant to Section 2.18(a) of the Existing Credit Agreement or
(ii) the Volvo Trade Name except in connection with a Disposition of all or
substantially all of the Capital Stock or assets of Volvo.


(d)       Ford Motor Credit.  The Borrower shall not permit any Disposition or
issuance of the Capital Stock of FMCC that results in the Borrower owning,
directly or indirectly, less than 49% of the outstanding Capital Stock of FMCC.
The Borrower shall not permit any other Disposition or issuance of the Capital
Stock of FMCC unless (i) in the case of a primary offering of Capital Stock of
FMCC, the Net Cash Proceeds of such Disposition are reinvested in the business
of FMCC within 15 months of such Disposition or, to the extent not so reinvested
are, unless such Credit Agreement Mandatory Prepayment Event shall have been
waived, applied as a Credit Agreement Mandatory Prepayment Event pursuant to
Section 2.18(a) of the Existing Credit Agreement and (ii) in the case of a
Disposition of the Capital Stock of FMCC by the Borrower or any Subsidiary
thereof, the Net Cash Proceeds thereof in an amount equal to the product of the
Eligible Value of such Capital Stock constituting Eligible FMCC Pledged Equity
and the Advance Percentage therefor as set forth in the most recent Borrowing
Base Certificate delivered to the Administrative Agent are, unless such Credit
Agreement Mandatory Prepayment Event shall have been waived, applied as a Credit
Agreement Mandatory Prepayment Event pursuant to Section 2.18(a) of the Existing
Credit Agreement.


 
51

--------------------------------------------------------------------------------

 


(e)       Ford Global Technologies.  The Borrower shall not permit the
Disposition of all or any portion of the Capital Stock (including by way of
merger), or all or substantially all of the assets, of Ford Global Technologies,
LLC, except pursuant to Section 7.7(b)(i) of the Existing Credit Agreement.


(f)        Principal Trade Names. The Borrower shall not Dispose of any
Principal Trade Name.


(g)       Other Principal Trade Names.  The Borrower shall not Dispose of any
Other Principal Trade Name unless (i) after giving pro forma effect to such
Disposition and the application of proceeds thereof, the Borrowing Base Coverage
Ratio is at least 1.00 to 1.00 and (ii) the greater of (1) 50% of the Net Cash
Proceeds thereof and (2) the amount of such proceeds necessary so that, after
giving pro forma effect to such Disposition and application of proceeds thereof,
the Borrowing Base Coverage Ratio is at least 1.00 to 1.00, are, unless such
Credit Agreement Mandatory Prepayment Event shall have been waived, applied as a
Credit Agreement Mandatory Prepayment Event pursuant to Section 2.18(a) of the
Existing Credit Agreement.


(h)       Material PDMP.  The Borrower shall not, nor shall it permit, any
Guarantor to Dispose of any PDMP having a Net Book Value in excess of
$250,000,000 in a single transaction or a series of related transactions unless
(i) after giving pro forma effect to such Disposition and the application of
proceeds thereof, the Borrowing Base Coverage Ratio is at least 1.00 to 1.00 and
(ii) the Eligible Value of the Eligible PDMP PP&E is reduced as provided in
Schedule 1.1B to the Existing Credit Agreement.


(i)        Assets Acquired with Proceeds of any Advance.  The Borrower shall
not, nor shall it permit any Subsidiary to, Dispose of any assets acquired or
Developed with the proceeds of any Advances, unless (A) in the case of a
Disposition to a Subsidiary, the consideration for such Disposition is based on
the Net Book Value of such assets or the fair market value of such assets and
(B) the Net Cash Proceeds received by the Borrower from the proceeds of any such
Disposition are reinvested in the Borrower’s business in accordance with the
term of Section 3.6(c)(i) or applied as Mandatory Prepayments pursuant to
Section 3.6(c)(i).


(j)        Other Material Assets.  The Borrower shall not, nor shall it permit
any Guarantor to Dispose of any other Existing Collateral not otherwise covered
in paragraphs (a) through (h) above (other than in the ordinary course of
business) having a Net Book Value equal to or greater than $500,000,000 in a
single transaction or a series of related transactions unless (i) after giving
pro forma effect to such Disposition and the application of proceeds therefrom,
the Borrowing Base Coverage Ratio is at least 1.15 to 1.00 and (ii) the Net Cash
Proceeds thereof are reinvested in the business of the Borrower within 15 months
of such Disposition or, if not so reinvested are, unless such Credit Agreement
Mandatory Prepayment Event shall have been waived, applied as a Credit Agreement
Mandatory Prepayment Event pursuant to Section 2.18(a) of the Existing Credit
Agreement.


 
52

--------------------------------------------------------------------------------

 


Notwithstanding anything in this Section 9.5 to the contrary, (i) any
Disposition described in paragraphs (b), (c), (g), (h), or (j) above shall be
permitted if (1) 100% of the Net Cash Proceeds of such Disposition are applied
as a Credit Agreement Mandatory Prepayment pursuant to Section 2.18(a) of the
Existing Credit Agreement and (2) at least 75% of the consideration for such
Disposition is in the form of cash or cash equivalents, (ii) any Disposition
described in paragraph (i) above that is made to a Subsidiary of the Borrower
shall be permitted only if 100% of the consideration for such Disposition is in
the form of cash or cash equivalents (including, for this purpose, and for
purposes of Section 3.6(c)(i) and the definition of Specified ATVM Collateral
Disposition, adjustments to inter-company balances outstanding between the
Borrower and such Subsidiary) and (iii) any Disposition described in this
Section 9.5 shall be permitted if such Disposition is (1) to the Borrower, (2)
except in the case of paragraph (i), any Guarantor or (3) in the case of
paragraph (b), any wholly owned Subsidiary of the Borrower.  In addition, it is
understood that the Borrower and its Subsidiaries may otherwise Dispose of their
assets except to the extent expressly restricted pursuant to this Section 9.5
and Sections 9.7 (Fundamental Changes) and 9.9 (Sales and Leasebacks).


9.6           Restricted Payments.  The Borrower will not (i) pay any dividend
(other than dividends payable solely in stock of the Borrower) on, or redeem,
retire or purchase, for cash consideration, its common stock (including any
Class B stock, “Common Stock”), (ii) optionally prepay, repurchase, redeem or
otherwise optionally satisfy or defease with cash or cash equivalents any
Material Unsecured Indebtedness and (iii) so long any Advances (or any secured
refinancing thereof) are outstanding, make any cash payments to holders of
convertible debt securities with respect to the conversion value of any
convertible debt securities upon the conversion thereof (any such payment
referred to in clauses (i), (ii) and (iii), a “Restricted Payment”), other than:


(a)       repurchases of shares of Common Stock upon the exercise of stock
options or warrants for such Common Stock;


(b)       repurchases of shares of Common Stock from officers, directors and
employees or any executive or employee savings or compensation plans;


 
53

--------------------------------------------------------------------------------

 


(c)       derivatives or forward purchase agreements entered into to hedge
obligations to repurchase Capital Stock under paragraphs (a) and (b) of this
Section 9.6 or in connection with the issuance of convertible debt securities;


(d)       any Permitted Refinancing of Material Unsecured Indebtedness; provided
that a certificate of a Responsible Officer of the Borrower is delivered to DOE,
by an Acceptable Delivery Method, at least five Business Days (or such shorter
period as DOE may reasonably agree) prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the foregoing requirement and such terms and
conditions shall be deemed to satisfy the foregoing requirement unless DOE
notifies the Borrower within such period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees);


(e)       any Restricted Payments constituting redemption or other prepayment of
Material Unsecured Indebtedness having a scheduled final maturity prior to the
Maturity Date; provided that such redemption or prepayment occurs no earlier
than the date that is six months prior to such scheduled final maturity;


(f)        additional Restricted Payments in an aggregate amount not to exceed
$250,000,000 during any fiscal year and $500,000,000 in the aggregate;


(g)       additional redemptions or prepayments of Material Unsecured
Indebtedness in an aggregate amount not to exceed $250,000,000 during any fiscal
year and $500,000,000 in the aggregate; and


(h)       additional Restricted Payments at any time after January 1, 2010, in
an amount not to exceed the Cumulative Growth Amount at such time.


9.7           Fundamental Changes.


(a)       The Borrower will not merge or consolidate with any other Person or
sell or convey all or substantially all of its assets to any Person unless no
Default or Event of Default is continuing after giving effect to such
transaction and (i) it shall be the continuing entity or (ii) (1) the Person
formed by or surviving such merger or consolidation shall be an entity organized
or existing under the laws of the United States, any state thereof, or the
District of Columbia that expressly assumes all the obligations of the Borrower
under the Transaction Documents pursuant to a supplement or amendment to this
Agreement and each other Transaction Document reasonably satisfactory to (x) in
the case of any Loan Document, DOE or (y) in the case of any Existing Collateral
Security Document, the Administrative Agent, (2) each Guarantor reaffirms its
obligations under the Transaction Documents and (3) DOE shall have received an
opinion of counsel reasonably satisfactory to DOE and consistent with the
opinions delivered on the Principal Instrument Delivery Date with respect to the
Borrower.


 
54

--------------------------------------------------------------------------------

 


(b)       No Significant Guarantor shall merge or consolidate with any other
Person or sell or convey all or substantially all of its assets to any Person
unless (i) the Borrower or another Guarantor shall be the continuing entity or
shall be the transferee of such assets or (ii) in connection with an asset sale
permitted by Section 9.5 (Asset Sale Restrictions).


9.8           Negative Pledge.  The Borrower will not itself, and will not
permit any Manufacturing Subsidiary to, incur, issue, assume, guarantee or
suffer to exist any notes, bonds, debentures or other similar evidences of
indebtedness for money borrowed (notes, bonds, debentures or other similar
evidences of indebtedness for money borrowed being herein called “Debt”),
secured by pledge of, or mortgage or lien on, any Principal Domestic
Manufacturing Property of the Borrower or any Manufacturing Subsidiary, or any
shares of stock of or Debt of any Manufacturing Subsidiary (such mortgages,
pledges and liens being hereinafter called “Pledge” or “Pledges”), without
effectively providing that the Note A Obligations and the Note B Obligations
(together with, if the Borrower shall so determine, any other Debt of the
Borrower or of such Manufacturing Subsidiary then existing or thereafter created
ranking equally with the Note A Obligations and the Note B Obligations) shall be
secured equally and ratably with (or prior to) such secured Debt, so long as
such secured Debt shall be so secured, unless, after giving effect thereto, the
aggregate amount of all such secured Debt so secured plus all Attributable Debt
of the Borrower and its Manufacturing Subsidiaries in respect of Sale and
Leaseback Transactions would not exceed 5% of the Consolidated Net Tangible
Automotive Assets; provided, however, that this Section 9.8 shall not apply to
Debt secured by:


(a)       Pledges of property of, or on any shares of stock of or Debt of, any
corporation existing at the time such corporation becomes a Manufacturing
Subsidiary;


(b)       Pledges in favor of the Borrower or any Manufacturing Subsidiary;


(c)       Pledges in favor of any governmental body to secure progress, advance
or other payments pursuant to any contract or provision of any statute;


(d)       Pledges of property, shares of stock or Debt existing at the time of
acquisition thereof (including acquisition through merger or consolidation) or
to secure the payment of all or any part of the purchase price thereof or to
secure any Debt incurred prior to, at the time of, or within 60 days after, the
acquisition of such property or shares or Debt for the purpose of financing all
or any part of the purchase price thereof; and


 
55

--------------------------------------------------------------------------------

 


(e)       any extension, renewal or replacement (or successive extensions,
renewals or replacements), as a whole or in part, of any Pledge referred to in
the foregoing paragraphs (a) to (d), inclusive; provided, however, that such
extension, renewal or replacement Pledge shall be limited to all or a part of
the same property, shares of stock or Debt that secured the Pledge extended,
renewed or replaced (plus improvements on such property).


9.9           Sales and Leasebacks.  The Borrower will not itself, and it will
not permit any Manufacturing Subsidiary to, enter into any arrangement with any
bank, insurance company or other lender or investor (not including the Borrower
or any Manufacturing Subsidiary) or to which any such lender or investor is a
party, providing for the leasing by the Borrower or a Manufacturing Subsidiary
for a period, including renewals, in excess of three years of any Principal
Domestic Manufacturing Property which has been or is to be sold or transferred
by the Borrower or such Manufacturing Subsidiary to such lender or investor or
to any person to whom funds have been or are to be advanced by such lender or
investor on the security of such Principal Domestic Manufacturing Property (a
“Sale and Leaseback Transaction”) unless either:


(a)       the Borrower or such Manufacturing Subsidiary could create Debt
secured by a Mortgage pursuant to Section 9.8 (Negative Pledge) on the Principal
Domestic Manufacturing Property to be leased in an amount equal to the
Attributable Debt with respect to such Sale and Leaseback Transaction without
equally and ratably securing the Note A Obligations and the Note B Obligations;
or


(b)       the Borrower, within 120 days after the sale or transfer shall have
been made by the Borrower or by a Manufacturing Subsidiary, applies an amount
equal to the greater of:  (i) the net proceeds of the sale of the Principal
Domestic Manufacturing Property leased pursuant to such arrangement; or (ii) the
fair market value of the Principal Domestic Manufacturing Property so leased at
the time of entering into such arrangement (as determined by any two of the
following:  the Chairman of the Board of the Borrower, its President, any
Executive Vice President of the Borrower, any Group Vice President of the
Borrower, any Vice President of the Borrower, its Treasurer or its Controller);
to the retirement of Funded Debt of the Borrower; provided, however, that the
amount to be applied to the retirement of Funded Debt of the Borrower shall be
reduced by the principal amount of Funded Debt voluntarily retired by the
Borrower within 120 days after such sale.


9.10         Use of Proceeds.  The Borrower will not, and will not permit any
other Obligor to, use the proceeds of the Loans to pay any administrative or
other fees relating to the Loans, including but not limited to the Facility Fee.


 
56

--------------------------------------------------------------------------------

 


9.11         Debarment.


(a)       The Borrower shall comply with the applicable requirements set forth
in 2 C.F.R. 180 with respect to the construction, operation or maintenance of
any Project, including the obligation to verify whether Persons with whom Ford
enters into contracts in connection with the construction, operation or
maintenance of any Project are excluded or disqualified in accordance with the
approved verification methods set forth in 2 C.F.R. 180.300.


(b)       The Borrower will not fail to comply with any and all Debarment
Regulations in a manner which results in the Borrower being debarred, suspended,
declared ineligible or voluntarily excluded from participation in procurement or
nonprocurement transaction with any United States federal government department
or agency pursuant to any of such Debarment Regulations.


9.12         Public Statements.  Neither the Borrower nor any Subsidiary, nor
any director, officer, employee or other agent affiliated with the Borrower or
any Person affiliated with any of the foregoing, shall make any press
announcements or public statement about the Agreement or the other Loan
Documents or the financing transactions contemplated hereby or thereby without
the prior approval of the Director of the ATVM Program at DOE, provided that the
Borrower shall be permitted to make disclosures (x) that it reasonably believes
to be required by applicable Law or (y) of information that is or becomes
generally available to the public other than as a result of a disclosure by the
Borrower or any of the Borrower’s officers, employees, agents or advisers in
violation of this Agreement or any other Loan Document.


9.13         Limitation on Senior Obligations.  The security interest in the
Existing Collateral granted by the Borrower in favor of DOE shall be
subordinated solely to (a) prior perfected security interests securing (i)
Indebtedness and letters of credit in an aggregate principal amount not to
exceed $19,100,000,000 and (ii) for a period (which need not be continuous) not
to exceed, in the aggregate, six calendar months during the period between the
Financial Closing Date and the Maturity Date, Cash Management Obligations and
Hedging Obligations in an amount not to exceed $1,500,000,000 at any time
outstanding, and (b) Liens permitted by clauses (a), (b), (c), (d), (e), (f),
(g), (h), (i), (j), (k) (only to the extent clause (k) relates to clauses (g),
(h), (i) and (j)), (l), (m), (n), (q), (r), (s), (t), (u), (v) and (w) of the
definition of Existing Collateral Permitted Liens (the liens described in this
clause (b), “Designated Liens”) (the obligations secured by the liens described
in clauses (a) and (b), “Senior Obligations”); provided that for purposes of
this Section 9.13, if any Senior Obligations (“Refinancing Senior Obligations”)
are incurred for the purpose of refinancing any outstanding Senior Obligations
(“Refinanced Senior Obligations”), then, from the date of the incurrence of such
Refinancing Senior Obligations through the earlier of (x) the date on which such
Refinanced Senior Obligations are repaid, prepaid or redeemed and (y) 75 days
after such date of incurrence, the Refinanced Amount (as defined below) of such
Refinanced Senior Obligations shall be deemed not to be outstanding so long as
(A) within five days of the incurrence of such Refinancing Senior Obligations
the Borrower shall have provided written notice to DOE specifying (1) the
Refinancing Senior Obligations incurred and the aggregate principal amount
thereof, (2) the Refinanced Senior Obligations to be refinanced, and the
aggregate principal amount thereof to be refinanced (the “Refinanced Amount”)
with the proceeds of such Refinancing Senior Obligations and (3) the Borrower’s
intentions as to how the cash and cash equivalents referred to in clause (B)
below will be held pending application to the repayment, prepayment or
redemption of the Refinanced Senior Obligations and (B) an aggregate amount of
cash and cash equivalents at least equal to the Refinanced Amount is (1) pledged
to the Existing Collateral Trustee under the Existing Collateral Trust Agreement
to secure the Secured Obligations (as defined in the Existing Collateral Trust
Agreement), (2) pledged to secure the Refinanced Senior Obligations (3) pledged
to secure the Refinancing Senior Obligations or (4) held as a reserve to fund
the repayment, prepayment or redemption of the Refinanced Senior
Obligations.  The Borrower shall not incur any Indebtedness that benefits from a
security interest that is pari passu with the security interest in such Existing
Collateral granted therein by the Borrower in favor of DOE other than (w) any
Permitted Phase I Government Debt, (x) any Permitted Phase II Government Debt,
(y) Indebtedness that qualifies under the substantive provisions of the
definition of Permitted Phase I Government Debt or Permitted Phase II Government
Debt but is designated as Primary Second Lien Debt under the Existing Credit
Agreement or (z) any Permitted Refinancing of any of the foregoing.


 
57

--------------------------------------------------------------------------------

 


9.14         Noneligible ATVM Project Costs.  The Borrower will not request any
Advance under any Note for any Noneligible ATVM Project Costs.


ARTICLE X


EVENTS OF DEFAULT AND REMEDIES


10.1         Events of Default.  The occurrence of any of the following events
shall constitute an “Event of Default” hereunder.


(a)       the Borrower shall fail to pay (i) any principal of any Note, any
principal of any Permitted Phase II Government Debt or any Reimbursement
Obligation on account of principal when due, (ii) any interest, Reimbursement
Obligation on account of interest or any Facility Fee hereunder or under any
Permitted Phase II Government Debt Document for a period of five Business Days
after the same becomes due and payable or (iii) any other amount due and payable
under any Transaction Document or under any Permitted Phase II Government Debt
Document (other than the Borrower Project Commitment) for 30 days after receipt
of notice of such failure by the Borrower from DOE (other than, in the case of
amounts in this clause (iii), any such amount being disputed by the Borrower in
good faith); or


 
58

--------------------------------------------------------------------------------

 


(b)       any representation or warranty made or deemed made by the Borrower or
any other Obligor in any Transaction Document (other than any representation or
warranty made by the Borrower pursuant to Article 8 of the Note Purchase
Agreement upon execution of the Note Purchase Agreement) or any certified
statement furnished by the Borrower (including any Borrowing Base Certificate,
Information Certificate or Advance Request), shall prove to have been incorrect
in any material respect on or as of the date made or deemed made or furnished;
or


(c)       the Borrower or any Significant Guarantor shall default in the
observance or performance of (i) its agreements in Section 9.11 (Debarment) or
Section 8.1 (Financial Statements), (ii) its agreements in Section 9.1
(Borrowing Base) or Section 9.2 (Available Liquidity) for a period of 20
consecutive days or (iii) any other agreement contained in this Agreement or any
other Transaction Document and, with respect to clause (iii) only, such default
shall continue unremedied for a period of 30 days after notice thereof to the
Borrower from DOE; or


(d)       the Borrower or any Significant Guarantor shall (i) default in making
any payment of any principal of any Indebtedness or any Guarantee Obligation in
respect of Indebtedness beyond the period of grace, if any; or (ii) default in
making any payment of any interest on any such Indebtedness or Guarantee
Obligation, in each case beyond the period of grace, if any; provided, that a
default, event or condition described in clause (i) or (ii) of this paragraph
(d) shall not at any time constitute an Event of Default unless, at such time,
one or more defaults, events or conditions of the type described in clauses (i)
or (ii) of this paragraph (d) shall have occurred and be continuing with respect
to Indebtedness or any such Guarantee Obligation the aggregate outstanding
principal amount of which exceeds $1,000,000,000; or


(e)       any Indebtedness incurred under the Existing Credit Agreement, any
Permitted Additional Notes, any Permitted Additional Senior Facilities, any
Permitted Second Lien Debt (other than Indebtedness referred to in Section
10.1(a)) or any other Indebtedness issued or guaranteed by the Borrower or any
Significant Guarantor with an aggregate outstanding principal amount of
$1,000,000,000 or more shall have been accelerated by the holders thereof as a
result of a default thereunder; or


(f)        (i) the Borrower, any Significant Guarantor, FMCC, a Volvo Group
Member or Ford Canada shall (A) commence any case, proceeding or other action
under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors (1)
seeking to have an order for relief entered with respect to it, or seeking to
adjudicate it a bankrupt or insolvent, or seeking reorganization, arrangement,
adjustment, winding up, liquidation, dissolution, composition or other relief
with respect to it or its debts, or (2) seeking appointment of a receiver,
trustee, custodian, conservator or other similar official for it or for all or
any substantial part of its assets, or (B) make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against the Borrower,
any Significant Guarantor, FMCC, a Volvo Group Member or Ford Canada any case,
proceeding or other action of a nature referred to in clause (i) above that (A)
results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
90 days; or


 
59

--------------------------------------------------------------------------------

 


(g)       (i)(A) any Plan shall fail to satisfy the minimum funding standard
required for any plan year or part thereof or a waiver of such standard or
extension of any amortization period has been sought and rejected under Section
412 of the Code; (B) any Plan is or shall have been terminated or is the subject
of termination proceedings under ERISA; (C) the PBGC shall have terminated a
Plan or appointed a trustee to administer any Plan; (D) any Plan shall have an
accumulated funding deficiency which has not been waived; or (E) the Borrower or
any Commonly Controlled Entity has incurred a liability to or on account of a
Plan under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or
4204 of ERISA or Section 4971 or 4975 of the Code; and (ii) any of the foregoing
has had a Material Adverse Effect; or


(h)       one or more judgments or decrees shall be entered in the United States
against the Borrower or any Significant Guarantor that is not vacated,
discharged, satisfied, stayed or bonded pending appeal within 60 days, and
involves a liability (not paid or fully covered by insurance as to which the
relevant insurance company has not denied coverage) of either (i) $100,000,000
or more, in the case of any single judgment or decree or (ii) $200,000,000 or
more in the aggregate; or


(i)        the ATVM Collateral Trust Agreement, the Existing Collateral Trust
Agreement or any other ATVM Collateral Security Document or Existing Collateral
Security Document shall cease to be in full force and effect, or any Lien
thereunder shall cease to be enforceable and perfected (other than pursuant to
the terms hereof or thereof or any other Transaction Document or as a result of
acts or omissions by any of DOE, FFB or the ATVM Collateral Trustee or, in the
case of any Lien under any Existing Collateral Security Document, the
Administrative Agent, the Existing Collateral Trustee or the Lenders (as defined
in the Existing Credit Agreement)) with respect to (A) Existing Collateral with
an aggregate Net Book Value in excess of $250,000,000 or (B) ATVM Collateral
with an aggregate Net Book Value in excess of $75,000,000; provided that the
foregoing Event of Default shall only be applicable with respect to Existing
Collateral if the Borrowing Base Coverage Ratio (calculated on a pro forma basis
assuming such Existing Collateral is not in the Borrowing Base) is less than
1.25 to 1.00; or


 
60

--------------------------------------------------------------------------------

 


(j)        the guarantee of any Significant Guarantor contained in the Guarantee
shall cease to be in full force and effect; or


(k)       the occurrence of a Change of Control; or


(l)        the Borrower shall fail to make any Borrower Project Payments or
payments of Cost Overruns of at least (i) $250,000,000 for any single Borrower
Project Payment or payment of Cost Overruns or (ii) $500,000,000 in the
aggregate.


10.2         Remedies; Waivers.


(a)       Upon the occurrence of and during the continuance of an Event of
Default, DOE may exercise any one or more of the rights and remedies set forth
below:


(i)            by notice to the Borrower, declare all or any portion of the
indebtedness of every type or description owed by the Borrower to DOE and FFB
under this Agreement and each other Loan Document to be immediately due and
payable, and the same shall thereupon be immediately due and payable;


(ii)           exercise any rights and remedies available under the Transaction
Documents;


(iii)          take whatever action at law or in equity as may appear necessary
or desirable in its judgment to collect the amounts then due and thereafter to
become due (x) under the Loan Documents and (y) to the Lender Parties by the
Borrower or any other Grantor under the Existing Collateral Security Documents
or to enforce performance of any obligation of the Borrower (A) under the Loan
Documents and (B) to the Lender Parties under the Existing Collateral Security
Documents;


(iv)          reduce the Loan Commitment Amount available to the Borrower under
Note A and/or Note B to zero and refuse, and the DOE and FFB shall not be
obligated, to make any further Advances under the relevant Note or Notes; and/or


(v)           take those actions necessary to perfect and maintain the Liens of
the ATVM Collateral Security Documents and, to the extent authorized to do so
thereunder, the Existing Collateral Security Documents pursuant to which the
Borrower’s assets have been pledged as collateral for the repayment of
obligations under the Loan Documents and (A) enforce or cause the ATVM
Collateral Trustee to enforce any and all Liens under the ATVM Collateral
Documents, or (B) to the extent permitted by the Existing Collateral Trust
Agreement, enforce or cause the Existing Collateral Trustee to enforce any and
all Liens under the Existing Collateral Documents.


 
61

--------------------------------------------------------------------------------

 


(b)       Upon the occurrence of an Event of Default referred to in Section
10.1(f) (Events of Default) with respect to the Borrower, (i) the Loan
Commitment Amount available to the Borrower under Note A and/or Note B shall
automatically be reduced to zero, and (ii) each Advance made under the Notes,
together with interest accrued thereon and all other Note A Secured Obligations
and Note B Secured Obligations, shall immediately become due and payable,
without any other presentment, demand, diligence, protest, notice of
acceleration, or other notice of any kind, all of which the Borrower hereby
expressly waives.


(c)       Unless otherwise expressly provided, no remedy herein conferred upon
or reserved is intended to be exclusive of any other available remedy, but each
remedy shall be cumulative and shall be in addition to other remedies given
under the Transaction Documents or existing at law or in equity.  No delay or
failure to exercise any right or power accruing under any Transaction Document
upon the occurrence and during the continuance of any Event of Default or
otherwise shall impair any such right or power or shall be construed to be a
waiver thereof, but any such right and power may be exercised from time to time
and as often as may be deemed expedient.


(d)       In order to entitle DOE to exercise any remedy reserved to DOE in this
Agreement, it shall not be necessary to give any notice, other than such notice
as may be required in this Agreement or any other Transaction Document or under
applicable Law.


(e)       If any proceeding has been commenced to enforce any right or remedy
under this Agreement, and such proceeding has been discontinued or abandoned for
any reason, or has been determined adversely to DOE or FFB, then and in every
such case, subject, in each case, to any determination in such proceeding, (i)
the parties hereto shall be restored to their respective former positions
hereunder and (ii) thereafter, all rights and remedies of DOE or FFB, as the
case may be, shall continue as though no such proceeding had been instituted.


(f)        Whenever all or any portion of the Advances hereunder (with accrued
interest thereon) and all other amounts owing under this Agreement shall have
become immediately due and payable in accordance with paragraph (a)(i) or
paragraph (b) above, DOE shall forthwith deliver a Notice of Acceleration to the
ATVM Collateral Trustee and/or the Existing Collateral Trustee, as the case may
be; provided that, by written notice to the Borrower, DOE may, for such periods
and/or subject to such conditions as may be specified in such notice, withdraw
any declaration of acceleration effected in accordance with paragraph (a)(i)
above if and to the extent permitted under Section 2.1(c) of the Existing
Collateral Trust Agreement or Section 2.1(c) of the ATVM Collateral Trust
Agreement, as the case may be.  If a declaration of acceleration in accordance
with paragraph (a)(i) shall have been withdrawn in accordance with the proviso
to the immediately preceding sentence, DOE shall forthwith deliver to each
relevant Collateral Trustee a notice of cancellation of the respective Notice of
Acceleration theretofore delivered to such Collateral Trustee.


 
62

--------------------------------------------------------------------------------

 


(g)       DOE shall have the right, to be exercised (or not) in its complete
discretion, to waive any covenant, Default or Event of Default by a writing
setting forth the terms, conditions and extent of such waiver signed by DOE and
delivered to the other parties hereto.  Any such waiver may only be effected in
writing duly executed by DOE, and no other course of conduct shall constitute a
waiver of any provision hereof.  Unless such writing expressly provides to the
contrary, any waiver so granted shall extend only to the specific event or
occurrence so waived and not to any other similar event or occurrence that
occurs subsequent to the date of such waiver.


(h)       For the purpose of enabling DOE to exercise the rights and remedies
under this Section 10.2, Borrower hereby grants to DOE, a non-exclusive license
(exercisable upon the occurrence of and during the continuance of an Event of
Default) without payment of royalty or other compensation to Borrower, to use
any of the patents, patent applications, copyrights and copyright applications
constituting Collateral, now owned or hereafter acquired by the Borrower,
wherever the same may be located, including in such license reasonable access to
all media in which any of the licensed items may be recorded or stored and to
all computer programs used for the compilation or printout thereof.


10.3         Accelerated Advances.  Upon the delivery of a Notice of
Acceleration, the accelerated amount due and payable under the Notes shall be
the Prepayment Price (as defined in and determined pursuant to the relevant
Note) under such Notes.


ARTICLE XI


THE ATVM COLLATERAL TRUSTEE


11.1         Appointment.  DOE hereby irrevocably designates and appoints, and,
by accepting the benefits of this Agreement and the Transaction Documents, each
of FFB and each holder of the Notes hereby irrevocably designates and appoints,
the ATVM Collateral Trustee as its agent under the ATVM Collateral Trust
Agreement and the other Loan Documents, and irrevocably authorizes the ATVM
Collateral Trustee, in such capacity, to (i) take such action on its behalf
under the provisions of the ATVM Collateral Trust Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to the ATVM Collateral Trustee by the terms of the ATVM Collateral
Trust Agreement and the other Loan Documents, together with such other powers as
are reasonably incidental thereto and (ii) enter into any and all ATVM
Collateral Security Documents and the ATVM Collateral Trust Agreement and such
other documents and instruments as shall be necessary to give effect to (A) the
ranking and priority of Indebtedness and other extensions of credit and
obligations contemplated by the ATVM Collateral Trust Agreement, (B) the
security interests in the ATVM Collateral purported to be created by the ATVM
Collateral Security Documents and (C) the other terms and conditions of the ATVM
Collateral Trust Agreement.  Each of DOE, FFB and each holder of the Notes
further hereby agrees to be bound by the terms of the ATVM Collateral Trust
Agreement to the same extent as if it were a party thereto.  Notwithstanding any
provision to the contrary elsewhere in this Agreement, the ATVM Collateral
Trustee shall not have any duties or responsibilities, except those expressly
set forth in herein, in the ATVM Collateral Trust Agreement or in any other Loan
Document to which it is a party, or any fiduciary relationship with DOE, FFB or
any holder of the Notes, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement, the ATVM
Collateral Trust Agreement or any other Loan Document or otherwise exist against
the ATVM Collateral Trustee.


 
63

--------------------------------------------------------------------------------

 


11.2         Delegation of Duties.  The ATVM Collateral Trustee may execute any
of its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  The ATVM Collateral Trustee
shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.


11.3         Exculpatory Provisions.  Neither the ATVM Collateral Trustee nor
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing resulted
from its or such Person’s own gross negligence or willful misconduct) or (ii)
responsible in any manner to any of DOE, FFB or any holder of the Notes for any
recitals, statements, representations or warranties made by any Obligor or any
officer thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the ATVM Collateral Trustee under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Obligor party thereto to perform its
obligations hereunder or thereunder.  The ATVM Collateral Trustee shall not be
under any obligation to DOE, FFB or any holder of any Note to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Agreement or any other Loan Document, or to inspect
the properties, books or records of any Obligor.


11.4         Non-Reliance on the ATVM Collateral Trustee.  Each of DOE, FFB and
each holder of the Notes expressly acknowledges that neither of the ATVM
Collateral Trustee nor any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates has made any representations or warranties to it
and that no act by the ATVM Collateral Trustee hereafter taken, including any
review of the affairs of an Obligor or an affiliate of an Obligor, shall be
deemed to constitute any representation or warranty by the ATVM Collateral
Trustee to DOE, FFB or any holder of the Notes. Each of DOE, FFB and each holder
of the Notes represents to the ATVM Collateral Trustee that it has,
independently and without reliance upon the ATVM Collateral Trustee, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Obligors and their
affiliates and made its own decision to make its Loans and other extensions of
credit hereunder and enter into this Agreement.  Each of DOE, FFB and each
holder of the Notes also represents that it will, independently and without
reliance upon the ATVM Collateral Trustee, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Obligors and their
affiliates.


 
64

--------------------------------------------------------------------------------

 


11.5         ATVM Collateral Trustee in Its Individual Capacity.  The ATVM
Collateral Trustee and its affiliates may make loans to, accept deposits from
and generally engage in any kind of business with any Obligor as though it were
not the ATVM Collateral Trustee.


ARTICLE XII


MISCELLANEOUS


12.1         Amendments, Etc.  This Agreement may be amended, modified or
terminated only by written instrument or written instruments signed by the
parties hereto.  To the fullest extent permitted by applicable law, no act or
course of dealing shall be deemed to constitute an amendment, modification or
termination hereof.


12.2         Delay and Waiver.  No delay or omission in exercising any right,
power, privilege or remedy (x) under this Agreement or any other Loan Document
or (y) by any Lender Party under any Existing Collateral Security Document,
including any rights and remedies in connection with the occurrence of a Default
or Event of Default shall impair any such right, power, privilege or remedy of
the Lender Parties, nor shall it be construed to be a waiver of any right,
power, privilege or remedy or of any breach or default, or an acquiescence
therein, or in any similar breach or default thereafter occurring, nor shall any
waiver of any single right, power, privilege or remedy (x) under this Agreement
or any other Loan Document or (y) by any Lender Party under any Existing
Collateral Security Document, or of any breach or default be deemed a waiver of
any other right, power, privilege or remedy or of any other breach or default
therefore or thereafter occurring.  Any waiver, permit, consent or approval of
any kind or character on the part of any of the Lender Parties of any right,
power, privilege or remedy including any rights and remedies in connection with
the occurrence of a Default or Event of Default or of any other breach or
default under this Agreement or any other Transaction Document, or any waiver on
the part of any of the Lender Parties of any provision or condition of this
Agreement or any other Transaction Document, must be in writing and shall be
effective only to the extent in such writing specifically set forth.  All
rights, powers, privileges and remedies (x) under this Agreement or any other
Loan Document or (y) of any Lender Party under any Existing Collateral Security
Document, either under this Agreement or any other Transaction Document or by
Law or otherwise afforded to any of the Lender Parties, shall be cumulative and
not alternative and not exclusive of any other rights, powers, privileges and
remedies that such Lender Parties may otherwise have.


 
65

--------------------------------------------------------------------------------

 


12.3         Right of Setoff.  In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of an Event of
Default, each of DOE, FFB and each subsequent holder of any Note or any portion
of any Note is hereby authorized at any time or from time to time, without
presentment, demand, protest or other notice of any kind to the Borrower or to
any other Person, any such notice being hereby expressly waived, to set off and
to appropriate and apply any and all deposits (general or special, time or
demand, provisional or final) and any other Indebtedness at any time held or
owing by DOE, FFB or any such subsequent holder, as the case may be (including
by any of its branches and agencies wherever located) to or for the credit or
the account of the Borrower against and on account of the Note A Secured
Obligations and the Note B Secured Obligations and liabilities of the Borrower
to DOE, FFB or any such subsequent holder, as the case may be, under this
Agreement or any other Transaction Document.  Each of DOE, FFB and each
subsequent holder of any Note or any portion of any Note agrees promptly to
notify the Borrower after any such setoff and application made by it; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.


12.4         Survival of Representations and Warranties.  All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery of this Agreement
and the making of the Advances under the Funding Agreements.


12.5         Notices.  Except to the extent otherwise expressly provided herein
or as required by applicable law, all notices, reports, requests and demands to
or upon the respective parties hereto shall not be effective unless given or
made in writing (including by facsimile or electronic transmission in Electronic
Format) and, unless otherwise expressly provided herein, shall be deemed to have
been duly given or made when (i) delivered by hand, if signed for by or on
behalf of the receiving party, (ii) if delivered by mail, three Business Days
after being deposited in the mail, postage prepaid, (iii) if deposited with an
internationally recognized overnight courier service for overnight delivery to
the receiving party, one Business Day after being deposited with such service,
(iv) if delivered by facsimile transmission, when receipt thereof has been
confirmed by telephone or facsimile by the receiving party, and (v) if
transmitted electronically, upon receipt of electronic, telephone or facsimile
confirmation of the recipient’s receipt thereof, in each case when sent to the
relevant party at the facsimile number or address set forth with respect to such
Person below:


 
66

--------------------------------------------------------------------------------

 


If to DOE:


Director
Advanced Technology Vehicles Manufacturing Loan Program
CF-1.4
United States Department of Energy
1000 Independence Avenue, SW
Washington, DC 20585
Telephone:  (202) 586-8146
Facsimile:  (202) 586-7809
Email:  fordatvmtransaction@hq.doe.gov


with a copy to (which copy shall not constitute notice):


Office of the General Counsel
GC-1
United States Department of Energy
1000 Independence Avenue, SW
Washington, DC 20585
Telephone:  (202) 586-5281
Facsimile:  (202) 586-1499
Email:  fordatvmtransaction@hq.doe.gov


Debevoise & Plimpton LLP
919 Third Avenue
New York, NY 10022
Attention:  Darius Tencza and Craig Bowman
Telephone:  (212) 909-6000
Facsimile:  (212) 909-6836
Email:  dtencza@debevoise.com, cabowman@debevoise.com


 
67

--------------------------------------------------------------------------------

 


If to the Borrower:


Ford Motor Company
One American Road
Dearborn, MI 48126
Attention:  Treasurer
Telephone:  313-322-3533
Facsimile:  313-322-3359
Email: ATVM@ford.com


with a copy to (which copy shall not constitute notice):


Ford Motor Company
One American Road
Dearborn, MI 48126
Attention:  Secretary
Telephone:  313-323-2130
Facsimile:  313-248-8713


Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, NY 10017
Attention:  Lawrence Wieman
Telephone:  212-450-4586
Facsimile:  212-701-5586
Email:  lawrence.wieman@davispolk.com


or, as to each party, such other address or facsimile number as shall be
designated by such party in a written notice to each other party hereto.


12.6         Severability; Consents.


(a)       The holding by any court of competent jurisdiction that any remedy
pursued by DOE hereunder is unavailable or unenforceable shall not affect in any
way the ability of DOE to pursue any other remedy available to it.  In the event
any provision of this Agreement shall be held invalid or unenforceable by any
court of competent jurisdiction, the parties hereto agree that such provision
shall be ineffective only to the extent of such invalidity or unenforceability
without invalidating the remainder of such provision or any other provisions of
this Agreement and shall not invalidate or render unenforceable any other
provision hereof.


(b)       In the event that DOE’s consent is required under any of the
Transaction Documents, the determination whether to grant or withhold such
consent shall be made by DOE in its sole discretion without any implied duty
towards any other Person, except as otherwise expressly provided therein.


 
68

--------------------------------------------------------------------------------

 


12.7         Judgment Currency.  The Borrower agrees, to the fullest extent
permitted under applicable law, to indemnify DOE and FFB against any loss
incurred by DOE or FFB, as the case may be, as a result of any judgment or order
being given or made for any amount due DOE or FFB hereunder or under any other
Transaction Document and such judgment or order being expressed and to be paid
in a currency (the “Judgment Currency”) other than U.S. Dollars (the “Currency
of Denomination”) and as a result of any variation between (i) the rate of
exchange at which amounts in the Currency of Denomination are converted into
Judgment Currency for the purpose of such judgment or order, and (ii) the rate
of exchange at which DOE or FFB would have been able to purchase the Currency of
Denomination with the amount of the Judgment Currency actually received by DOE
or FFB, as the case may be, had DOE or FFB, as the case may be, utilized the
amount of Judgment Currency so received to purchase the Currency of Denomination
as promptly as practicable upon receipt thereof.  The foregoing indemnity shall
continue in full force and effect notwithstanding any such judgment or order as
aforesaid.  The term “rate of exchange” shall include any premiums and costs of
exchange payable in connection with the purchase of, or conversion into, the
relevant Currency of Denomination that are documented and reasonable in light of
market conditions at the time of such conversion.


12.8         Indemnification.


(a)       In addition to any and all rights of reimbursement, indemnification,
subrogation or any other rights pursuant to this Agreement or under law or in
equity, the Borrower hereby agrees that it will pay, and will protect,
indemnify, and hold harmless DOE, FFB, each other governmental agency and
instrumentality of the United States and each holder or holders of the Notes or
any portion thereof and their respective designees, agents and contractors, and
all of their respective directors, officers and employees (each, an “Indemnified
Person”), on an after-tax basis, from and against (and will reimburse each
Indemnified Person as the same are incurred for) any and all losses, claims,
damages, liabilities or other expenses (including, to the extent permitted by
applicable law, the reasonable fees, disbursements and other charges of counsel)
to which such Indemnified Person may become subject arising out of or relating
to any suit, action or proceeding arising from or relating to the entering into
and performance of any Transaction Document or the disbursement of, or use of
the proceeds of, any Advance under the Funding Agreements, the consummation of
any transactions contemplated herein or in any Loan Document or the consummation
of any transactions to which any of the Lender Parties are party as contemplated
in any Existing Collateral Security Documents including, in each case, to the
extent permitted by applicable Law, the fees of counsel selected by such
Indemnified Person incurred in connection with any investigation, litigation or
other proceeding or in connection with enforcing the provisions of this Section
12.8 (each, an “Indemnified Liability” and any claims under this Section 12.8 in
respect of any Indemnified Liabilities being referred to herein, collectively,
as “Indemnity Claims”), provided that the Borrower shall not have any obligation
under this Section 12.8 to any Indemnified Person with respect to Indemnified
Liabilities to the extent they arise from the gross negligence or willful
misconduct of such Indemnified Person (as determined pursuant to a final,
non-appealable judgment by a court of competent jurisdiction).


 
69

--------------------------------------------------------------------------------

 


(b)       All sums paid and costs incurred by any Indemnified Person with
respect to any matter indemnified hereunder shall be added to the Note A Secured
Obligations or the Note B Secured Obligations, as the case may be, and be
secured by the ATVM Collateral Security Documents or the Existing Collateral
Security Documents, as the case may be, and shall be immediately due and payable
on demand.  Each such Indemnified Person shall promptly notify the Borrower in a
timely manner of any such amounts payable by the Borrower hereunder, provided
that any failure to provide such notice shall not affect the Borrower’s
obligations under this Section 12.8.


(c)       Each Indemnified Person within ten days after the receipt by it of
notice of the commencement of any action for which indemnity may be sought by
it, or by any Person controlling it, from the Borrower on account of the
agreements contained in this Section 12.8, shall notify the Borrower in writing
of the commencement thereof, but the failure of such Indemnified Person to so
notify the Borrower of any such action shall not release the Borrower from any
liability that it may have to such Indemnified Person.


(d)       To the extent that the undertaking in the preceding clauses of this
Section 12.8 may be unenforceable because it is violative of any applicable Law
or public policy, and to provide for just and equitable contribution in the
event of any such unenforceability (other than due to application of this
Section 12.8), the Borrower shall contribute the maximum portion that it is
permitted to pay and satisfy under applicable Law to the payment and
satisfaction of such undertakings, on the basis of the relative fault of the
Borrower, on the one hand, and the Indemnified Person, on the other hand.


(e)       The provisions of this Section 12.8 shall survive foreclosure under
the Security Documents and satisfaction or discharge of the Note A Secured
Obligations and the Note B Secured Obligations, and shall be in addition to any
other rights and remedies of any Indemnified Person.


(f)        Any amounts payable by the Borrower pursuant to this Section 12.8
shall be payable within the later to occur of (i) 30 Business Days after the
Borrower receives an invoice for such amounts from any applicable Indemnified
Person, and (ii) five (5) Business Days prior to the date on which such
Indemnified Person expects to pay such costs on account of which the Borrower’s
indemnity hereunder is payable, and if not paid by such applicable date shall
bear interest at the Late Charge Rate from and after such applicable date until
paid in full.


 
70

--------------------------------------------------------------------------------

 


(g)       The Borrower shall be entitled, at its expense, to participate in the
defense of any Indemnity Claim, provided that such Indemnified Person shall have
the right to retain its own counsel, at the Borrower’s expense, and such
participation by the Borrower in the defense thereof shall not release the
Borrower of any liability that it may have to the applicable Indemnified
Person.  Any Indemnified Person against whom any Indemnity Claim is made shall
be entitled to compromise or settle any such Indemnity Claim, provided that the
Borrower shall not be liable for any such compromise or settlement effected
without its prior written consent unless, in the case of an Indemnified Person
that is a branch or agency of the United States federal government only, (i)
such Indemnified Person is required by law (other than any regulation issued by
DOE or FFB, unless DOE or FFB, as the case may be, is required pursuant to
applicable law to issue regulations requiring it to compromise or settle such
Indemnity Claim) to compromise or settle such Indemnity Claim, (ii) such
Indemnified Person shall have provided a legal opinion to the Borrower from
outside counsel reasonably acceptable to the Borrower that such Indemnified
Person is required by law to compromise or settle such Indemnity Claim and (iii)
such settlement or compromise is reasonable in light of the defenses available
to such Indemnified Person and the probability of such Indemnified Person
prevailing at trial.


(h)       Upon payment of any Indemnity Claim by the Borrower pursuant to this
Section 12.8, the Borrower, without any further action, shall be subrogated to
any and all claims that such Indemnified Person may have relating thereto, and
the applicable Indemnified Person shall at the request and expense of the
Borrower cooperate with the Borrower and give at the request and expense of the
Borrower such further assurances as are necessary or advisable to enable the
Borrower vigorously to pursue such claims.


(i)        No Indemnified Person shall be obliged to pursue first any recovery
under any other indemnity or reimbursement obligation before seeking recovery
under the indemnification and reimbursement obligations of the Borrower under
this Agreement.


(j)        If and to the extent that DOE (i) shall be fully paid in cash or
immediately-available funds by the Borrower for any Reimbursement Obligations in
respect of any payments of Reimbursement Amounts, DOE shall not be entitled to
be indemnified in respect of such payments under this Section 12.8 and
(ii) shall be fully paid in cash or immediately available funds in respect of
any Indemnified Liability pursuant to this Section 12.8, DOE shall not be
entitled to be reimbursed under Section 4.1 (Reimbursement and Other Payment
Obligations) for such Indemnified Liability, provided that in the event that DOE
shall be entitled at any time to seek reimbursement and indemnification in
respect of any item pursuant to both Section 4.1 and this Section 12.8, then DOE
shall be entitled to be paid, and may elect, in its sole and absolute
discretion, to seek recovery, under either of such sections, either
sequentially, concurrently or in the alternative, and provided further that in
the event that any amount that DOE shall be entitled to be paid under either
Section 4.1 or this Section 12.8, as applicable, shall not be equal to the
amount that DOE is entitled to be paid under the other such section, then DOE
shall be entitled to be paid the lesser amount under either applicable section,
at its option as set forth in the preceding proviso, and DOE shall be entitled
to be paid the excess amount under the applicable section.


 
71

--------------------------------------------------------------------------------

 


12.9         Limitation on Liability.  No claim shall be made by the Borrower or
any of its Affiliates against DOE, FFB or any subsequent holder of any Note or
any portion of any Note or any of their respective Affiliates, directors,
employees, attorneys or agents for any special, indirect, consequential or
punitive damages (whether or not the claim therefor is based on contract, tort
or duty imposed by law) in connection with, arising out of or in any way related
to the transactions contemplated by this Agreement or the other Transaction
Documents or any act or omission or event occurring in connection therewith; and
the Borrower hereby waives, releases and agrees not to sue upon any such claim
for any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor.


12.10       Successors and Assigns.


(a)       The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.


(b)       Except as permitted under Section 9.7(a) (Fundamental Changes), the
Borrower may not assign or otherwise transfer (whether by operation of law or
otherwise) any of its rights or obligations under this Agreement or under any
other Loan Document without the prior written consent of DOE and/or FFB, as the
case may be.


(c)       FFB may assign any or all of its rights, benefits and obligations
under the Transaction Documents and with respect to the Collateral in accordance
with the provisions of the Funding Agreements, provided that any such assignment
of any rights, benefits and obligations under the Existing Collateral Security
Documents or with respect to any Existing Collateral shall be subject to the
provisions of the Existing Collateral Security Documents, provided further that
such assignee, by accepting the benefits of this Agreement and the Transaction
Documents, (x) hereby irrevocably designates and appoints DOE to act as its
agent hereunder and under the Transaction Documents, (y) hereby irrevocably
authorizes DOE to take such action on its behalf under the provisions of this
Agreement and the other Transaction Documents and to exercise such powers and
perform such duties as are necessary or appropriate, as determined by DOE, under
the Transaction Documents and (z) hereby authorizes DOE to enter into all such
amendments or modifications of any Transaction Document on behalf of such
assignee and or grant all waivers as are necessary or appropriate, as determined
by DOE, under the Transaction Documents (other than amendments to the Note,
which amendments shall also require the consent of such assignee), provided
further, however, that (A) neither DOE nor any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates shall be (i) liable to any
assignee for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Transaction
Document or (ii) responsible in any manner to any assignee for any recitals,
statements, representations or warranties made by any Obligor or any officer
thereof contained in this Agreement or any other Transaction Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by DOE under or in connection with, this Agreement or any other Loan
Document or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Transaction Document or for any
failure of any Obligor party thereto to perform its obligations hereunder or
thereunder and (B) DOE may conclusively rely upon information supplied by FFB or
such assignee in taking any action, or exercising any rights, in accordance with
the terms of this Section 12.10.


 
72

--------------------------------------------------------------------------------

 


12.11       Participations.  FFB may from time to time sell or otherwise grant
participations in any or all of its rights and obligations under the Loan
Documents and with respect to the Collateral without the consent of the Borrower
or any Collateral Trustee, provided, however, that, notwithstanding the
foregoing, following the grant of any participation, FFB shall continue to
remain fully liable for its duties and obligations hereunder and under the Note
and the Borrower and the Lender Parties shall continue to deal solely and
directly with FFB in connection with FFB’s rights and obligations under this
Agreement and the other Transaction Documents.


12.12       Further Assurances and Corrective Instruments.  To the extent
permitted by applicable law, each of the parties hereto shall, upon the written
request of the other party, from time to time, execute, acknowledge and deliver,
or cause to be executed, acknowledged and delivered, within a reasonable period
of such request, such amendments or supplements hereto, and such further
instruments, and take such further actions, as may be necessary in the such
party’s reasonable judgment to effectuate the intention, performance and
provisions hereof.


12.13       Reinstatement.  Where any discharge is made in whole or in part, or
any arrangement is made on the faith of, any payment, security or other
disposition which is avoided or must be repaid, whether upon the insolvency,
bankruptcy, liquidation or other similar proceeding or otherwise pursuant to any
applicable law, the liability of the Borrower under this Agreement shall, to the
fullest extent permitted under applicable law, continue as if there had been no
such discharge or arrangement.  DOE shall be entitled to concede or compromise
any claim that any such payment, security or other disposition is liable to
avoidance or repayment.


 
73

--------------------------------------------------------------------------------

 


12.14       GOVERNING LAW; WAIVER OF JURY TRIAL.


(a)       THIS AGREEMENT, AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER, SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, FEDERAL LAW AND NOT THE LAW OF ANY STATE OR LOCALITY.  TO THE EXTENT THAT
A COURT LOOKS TO THE LAWS OF ANY STATE TO DETERMINE OR DEFINE THE FEDERAL LAW,
IT IS THE INTENTION OF THE PARTIES HERETO THAT SUCH COURT SHALL LOOK ONLY TO THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE RULES OF CONFLICTS OF LAWS.


(b)       THE PARTIES HERETO EACH HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY TRANSACTION RELATED HERETO OR THERETO TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW.


12.15       Submission to Jurisdiction.  Any legal action or proceeding against
the Borrower with respect to or arising out of this Agreement or any other Loan
Document may, to the fullest extent permitted by applicable law, be brought in
or removed to the U.S. District Court for the District of Columbia or any other
federal court of competent jurisdiction in any other jurisdiction where the
Borrower or any of its property may be found.  By execution and delivery of this
Agreement, the Borrower accepts, for itself and in respect of its property,
generally and unconditionally, the non-exclusive jurisdiction of the aforesaid
court for legal proceedings arising out of or in connection with this Agreement
or any other Loan Document.  The Borrower hereby waives, to the fullest extent
permitted by applicable law, any right to stay or dismiss any action or
proceeding under or in connection with this Agreement or any other Loan Document
brought before the foregoing courts on the basis of forum non-conveniens or
improper venue.  The Borrower agrees that a judgment obtained in any such action
may be enforced in any other federal court of competent jurisdiction, by suit
upon such judgment, a certified copy of which shall be conclusive evidence of
the judgment and of the fact and of the amount of its obligation.


12.16       Entire Agreement.  This Agreement and the other Transaction
Documents constitute the entire agreement and understanding, and supersede all
prior agreements and understandings (both written and oral), between the parties
hereto with respect to the subject matter hereof and thereof.


12.17       Benefits of Agreement.  Nothing in this Agreement or any other Loan
Document, express or implied, shall give to any Person, other than the parties
hereto, FFB, each subsequent holder of any Note or any portion thereof and the
ATVM Collateral Trustee (and, with respect to Section 12.8 (Indemnification)
only, the Indemnified Persons), and their respective successors and permitted
assigns hereunder or thereunder, any benefit or any legal or equitable right or
remedy under this Agreement.


 
74

--------------------------------------------------------------------------------

 


12.18       Headings.  Paragraph headings have been inserted in the Loan
Documents as a matter of convenience for reference only and it is agreed that
such paragraph headings are not a part of the Loan Documents and shall not be
used in the interpretation of any provision of the Loan Documents.


12.19       Counterparts.  This Agreement may be executed in counterparts of the
parties hereof, and each such counterpart shall be considered an original and
all such counterparts shall constitute one and the same instrument.


12.20       No Partnership; Etc.  The Lender Parties and the Borrower intend
that the relationship between them shall be solely that of creditor and
debtor.  Nothing contained in this Agreement or in any other Transaction
Document shall be deemed or construed to create a partnership,
tenancy-in-common, joint tenancy, joint venture or co-ownership by, between or
among the Lender Parties and the Borrower or any other Person.  The Lender
Parties shall not be in any way responsible or liable for the indebtedness,
losses, obligations or duties of the Borrower or any other Person with respect
to the Projects or otherwise.  All obligations to pay real property or other
taxes, assessments, insurance premiums, and all other fees and expenses in
connection with or arising from the ownership, operation or occupancy of any
Project or any other assets of any Obligor and to perform all obligations under
the agreements and contracts relating to any Project or any other assets of any
Obligor shall be the sole responsibility of the Borrower.


12.21       Releases of Guarantees and Liens.


(a)       Notwithstanding anything to the contrary contained herein or in any
other Transaction Document, DOE is hereby irrevocably authorized to take, and
DOE hereby agrees to take promptly, any action requested by the Borrower having
the effect of releasing, or evidencing the release of, any Collateral or
Guarantee Obligations (including by instructing any Collateral Trustee to do so)
(i) to the extent necessary to permit consummation of any transaction not
prohibited by any Transaction Document or that has been consented to in
accordance with Sections 12.1 (Amendments, Etc.) or 12.2 (Delay and Waiver) or
(ii) under the circumstances described in paragraph (b) below. For the avoidance
of doubt any such action shall include directing the ATVM Collateral Trustee to
take action under the ATVM Collateral Trust Agreement.


(b)       At such time as the Advances under Note A, the Note A Reimbursement
Obligations and interest and fees owing hereunder and under the Funding
Agreements in respect of Note A shall have been paid in full, the Note A
Obligations shall cease to be “Secured Obligations” under the Existing
Collateral Trust Agreement and DOE shall provide notice to the Existing
Collateral Trustee thereof in accordance with Section 6.12(a)(A) of the Existing
Collateral Trust Agreement.


 
75

--------------------------------------------------------------------------------

 


(c)       At such time as the Advances under Note B, the Note B Reimbursement
Obligations and interest and fees owing hereunder and under the Funding
Agreements in respect of Note B shall have been paid in full, the Note B
Obligations shall cease to be “Secured Obligations” under the ATVM Collateral
Trust Agreement and DOE shall provide notice to the ATVM Collateral Trustee
thereof in accordance with Section 6.11(a) of the ATVM Collateral Trust
Agreement.


(d)       The Existing Collateral shall be released automatically on the first
date (the “Existing Collateral Release Date”) on which each of the following has
occurred:  (i) the Index Debt has at least two of the following three
ratings:  at least Baa3 by Moody’s, at least BBB− by Fitch and/or at least BBB−
by S&P, (ii) DOE shall have received a certificate, in substantially the form
attached hereto as Exhibit K-1, of a Responsible Officer certifying that such
condition has been satisfied (an “Existing Collateral Release Notice”), which
certificate shall be delivered to DOE by an Acceptable Delivery Method, and
(iii) the security interest in favor of the First Priority Secured Parties (as
defined in the Existing Collateral Trust Agreement) is released concurrently
therewith; provided, however, that if at any time thereafter after the Existing
Credit Agreement is refinanced, replaced or terminated, the Borrower grants a
security interest (other than Specified Liens) on any assets that would
otherwise have constituted Existing Collateral to secure obligations under any
Replacement Credit Agreement, the quarterly installments of principal that would
have been due with respect to each Note on March 15, 2022 and June 15, 2022
shall, at the election of DOE in its sole discretion, become due and payable on
the next Quarterly Payment Date for each such Note following the grant of such
security interest. Within three Business Days following the receipt of an
Existing Collateral Release Notice, DOE shall deliver to the Existing Collateral
Trustee the notice required pursuant to Section 6.12(a)(B) of the Existing
Collateral Trust Agreement.


(e)       If any Guarantor no longer guarantees the Existing Credit Agreement or
any Replacement Credit Agreement, that Guarantor automatically shall be deemed
to have been released from the Guarantee and each Lender Party shall, at the
request of the Borrower or such Guarantor, promptly execute and deliver such
documents as shall reasonably evidence such release.


(f)        Upon repayment of any Advance or Advances pursuant to Sections
3.6(c)(ii) (Mandatory Prepayment) or 3.6(c)(iii), the security interest over the
ATVM Collateral acquired or Developed with the proceeds of the portion of any
Advance or Advances repaid by the Borrower shall be released upon delivery to
DOE, by an Acceptable Delivery Method, and to the ATVM Collateral Trustee of an
ATVM Collateral Release Certificate, substantially in the form of Exhibit K-2
hereto, together with, if such repayment occurs after the Final Asset
Identification Date (as defined in the ATVM Collateral Security Agreement), an
updated Asset Register Uniquely Identifying the remaining ATVM Collateral.


 
76

--------------------------------------------------------------------------------

 


12.22       Certain Waivers.  Pursuant to the rights granted to DOE under
Section 5.2 of the Program Financing Agreement, DOE hereby waives, on its behalf
and on behalf of FFB, (a) any default arising out of a breach of any
representation or warranty made by the Borrower pursuant to Article 8 of the
Note Purchase Agreement and (b) so long as the Borrower is in compliance with
the terms of Section 3.6(c)(vii) (Mandatory Prepayments), including the
obligation to make a payment in an amount equal to the amount specified in
Section 3.6(c)(vii), any Default or Event of Default arising from the failure of
the Borrower to comply with the terms of Section 14(e) of Note A or Section
14(e) of Note B until the first Business Day after FFB delivers to the Borrower
a notice setting forth the applicable Prepayment Price.  For the avoidance of
doubt, DOE does not, pursuant to this Section 12.22, waive any default arising
out of a breach of any representation or warranty under any other Transaction
Document.


12.23       Independence of Covenants.  Except as expressly stated herein, all
covenants hereunder and under the other Loan Documents shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.


12.24       Marshaling.  Neither DOE nor FFB shall be under any obligation to
marshal any assets in favor of any Obligor or any other Person or against or in
payment of any or all of the Note A Secured Obligations or the Note B Secured
Obligations.


12.25       Pro Rata Treatment.  If FFB is not the sole holder of the
Notes:  each payment on account of any Note A Obligations or Note B Obligations,
as the case may be, to or for the account of one or more of holders of (x) Note
A in respect of Note A Obligations or (y) Note B in respect of Note B
Obligations due on a particular day shall be allocated among the respective
holders of the Notes entitled to such payments based on their respective pro
rata shares of the respective Notes and shall be distributed accordingly.


 
77

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement, all as of
the day and year first above mentioned.
 

 
UNITED STATES DEPARTMENT OF ENERGY
             
By:
/s/ Lachlan Seward
 
Name:
Lachlan Seward
 
Title:
Director, Advanced Technology
   
Vehicles Manufacturing Loan Program



Signature Page To Loan Arrangement And Reimbursement Agreement


 

--------------------------------------------------------------------------------

 



 
FORD MOTOR COMPANY
             
By:
/s/ Neil M. Schloss
 
Name:
Neil M. Schloss
 
Title:
Treasurer





Signature Page To Loan Arrangement And Reimbursement Agreement


 

--------------------------------------------------------------------------------

 


ANNEX A




DEFINED TERMS


“2008 10-K” has the meaning given to such term in Section 6.1 (Financial
Condition).


“A Loan” has the meaning given to such term in Section 2.1(a) (Loans).


“Acceptable Delivery Method” means, with respect to any certificate, document or
other item required to be delivered by an Acceptable Delivery Method hereunder,
(a)(1) transmission, by an Authorized Transmitter, of such certificate, document
or other item in Electronic Format, together with the Transmission Code, and
(2) if, within two Business Days of DOE’s receipt of a transmission referred to
in clause (1) above, DOE shall make a DOE Verification Request with respect to
such transmission, the Borrower causing the recipient of such DOE Verification
Request, or any other Authorized Transmitter other than the Authorized
Transmitter that made such transmission, to verify the authenticity of such
certificate, document or other item, (b) delivery of a manually executed
original of such certificate, document or other item or (c) such other delivery
method as the Borrower and DOE shall mutually agree.


“Additional Guarantor” means each Domestic Subsidiary of the Borrower (other
than any Excluded Subsidiary) (i) that has Consolidated Total Assets with a Net
Book Value in excess of $500,000,000 and (ii) with respect to which the Borrower
or any Guarantor directly or indirectly owns 80% or more of the Capital Stock or
Voting Stock of such Subsidiary and the remaining Capital Stock of which is not
publicly held.


“Administrative Agent” has the meaning given to such term in the Existing Credit
Agreement or, as applicable, any Replacement Credit Agreement.


“Advance” means an advance of funds by FFB to the Borrower under any Note as may
be requested by the Borrower from time to time during the Availability Period.


“Advance Date” means the date on which FFB makes any Advance or Advances to the
Borrower.


“Advance Percentage” has the meaning given to such term in Schedule 1.1B to the
Existing Credit Agreement.


“Advance Request” has the meaning given to such term in Section 2.3(a)
(Mechanics for Requesting Advances).


“Advance Request Approval Notice” means a notice substantially in the form
included in Exhibit A to the Note Purchase Agreement, issued by DOE to FFB and
the Borrower in accordance with, and subject to the fulfillment of the
conditions in, Section 2.4(a)(ii) (Advance Request Approval Notice).
 
 

--------------------------------------------------------------------------------

 


“Affiliate” means, as to any Person, any other Person that directly or
indirectly controls, or is under common control with, or is controlled by, such
Person.  As used in this definition, “control” (including, with its correlative
meanings, “controlled by” and “under common control with”) as used with respect
to any Person means possession, directly or indirectly, of the power to direct
or cause the direction of management or policies of such Person (whether through
ownership of voting securities or partnership or other ownership interests, by
contract or otherwise).


“Agreed-Upon Procedures Report” has the meaning given to such term in Section
8.2(b)(iv) (Agreed-Upon Procedures Report).


“Agreement” has the meaning given to such term in the preamble hereto.


“Applicable Regulations” means the final regulations located at 10 C.F.R. Part
611 and any other applicable regulations from time to time promulgated by DOE
under Section 136.


“Application” means the application, dated November 18, 2008, which was deemed
substantially complete on December 16, 2008, and was amended and restated on
June 12, 2009, submitted by the Borrower to DOE under the ATVM Program.


“Asset Register” means, collectively, the intellectual property schedule and the
capital assets schedule, each substantially in the form of Annex III to the Form
of Advance Request, pursuant to which ATVM Collateral will be Uniquely
Identified from time to time.


“Attributable Debt” means, as to any particular lease under which any Person is
at the time liable, at any date as of which the amount thereof is to be
determined, the total net amount of rent (discounted from the respective due
dates thereof at the rate of 9.5% per annum) required to be paid by such person
under such lease during the remaining term thereof.  The net amount of rent
required to be paid under any such lease for any such period shall be the total
amount of the rent payable by the lessee with respect to such period, but may
exclude amounts required to be paid on account of maintenance and repairs,
insurance, taxes, assessments, water rates and similar charges.  In the case of
any lease which is terminable by the lessee upon the payment of a penalty, such
net amount shall also include the amount of such penalty, but no rent shall be
considered as required to be paid under such lease subsequent to the first date
upon which it may be so terminated.


“ATVM Collateral” means all property of the Borrower, now owned or hereafter
acquired, in which the Borrower has granted a Lien pursuant to any ATVM
Collateral Security Document.


 
A-2

--------------------------------------------------------------------------------

 


“ATVM Collateral Permitted Liens” means:


(a)           Liens for taxes, assessments, governmental charges and utility
charges, in each case that are not yet subject to penalties for non-payment or
that are being contested in good faith by appropriate proceedings; provided that
adequate reserves with respect thereto are maintained on the books of the
Borrower in conformity with GAAP;


(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
construction or other like Liens arising in the ordinary course of business;


(c)           permits, servitudes, licenses, easements, rights-of-way,
restrictions and other similar encumbrances imposed by applicable law or
incurred in the ordinary course of business or minor imperfections in title to
real property that do not in the aggregate materially interfere with the
ordinary conduct of the business of the Borrower and its Subsidiaries taken as a
whole;


(d)           leases, licenses, subleases or sublicenses of assets (including
real property and intellectual property rights) granted to others that do not in
the aggregate materially interfere with the ordinary conduct of the business of
the Borrower and its Subsidiaries taken as a whole and licenses of trademarks
and intellectual property rights in the ordinary course of business;


(e)           pledges or deposits made in the ordinary course of business or
statutory Liens imposed in connection with worker’s compensation, unemployment
insurance or other types of social security or pension benefits or Liens
incurred or pledges or deposits made to secure the performance of bids, tenders,
sales, contracts (other than for the repayment of borrowed money), statutory
obligations, and surety, appeal, customs or performance bonds and similar
obligations, or deposits as security for contested taxes or import or customs
duties or for the payment of rent, in each case incurred in the ordinary course
of business;


(f)            Liens on property securing the payment of any outstanding portion
of the purchase price for such property, provided that the payment obligations
so secured are incurred in the ordinary course of business on customary terms;


(g)           any Lien arising out of claims under a judgment or award rendered
or claim filed so long as such judgments, awards or claims do not constitute an
Event of Default;


(h)           any Lien consisting of rights reserved to or vested in any
Governmental Authority by any statutory provision;


(i)            Liens created in the ordinary course of business in favor of
banks and other financial institutions over credit balances of any bank accounts
held at such banks or financial institutions or over investment property held in
a securities account, as the case may be, to facilitate the operation of cash
pooling and/or interest set-off arrangements in respect of such bank accounts or
securities accounts in the ordinary course of business;


 
A-3

--------------------------------------------------------------------------------

 


(j)            Liens created pursuant to (and Liens permitted by) the ATVM
Collateral Trust Agreement and the ATVM Collateral Security Documents;


(k)           Liens in favor of lessors pursuant to sale and leaseback
transactions to the extent the Disposition of the assets subject to any such
sale and leaseback transaction is permitted under this Agreement; and


(l)            Liens on securities accounts (other than Liens to secure
Indebtedness).


“ATVM Collateral Release Date” means the date the ATVM Collateral is released in
accordance with this Agreement.


“ATVM Collateral Secured Parties” means, collectively, the Secured Parties, as
such term is defined in the ATVM Collateral Trust Agreement.


“ATVM Collateral Security Agreement” means the Security Agreement to be executed
and delivered by the Borrower and any Subsidiary that becomes a Grantor
thereunder in favor of the ATVM Collateral Trustee, substantially in the form of
Exhibit L.


“ATVM Collateral Security Documents” means, collectively, the ATVM Collateral
Trust Agreement, the ATVM Collateral Security Agreement and each other security
documents hereafter delivered to DOE and/or the ATVM Collateral Trustee granting
a Lien on any property of any Person to secure the Secured Obligations (as
defined in the ATVM Collateral Trust Agreement).


“ATVM Collateral Trust Agreement” means the Collateral Trust Agreement to be
executed and delivered by the Borrower, each Subsidiary that becomes a party
thereto, the ATVM Collateral Trustee and the other parties named therein,
substantially in the form of Exhibit M.


“ATVM Collateral Trustee” means Wilmington Trust Company, in its capacity as
trustee under the ATVM Collateral Trust Agreement, and any successor thereof
under the ATVM Collateral Trust Agreement and, as the context may require, any
co-trustee appointed pursuant to the terms of the ATVM Collateral Trust
Agreement.


“ATVM Program” means the Advanced Technology Vehicles Manufacturing Incentive
Program authorized by Section 136 and administered by DOE.


 
A-4

--------------------------------------------------------------------------------

 


“Authorized Transmitter” means, with respect to delivery of documentation (i) to
DOE, each of the individuals listed on the Authorized Transmitter Schedule,
dated September 16, 2009, previously delivered by the Borrower to DOE, as
updated or modified to reflect (A) successors to such individuals and (B) with
the consent of DOE (not to be unreasonably withheld), such other individuals in
such other capacities as the Borrower may elect from time to time and (ii) to
FFB, each of the individuals listed on the Certificate Specifying Authorized
Borrower Officials.


“Availability Period” means, (x) in the case of Note A, the period commencing on
the Financial Closing Date and ending on the “Last Day for an Advance” specified
in Note A (i.e., June 30, 2012) and (y) in the case of Note B, the period
commencing on the Financial Closing Date and ending on the “Last Day for an
Advance” specified in Note B (i.e., June 30, 2012).


“Available Liquidity” means, as of any date of determination, the sum of (i) the
lesser of (x) the Total Available Revolving Commitment (including any unused
commitment under any Incremental Revolving Facility or any Permitted Additional
Senior Facility) and (y) the excess of (1) the Borrowing Base as of such date,
over (2) the Borrowing Base Debt at such date plus (ii) “automotive gross cash”
reported in the Borrower’s most recent Annual Report on Form 10−K or Quarterly
Report on Form 10−Q, as applicable, filed with the SEC (excluding such amounts
held or owned by Foreign Subsidiaries).


“B Loan” has the meaning given to such term in Section 2.1(a) (Loans).


“Borrower” has the meaning given to such term in the preamble hereto.


“Borrower Instruments” has the meaning given to such term in Section 3.2 of the
Note Purchase Agreement.


“Borrower Project Commitment” has the meaning given to such term in Section 7.13
(Borrower Project Commitment).


“Borrower Project Payments” has the meaning given to such term in Section 7.13
(Borrower Project Commitment).


“Borrowing Base” has the meaning given to such term in the Existing Credit
Agreement.


“Borrowing Base Certificate” has the meaning given to such term in the Existing
Credit Agreement.


“Borrowing Base Coverage Ratio” has the meaning given to such term in the
Existing Credit Agreement.


 
A-5

--------------------------------------------------------------------------------

 


“Borrowing Base Debt” has the meaning given to such term in the Existing Credit
Agreement.


“Business Day” means any day on which FFB and the Federal Reserve Bank of New
York are both open for business.


“Calculation Date” means (x) for all Eligible Project Costs other than Launch
Costs, the last day of each fiscal month of the Borrower and (y) for all
Eligible Project Costs constituting Launch Costs, the last day of each fiscal
quarter.


“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.


“Cash Management Obligations” means obligations of the Borrower or any
Subsidiary to banks, financial institutions, investment banks and others in
respect of banking, cash management (including Automated Clearinghouse
transactions), custody and other similar services and company paid credit cards
that permit employees to make purchases on behalf of the Borrower or such
Subsidiary.


“Certificate Specifying Authorized Borrower Officials” has the meaning given to
such term in the Note Purchase Agreement.


“C.F.R.” means the Code of Federal Regulations.


“Change of Control” means the occurrence of either (i) more than 50% of the
Voting Stock of the Borrower being held by a Person or Persons (other than
Permitted Holders) who “act as a partnership, limited partnership, syndicate or
other group for the purpose of acquiring, holding or disposing of securities” of
the Borrower within the meaning of Section 13(d)(3) of the Exchange Act or (ii)
Continuing Directors ceasing to constitute at least a majority of the board of
directors of the Borrower.


“Code” means the Internal Revenue Code of 1986.


“Collateral” means, collectively, the ATVM Collateral and the Existing
Collateral.


“Collateral Release” has the meaning given to such term in Section 5.3(i).


“Collateral Trustee” means either of the ATVM Collateral Trustee or the Existing
Collateral Trustee.


 
A-6

--------------------------------------------------------------------------------

 


“Common Stock” has the meaning given to such term in Section 9.6 (Restricted
Payments).


“Commonly Controlled Entity” means an entity, whether or not incorporated, that
is part of a group that includes the Borrower and that is treated as a single
employer under Section 414(b) or (c) of the Code.


“Compliance Certificate” means a certificate duly executed by a Responsible
Officer of the Borrower substantially in the form of Exhibit J.


“Consolidated Net Tangible Automotive Assets” means the sum of (i) the aggregate
amount of the Borrower’s automotive assets (less applicable reserves and other
properly deductible items) after deducting therefrom (x) all current liabilities
and (y) all goodwill, trade names, trademarks, patents, unamortized debt
discount and expense and other like intangibles, plus (ii) the Borrower’s equity
in the net assets of its financial services subsidiaries after deducting
therefrom all goodwill, trade names, trademarks, patents, unamortized debt
discount and expense and other like intangibles, in each case as set forth in
the most recent financial statements the Borrower and its consolidated
Subsidiaries delivered pursuant to Section 8.1(a) (Financial Statements)
prepared in accordance with GAAP.


“Consolidated Total Assets” at any date means, with respect to any Person, the
amount set forth opposite the caption “total assets” (or any like caption) on a
consolidated balance sheet (or the equivalent) of such Person and its
consolidated Subsidiaries.


“Consolidated Total Automotive Assets” means, at any date, the consolidated
total automotive assets of the Borrower and its consolidated Subsidiaries as of
the most recent consolidated financial statements of the Borrower delivered
pursuant to Section 8.1(a) (Financial Statements).


“Continuing Director” means, at any date, an individual (i) who is a member of
the board of directors of the Borrower on the Principal Instrument Delivery
Date, (ii) who has been elected as a member of such board of directors with a
majority of the total votes of Permitted Holders that were cast in such election
voted in favor of such member or (iii) who has been nominated to be a member of
such board of directors by a majority of the other Continuing Directors then in
office.


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


“Cost Overruns” means, as of any date of calculation, any costs and expenses
incurred by the Borrower with respect to any Project in excess of the sum of (i)
the Total Pre-Availability Period Eligible Project Costs in respect of such
Project and (ii) the Maximum Fundable Eligible Project Costs for such Project.


 
A-7

--------------------------------------------------------------------------------

 


“Credit Agreement Mandatory Prepayment” shall have the meaning given to the term
“Mandatory Prepayment” in the Existing Credit Agreement.


“Cumulative Growth Amount” means, as of any date (i) an amount, not less than
zero, equal to 50% of the sum of (x) Automotive “Net Cash Flows from Operating
Activities” as set forth on the sector statement of cash flows of the Borrower
and its consolidated Subsidiaries as reported in the Borrower’s Annual Report(s)
on Form 10−K filed with the SEC for the period (taken as one accounting period)
from January 1, 2010 to the last day of the most recent fiscal year of the
Borrower for which financial statements have been delivered pursuant to Section
8.1(a) (Financial Statements), plus (y) Automotive “Net Cash (used in) /
provided by investing activities” on the sector statement of cash flows of the
Borrower and its consolidated Subsidiaries as reported in such Annual Report(s)
for such period, minus (ii) the aggregate amount of Restricted Payments made
pursuant to Section 9.6(h) (Restricted Payments) prior to such date.


“Currency of Denomination” has the meaning given to such term in Section 12.7
(Judgment Currency).


“Davis-Bacon Act” means 40 U.S.C. § 3141 et seq. and any applicable regulations
promulgated thereunder.


“Debarment Regulations” means (i) the Government-wide Debarment and Suspension
(Non-procurement) regulations (Common Rule), 53 Fed. Reg. 19204 (May 26, 1988),
(ii) Subpart 9.4 (Debarment, Suspension, and Ineligibility) of the Federal
Acquisition Regulations, 48 C.F.R. 9.400 - 9.409, and (iii) the revised
Government-wide Debarment and Suspension (Non-procurement) regulations (Common
Rule), 60 Fed. Reg. 33037 (June 26, 1995).


“Debt” has the meaning given to such term in Section 9.8 (Negative Pledge).


“Default” means any of the events specified in Section 10.1 (Events of Default),
whether or not any requirement for the giving of notice, the lapse of time, or
both, has been satisfied.


“Designated Cash Management Obligations” means obligations of the Borrower or
any Subsidiary to banks, financial institutions, investment banks and others in
respect of banking, cash management (including Automated Clearinghouse
transactions), custody and other similar services and company paid credit cards
that permit employees to make purchases on behalf of the Borrower or such
Subsidiary designated by the Borrower in accordance with the Existing Collateral
Trust Agreement from time to time as constituting “Designated Cash Management
Obligations.”


 
A-8

--------------------------------------------------------------------------------

 


“Designated Hedging Obligations” means the direct obligations of the Borrower,
and the obligations of the Borrower as a guarantor of any Subsidiary’s
obligations, to counterparties designated by the Borrower in accordance with the
Existing Collateral Trust Agreement from time to time as constituting
“Designated Hedging Obligations” under or in connection with any of the
following:  (i) a rate swap transaction, swap option, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
currency swap transaction, cross-currency rate swap transaction, currency
option, credit protection transaction, credit swap, credit default swap, credit
default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, weather index transaction or forward purchase or
sale of a security, commodity or other financial instrument or interest
(including any option with respect to any of these transactions) or (ii) which
is a type of transaction that is similar to any transaction referred to in
clause (i) above that is currently, or in the future becomes, recurrently
entered into in the financial markets (including terms and conditions
incorporated by reference in such agreement) and which is a forward, swap,
future, option or other derivative on one or more rates, currencies,
commodities, equity securities or other equity instruments, debt securities or
other debt instruments, economic indices or measures of economic risk or value,
or other benchmarks against which payments or deliveries are to be made.


“Designated Liens” has the meaning given such term in Section 9.13 (Limitation
on Senior Obligations).


“Developed” means (i) with respect to any manufacturing facilities assets
identified by a single “brass tag” in the Borrower’s asset accounting system,
that more than 50% of the Net Book Value of such asset has been or, in the case
of any Advance for which an Advance Request has been submitted by the Borrower
upon the making of such Advance will have been, financed with the proceeds of
Advances, (ii) with respect to any item of “tooling”, that more than 50% of the
Net Book Value of such tooling has been or, in the case of any Advance for which
an Advance Request has been submitted by the Borrower upon the making of such
Advance will have been, financed with the proceeds of Advances and (iii) with
respect to patents and patent applications, that the cost of more than 50% (as
estimated by the Borrower in good faith) of the hours spent conceiving or
developing the inventions incorporated into such patent or patent application
have been or, in the case of any Advance for which an Advance Request has been
submitted by the Borrower upon the making of such Advance will have been,
financed with the proceeds of Advances.  “Develop” and “Development” shall have
a corresponding meaning.


“Disposition” means, with respect to any property, any sale, transfer or other
disposition thereof; and the terms “Dispose” and “Disposed of” shall have
correlative meanings.


 
A-9

--------------------------------------------------------------------------------

 


“DOE” has the meaning given to such term in the preamble hereto.


“DOE Verification Request” means each request by DOE for verification of the
authenticity of any submission of a certificate, report, document or other item
required to be delivered hereunder by an Authorized Transmitter of the Borrower
pursuant to clause (a)(1) of the definition of “Acceptable Delivery Method.”


“Domestic Subsidiary” means any Subsidiary of the Borrower organized under the
laws of any jurisdiction within the United States.


“Drawstop Notice” has the meaning given to such term in Section 2.4(b)(i)
(Issuance).


“Electronic Format” means an unalterable electronic format (including Portable
Document Format (.pdf)) with a reproduction of signatures where required or such
other format as shall be mutually agreed between the Borrower and DOE.


“Eligible Applicant” has the meaning given to such term in the Applicable
Regulations.


“Eligible Costs” has the meaning given to such term in the Applicable
Regulations.


“Eligible FMCC Pledged Equity” has the meaning given to such term in Schedule
1.1B of the Existing Credit Agreement.


“Eligible PDMP PP&E” has the meaning given to such term in Schedule 1.1B of the
Existing Credit Agreement.


“Eligible Project” has the meaning given to such term in the Applicable
Regulations.


“Eligible Project Costs” means, for each Project, the Eligible Costs with
respect to such Project.


“Eligible Value” has the meaning given to such term in Schedule 1.1B of the
Existing Credit Agreement.


“Environmental Laws” means any and all foreign, Federal, state, provincial,
local or municipal laws, rules, orders, regulations, statutes, ordinances,
codes, decrees, requirements of any Governmental Authority or other applicable
Law (including common law) regulating, relating or imposing liability or
standards of conduct concerning protection of human health, the environment or
natural resources, as now or may at any time hereafter be in effect.


 
A-10

--------------------------------------------------------------------------------

 


“Equipment” has the meaning give to such term in the ATVM Security Agreement.


“ERISA” means the Employee Retirement Income Security Act of 1974.


“Estimated Program Approval Date” means, for each Project or Sub-Program thereof
for which Program Approval has not been achieved, the estimated date for Program
Approval as set forth on the page titled “Project Business Plan – Timing” under
the heading “Project Business Plan – Timing” and column “PA” of the Project
Business Plan.


“Estimated Total Availability Period Eligible Project Costs” means, for each
Project, the portion of any Estimated Total Eligible Project Costs incurred or
expected to be incurred during the period between December 16, 2008 and the end
of the Availability Period, as specified in the Project Business Plan.


“Estimated Total Eligible Project Costs” means, for each Project, the portion of
any Estimated Total Project Costs that constitute Eligible Project Costs, as
specified in the Project Business Plan.


“Estimated Total Project Costs” means, for each Project, the estimated total
cost of such Project, as specified in the Project Business Plan.


“Event of Default” means any of the events identified as an “Event of Default”
in Section 10.1 (Events of Default), provided that any requirement for the
giving of notice, the lapse of time, or both, has been satisfied.


“Excess Advance Amount” means, on any date of determination with respect to each
Advance under any Note, an amount equal to the total proceeds of such Advance
that were not applied by the Borrower to pay Eligible Project Costs relating to
the Project for which such Advance was sought as set forth in the most recent
Agreed-Upon Procedures Report.


“Excess Loan Amount” has the meaning given to such term in Section 3.6(c)(v)
(Mandatory Prepayments).


“Excess Project Loan Amount” has the meaning given to such term in Section
3.6(c)(iv) (Prepayments).


“Exchange Act” means the Securities and Exchange Act of 1934.


“Excluded Subsidiary” means, collectively (i) FMCC and each Subsidiary thereof,
(ii) Ford Motor Land Development Corporation, a Delaware corporation, and each
Subsidiary thereof, (iii) any Subsidiary that is prohibited by any applicable
Requirement of Law from guaranteeing the Note A Obligations and the Note B
Obligations, (iv) any Domestic Subsidiary that is a Subsidiary of a Foreign
Subsidiary and (v) subject to Section 7.4 (Additional Collateral, Etc.) any
Subsidiary that is a bona fide joint venture.


 
A-11

--------------------------------------------------------------------------------

 


“Existing Collateral” means all property of the Obligors, now owned or hereafter
acquired, in which the Borrower or a Guarantor has granted a Lien pursuant to
any Existing Collateral Security Document.


“Existing Collateral Permitted Liens” means:


(a)           Liens for taxes, assessments, governmental charges and utility
charges, in each case that are not yet subject to penalties for non-payment or
that are being contested in good faith by appropriate proceedings; provided that
adequate reserves with respect thereto are maintained on the books of the
Borrower in conformity with GAAP;


(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
construction or other like Liens arising in the ordinary course of business;


(c)           permits, servitudes, licenses, easements, rights-of-way,
restrictions and other similar encumbrances imposed by applicable law or
incurred in the ordinary course of business or minor imperfections in title to
real property that do not in the aggregate materially interfere with the
ordinary conduct of the business of the Borrower and its Subsidiaries taken as a
whole;


(d)           leases, licenses, subleases or sublicenses of assets (including
real property and intellectual property rights) granted to others that do not in
the aggregate materially interfere with the ordinary conduct of the business of
the Borrower and its Subsidiaries taken as a whole and licenses of trademarks
and intellectual property rights in the ordinary course of business;


(e)           pledges or deposits made in the ordinary course of business or
statutory Liens imposed in connection with worker’s compensation, unemployment
insurance or other types of social security or pension benefits or Liens
incurred or pledges or deposits made to secure the performance of bids, tenders,
sales, contracts (other than for the repayment of borrowed money), statutory
obligations, and surety, appeal, customs or performance bonds and similar
obligations, or deposits as security for contested taxes or import or customs
duties or for the payment of rent, in each case incurred in the ordinary course
of business;


(f)            Liens arising from Uniform Commercial Code financing statement
filings (or similar filings) regarding or otherwise arising under leases entered
into by the Borrower or any of its Subsidiaries or in connection with sales of
accounts, payment intangibles, chattel paper or instruments;


 
A-12

--------------------------------------------------------------------------------

 


(g)           purchase money Liens on property (other than shares of Capital
Stock or Indebtedness) existing at the time of acquisition (including
acquisition through amalgamation, merger or consolidation) or to secure the
payment of any part of the purchase price thereof or to secure any Indebtedness
incurred prior to, at the time of, or within 60 days after, the acquisition of
such property for the purpose of financing all or any part of the purchase price
thereof or to secure Indebtedness provided, or guaranteed, by a Governmental
Authority to finance research and development, limited in each case to the
property purchased (or developed) with the proceeds thereof;


(h)           Liens in existence on the Existing Credit Agreement Closing Date;
provided that no such Lien is spread to cover any additional property after the
Existing Credit Agreement Closing Date and that the amount of Indebtedness
secured thereby is not increased (except as otherwise permitted by this
Agreement);


(i)            Liens on property or Capital Stock of a Person at the time such
Person becomes a Subsidiary; provided however, that such Liens are not created,
incurred or assumed in connection with, or in contemplation of, such other
Person becoming a Subsidiary; provided further, however, that any such Lien may
not extend to any other property owned by the Borrower or any Subsidiary;


(j)            Liens on property at the time the Borrower or a Subsidiary
acquires the property, including any acquisition by means of a merger or
consolidation with or into the Borrower or any Subsidiary; provided, however,
that such Liens are not created, incurred or assumed in connection with, or in
contemplation of, such acquisition; provided further, however, that such Liens
may not extend to any other property owned by the Borrower or any Subsidiary;


(k)           any Lien securing the renewal, refinancing, replacing, refunding,
amendment, extension or modification, as a whole or in part, of any indebtedness
secured by any Lien permitted by clause (g), (h), (i), (j), (o) and (x) of this
definition or this paragraph (k) without any change in the assets subject to
such Lien;


(l)            any Lien arising out of claims under a judgment or award rendered
or claim filed so long as such judgments, awards or claims do not constitute an
Event of Default;


(m)          any Lien consisting of rights reserved to or vested in any
Governmental Authority by any statutory provision;


(n)           Liens created in the ordinary course of business in favor of banks
and other financial institutions over credit balances of any bank accounts held
at such banks or financial institutions or over investment property held in a
securities account, as the case may be, to facilitate the operation of cash
pooling and/or interest set-off arrangements in respect of such bank accounts or
securities accounts in the ordinary course of business;


 
A-13

--------------------------------------------------------------------------------

 


(o)           Liens created pursuant to (and Liens permitted by) the Existing
Collateral Trust Agreement and the Existing Collateral Security Documents (other
than in respect of Permitted Second Lien Debt and including, for the avoidance
of doubt, Permitted First Lien Non-Loan Exposure); provided that (except as
provided in clause (y) below) the aggregate Outstanding Amount of Incremental
Facilities and any Revolving Commitment Increase (including unused commitments
under any Incremental Revolving Facility or Revolving Commitment Increase),
Permitted Additional Senior Facilities (including any unused commitments
thereunder) and Permitted Additional Notes at any time shall not exceed
$2,000,000,000; provided, further that (x) in the case of any Incremental
Facilities, Revolving Commitment Increases, Permitted Additional Senior
Facilities and/or Permitted Additional Notes either (A) the Mazda Shares owned
by the Borrower as of the Financial Closing Date shall have been pledged to the
Existing Collateral Trustee, for the benefit of the Existing Collateral Secured
Parties, as Collateral or (B) the aggregate Outstanding Amount of any such
Incremental Facilities and any such Revolving Commitment Increase (including
unused commitments under any Incremental Revolving Facility or Revolving
Commitment Increase), Permitted Additional Senior Facilities (including any
unused commitments thereunder) and Permitted Additional Notes shall not exceed
the sum of (1) the aggregate principal amount of Term Loans optionally repaid
since the Existing Credit Agreement Closing Date or that are paid at maturity
(including in connection with any refinancing thereof with the proceeds of
additional Incremental Facilities, Revolving Commitment Increases, Permitted
Additional Senior Facilities or Permitted Additional Notes), plus (2) the
aggregate amount of Revolving Commitments in effect on the Existing Credit
Agreement Closing Date (plus any increases in the Revolving Commitments
occurring after the Existing Credit Agreement Closing Date, which, together with
the Revolving Commitments in effect on the Existing Credit Agreement Closing
Date, do not exceed $11,485,000,000) that have been terminated or have expired
since the Existing Credit Agreement Closing Date (including in connection with
any refinancing thereof with an Incremental Revolving Facility or Revolving
Commitment Increase, but net of the amount of any increase pursuant to clause
(y)) and (y) notwithstanding the limitations set forth in the foregoing clause
(x), additional Incremental Revolving Facilities and Revolving Commitment
Increases may be established (and extensions of credit made thereunder) in an
amount not to exceed the aggregate amount of Revolving Commitments in effect on
the Existing Credit Agreement Closing Date (plus any increases in the Revolving
Commitments occurring after the Existing Credit Agreement Closing Date, which,
together with the Revolving Commitments in effect on the Existing Credit
Agreement Closing Date, do not exceed $11,485,000,000), that have been
terminated or have expired since the Existing Credit Agreement Closing Date
(reduced by any portion thereof allocated to increase the basket in clause (x));


 
A-14

--------------------------------------------------------------------------------

 


(p)           Liens securing Permitted Second Lien Debt;


(q)           Liens in favor of lessors pursuant to sale and leaseback
transactions to the extent the Disposition of the assets subject to any such
sale and leaseback transaction is permitted under this Agreement;


(r)            Liens securing Indebtedness or other obligations of a Subsidiary
owing to the Borrower or a Guarantor;


(s)           Liens under industrial revenue, municipal or similar bonds;


(t)            Liens on securities accounts (other than Liens to secure
Indebtedness);


(u)           statutory Liens incurred or pledges or deposits made in favor of a
Governmental Authority to secure the performance of obligations of the Borrower
or any of its Subsidiaries under Environmental Laws to which any assets of the
Borrower or any such Subsidiaries are subject;


(v)           a Lien granted by the Borrower or any of its Subsidiaries to a
landlord to secure the payment of arrears of rent in respect of leased
properties in the Province of Quebec leased from such landlord, provided that
such Lien is limited to the assets located at or about such leased properties;


(w)          servicing agreements, development agreements, site plan agreements
and other agreements with Governmental Authorities pertaining to the use or
development of any of the property and assets of the Borrower consisting of real
property, provided same are complied with; and


(x)            Liens not otherwise permitted by the foregoing clauses securing
obligations or other liabilities of the Borrower or any Borrower; provided that
the Outstanding Amount of all such obligations and liabilities shall not exceed
$500,000,000 at any time.


“Existing Collateral Release Date” has the meaning given to such term in Section
12.21(d) (Releases of Guarantees and Liens).


“Existing Collateral Release Notice” has the meaning given such term in Section
12.21(d) (Releases of Guarantees and Liens).


“Existing Collateral Secured Parties” means, collectively, the Secured Parties
as such term is defined in the Existing Collateral Trust Agreement.


 
A-15

--------------------------------------------------------------------------------

 


“Existing Collateral Security Agreement” means that Security Agreement dated as
of December 15, 2006 made by the Borrower and certain Subsidiaries in favor of
the Existing Collateral Trustee.


“Existing Collateral Security Documents” means, collectively, the Existing
Collateral Security Agreement, the Existing Collateral Trust Agreement, the
Mortgages, the Trademark Security Agreement and each other security documents
hereafter delivered to the Administrative Agent and/or the Existing Collateral
Trustee granting a Lien on any property of any Person to secure the Secured
Obligations (as such term is defined in the Existing Collateral Trust
Agreement).


“Existing Collateral Trust Agreement” means the Collateral Trust Agreement,
dated as of December 15, 2006, among the Borrower, certain of its Subsidiaries
and Wilmington Trust Company, as amended from time to time.


“Existing Collateral Trustee” means Wilmington Trust Company, in its capacity as
trustee under the Existing Collateral Trust Agreement, and any successor thereof
under the Existing Collateral Trust Agreement and, as the context may require,
any co-trustee appointed pursuant to the terms of the Existing Collateral Trust
Agreement.


“Existing Credit Agreement” means the Credit Agreement, dated as of December 15,
2006, as amended by the First Amendment, dated as of September 26, 2008, the
Second Amendment, dated as of June 29, 2009, and the Third Amendment, dated as
of July 22, 2009, among the Borrower, the subsidiary borrowers from time to time
parties thereto, the lenders from time to time parties thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent, and the other agents party thereto, as the
same may be further amended, supplemented, restated or otherwise modified from
time to time.


“Existing Credit Agreement Closing Date” means December 15, 2006.


“Existing Loan Parties” has the meaning given to the term “Loan Parties” in the
Existing Credit Agreement or, as applicable, any Replacement Credit Agreement.


“Existing Notes” means the senior unsecured notes of the Borrower issued
pursuant to the Existing Notes Indentures.


“Existing Notes Indentures” means, collectively, (i) the Indenture, dated as of
February 15, 1992, between the Borrower and The Bank of New York, as trustee,
and (ii) the Indenture, dated as of January 30, 2002, between the Borrower and
The Bank of New York (as successor trustee to JPMorgan Chase Bank), as trustee.


“Facility Fee” means a facility fee equal to $5,937,000 to be paid by the
Borrower to DOE on the Principal Instrument Delivery Date.


 
A-16

--------------------------------------------------------------------------------

 


“Federal Funding” means any funds obtained from the United States or any agency
or instrumentality thereof, including any loans or equity investments under the
Troubled Assets Relief Program or funding under any grant program.


“FFB” means the Federal Financing Bank, an instrumentality of the United States
government created by the Federal Financing Bank Act of 1973 that is under the
general supervision of the Secretary of the Treasury.


“FFB Advance Request” means the request for Advances required to be delivered
pursuant to the terms of each Note.


“Final Equipment and Fixture Identification Date” has the meaning given to such
term in Section 7.4(f)(i) (Additional Collateral, Etc.).


“Final Intellectual Property Identification Date” has the meaning given to such
term in Section 7.4(f)(ii) (Additional Collateral, Etc.).


“Financial Closing Date” means the earlier to occur of (i) the date on which FFB
delivers an acceptance notice pursuant to Section 5.2 (Conditions Precedent to
FFB Purchase of the Notes) to purchase each Note pursuant to the terms of the
Note Purchase Agreement and (ii) the making by FFB of the first Advance under
the Notes.


“Fixtures” has the meaning give to such term in the ATVM Security Agreement.


“FMCC” means Ford Motor Credit Company LLC, a Delaware limited liability
company.


“Force Majeure Event” has the meaning given to such term in Section 2.4(c)(iii).


“Ford Argentina” means Ford Argentina S.C.A., a company organized under the laws
of Argentina.


“Ford Brazil” means Ford Motor Company Brasil Ltda., a company organized under
the laws of Brazil.


“Ford Canada” means Ford Motor Company of Canada, Limited, a company organized
under the laws of Ontario.


“Ford Mexico” means Ford Motor Company S.A. de C.V., a company organized under
the laws of Mexico.


“Ford South Africa” means Ford Motor Company of Southern Africa (Pty), a company
organized under the laws of South Africa.


 
A-17

--------------------------------------------------------------------------------

 


“Foreign Pledgee” means Volvo, Ford Capital B.V., Ford España S.A., Ford
Automotive Holdings, Ford Deutschland Holding GmbH, Ford Mexico, Ford Canada,
Ford Argentina. Ford South Africa and Ford Brazil.


“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary.


“Form of Advance Request” has the meaning given to such term in Section 2.3(a)
(Mechanics for Requesting Advances).


“Form of FFB Advance Request” has the meaning given to such term in Section
2.3(a) (Mechanics for Requesting Advances).


“Fuel Economy Requirement” means, with respect to any Project or Sub-Program,
the Program Requirement for fuel economy set forth in Sections 611.2 and 611.3
of the Applicable Regulations.


“Fuel Economy Status” means the anticipated fuel economy status with respect to
any Project set forth on the page titled “Project Business Plan – Fuel Economy”
under the heading “Present Status – Fuel Economy (MPG)” of the Project Business
Plan.


“Fuel Economy Targets” means, with respect to any Project or Sub-Program, the
fuel economy targets as set forth on the page titled “Project Business Plan –
Fuel Economy” under the heading “Project Business Plan- Fuel Targets (MPG)” of
the Project Business Plan.


“Funded Debt” means all Debt having a maturity of more than 12 months from the
date of the most recent balance sheet of the Borrower and its consolidated
Subsidiaries or having a maturity of less than 12 months but by its terms being
renewable or extendible beyond 12 months from the date of such balance sheet at
the option of the borrower thereof.


“Funding Agreements” has the meaning given to such term in Section 5.1(a)(ii)
(Conditions Precedent to the Principal Instrument Delivery Date).


“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time.  In the event that any Accounting Change (as defined
below) shall occur and such change results in a change in the method of
calculation of covenants, standards or terms in this Agreement, then the
Borrower and DOE agree to enter into negotiations in order to amend such
provisions of this Agreement so as to reflect equitably such Accounting Changes
with the desired result that the criteria for evaluating the Borrower’s
financial condition shall be the same after such Accounting Changes as if such
Accounting Changes had not been made.  Until such time as such an amendment
shall have been executed and delivered by the Borrower and DOE, all covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Changes had not occurred.  “Accounting Changes”
refers to changes in accounting principles required by the promulgation of any
rule, regulation, pronouncement or opinion by the Financial Accounting Standards
Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC; provided that the effect of any such change on the
calculation of the Borrowing Base shall be made pursuant to and as provided in
the Existing Credit Agreement or, as applicable, any Replacement Credit
Agreement.


 
A-18

--------------------------------------------------------------------------------

 


“Governmental Approval” means any approval, consent, authorization, license,
permit, order, certificate, qualification, waiver, exemption, or variance, or
any other action of a similar nature, of or by a Governmental Authority,
including any of the foregoing that are or may be deemed given or withheld by
failure to act within a specified time period.


“Governmental Authority” means any federal, state, provincial, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, or any federal, state or municipal court, in each case whether
of the United States or foreign.


“Grant” means any grant awarded in respect of the Company’s application dated as
of May 12, 2009 under “Transportation Electrification – Funding Opportunity
Number DE-FOA­0000028”.


“Grant Funded Eligible Project Costs” has the meaning given to such term in
Section 7.12 (Federal Funding).


“Grantor” with respect to (x) the Existing Collateral Trust Agreement, has the
meaning given to such term in the Existing Collateral Trust Agreement and (y)
the Existing Collateral Security Agreement, has the meaning given to such term
in the Existing Collateral Security Agreement.


“Grupo Ford” means Grupo Ford S. de R.L. de C.V., a company organized under the
laws of Mexico.


“Grupo Ford Intercompany Note” means the $901,750,621 intercompany note from
Grupo Ford to Ford Mexico Holdings, Inc., listed on Schedule 5.1(g) of the
Existing Credit Agreement.


“Guarantee” means the Guarantee to be executed and delivered to DOE by the
Borrower and each Guarantor, substantially in the form of Exhibit N.


“Guarantee Obligation” means, as to any Person, any obligation of such Person
guaranteeing any Indebtedness of any other Person.


 
A-19

--------------------------------------------------------------------------------

 


“Guarantor” means each Initial Guarantor, each Additional Guarantor and each
other Subsidiary (including any joint venture) that becomes a party to the
Guarantee after the Financial Closing Date pursuant to Section 7.4 (Additional
Collateral, Etc.) or otherwise.


“Hedging Obligations” means the direct obligations of the Borrower, and the
obligations of the Borrower as a guarantor of any Subsidiary’s obligations, to
counterparties under or in connection with any of the following:  (i) a rate
swap transaction, swap option, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap, equity or equity index
option, bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, currency swap transaction,
cross-currency rate swap transaction, currency option, credit protection
transaction, credit swap, credit default swap, credit default option, total
return swap, credit spread transaction, repurchase transaction, reverse
repurchase transaction, buy/sell-back transaction, securities lending
transaction, weather index transaction or forward purchase or sale of a
security, commodity or other financial instrument or interest (including any
option with respect to any of these transactions) or (ii) a type of transaction
that is similar to any transaction referred to in clause (i) above that is
currently, or in the future becomes, recurrently entered into in the financial
markets (including terms and conditions incorporated by reference in such
agreement) and which is a forward, swap, future, option or other derivative on
one or more rates, currencies, commodities, equity securities or other equity
instruments, debt securities or other debt instruments, economic indices or
measures of economic risk or value, or other benchmarks against which payments
or deliveries are to be made.


“Identified ATVM Collateral” means, on any date, all ATVM Collateral identified
on an Asset Register delivered by the Borrower to DOE on or prior to such date.


“Incremental Facility” has the meaning given to such term in the Existing Credit
Agreement.


“Incremental Revolving Facility” has the meaning given to such term in the
Existing Credit Agreement.


“Indebtedness” means, as to any Person at any date, all indebtedness of such
Person for borrowed money.


“Indemnified Liability” has the meaning given to such term in Section 12.8(a)
(Indemnification).


“Indemnified Person” has the meaning given to such term in Section 12.8(a)
(Indemnification).


 
A-20

--------------------------------------------------------------------------------

 


“Indemnity Claims” has the meaning given to such term in Section 12.8(a)
(Indemnification).


“Independent Auditor” means PricewaterhouseCoopers, or any other successor
independent certified public accounting firm appointed by the Borrower.


“Index Debt” means senior, unsecured, long-term Indebtedness of the Borrower.


“Information Certificate” means the Information Certificate executed by the
Borrower and submitted to DOE pursuant to Section 5.1(h) (Conditions Precedent
to the Principal Instrument Delivery Date).


“Initial Guarantor” means each Subsidiary listed on Schedule 6.13(a).


“Intellectual Property” means the collective reference to all rights, priorities
and privileges with respect to intellectual property, whether arising under
United States, multinational or foreign law or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how,  and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.


“Intended Prepayment Date” has the meaning given to such term in the relevant
Note.


“Intercreditor Agent” has the meaning given to such term in the Intercreditor
Agreement.


“Intercreditor Agreement” means the Intercreditor Agreement, dated as of
September 16, 2009, among Ford-UAW Holdings LLC, DOE, the Borrower, the
Subsidiaries of the Borrower from time to time parties thereto and Wilmington
Trust Company, as intercreditor agent.


“Judgment Currency” has the meaning given to such term in Section 12.7 (Judgment
Currency).


“Late Charge” has the meaning given to such term in the relevant Note.


“Late Charge Rate” has the meaning given to such term in the relevant Note.


“Launch Costs” means Eligible Project Costs that are not accounted for in the
Borrower’s accounting system, as in effect from time to time, as capitalizable
facilities and tooling, expensed facilities and tooling, or engineering.


 
A-21

--------------------------------------------------------------------------------

 


“Law” means, as to any Person, any law, treaty, rule or regulation or
determination of an arbitrator or a court of competent jurisdiction or other
Governmental Authority, in each case applicable to and binding upon such Person
and any of its property, and to which such Person and any of its property is
subject.


“Lender Party” means each of DOE, FFB, each Collateral Trustee and any
subsequent holder or holders of any Note or any portion of any Note.


“Lien” means any mortgage, pledge, lien, security interest, charge, statutory
deemed trust, conditional sale or other title retention agreement or other
similar encumbrance.


“Loan A Commitment Amount” has the meaning given to “Loan Commitment Amount” in
Note A.


“Loan B Commitment Amount” has the meaning given to “Loan Commitment Amount” in
Note B.


“Loan Commitment Amount” means, in the aggregate, the sum of the Loan A
Commitment Amount plus the Loan B Commitment Amount.


“Loan Document Amounts” means any amounts payable or allegedly payable by the
Borrower to FFB under any provision of any Loan Document, other than Section
4.1.


“Loan Documents” means, collectively, this Agreement, the Funding Agreements,
the Guarantee, the ATVM Collateral Security Documents, the Intercreditor
Agreement and each other agreement, certificate, document or instrument which
the parties hereto expressly designate as a “Loan Document”.


“Loan Reclassification Notice” has the meaning given to such term in Section 2.7
(Reallocation of Advances).


“Loans” means those loans to be made by FFB and arranged by DOE pursuant to this
Agreement.


“Mandatory Prepayment” means the prepayment of any outstanding Loans, in whole
or in part, pursuant to Section 3.6(c) (Prepayments).


“Manufacturing Subsidiary” means a Subsidiary of the Borrower which owns or
leases a Principal Domestic Manufacturing Property.


“Material Adverse Effect” means a material adverse effect on (i) the financial
condition of the Borrower and its Subsidiaries, taken as a whole, or (ii) the
validity or enforceability of this Agreement, any of the Notes or the other
Transaction Documents or (iii) the rights and remedies of DOE, FFB or any
Collateral Trustee hereunder or thereunder.


 
A-22

--------------------------------------------------------------------------------

 


“Material Guarantee” means a Guarantee Obligation with an Outstanding Amount in
excess of $100,000,000 in respect of Indebtedness having an aggregate
Outstanding Amount in excess of $100,000,000.


“Material Unsecured Indebtedness” means (i) any Existing Notes and (ii) any
unsecured Indebtedness or preferred Capital Stock of the Borrower having an
aggregate Outstanding Amount or liquidation preference, as the case may be, in
excess of $250,000,000.


“Maturity Date” means June 15, 2022.


“Maximum Fundable Eligible Project Costs” means, with respect to any Project,
107% of the Estimated Total Availability Period Eligible Project Costs set forth
for such Project on the page titled “Project Business Plan – Financials” under
the heading “Max 7% of Eligible” of the Project Business Plan.


“Maximum Principal Amount” means, in the case of any Note, the amount set forth
under the heading “Maximum Principal Amount” on such Note.


“Maximum Total Loan A Amount” has the meaning given to such term in Section
2.1(b)(ii) (Advance Request Approval Notice).


“Maximum Total Loan Amount” means the lesser of (i) $5,937,000,000 and (ii) the
sum of, as of any date of determination:


 
(a)
the lesser of (x) 80% of all Eligible Project Costs incurred by the Borrower
with respect to Project A on or prior to such date and (y) an amount equal to
all Eligible Project Costs incurred by the Borrower with respect to Project A on
or prior to such date minus Total Pre-Availability Period Eligible Project Costs
for Project A, provided that the cumulative Advances made in respect of Project
A shall in no event exceed the Maximum Fundable Eligible Project Costs for
Project A (such amount as of any date of determination, the “Project A Maximum
Loan Amount”); plus



 
(b)
the lesser of (x) 80% of all Eligible Project Costs incurred by the Borrower
with respect to Project B on or prior to such date and (y) an amount equal to
all Eligible Project Costs incurred by the Borrower with respect to Project B on
or prior to such date minus Total Pre-Availability Period Eligible Project Costs
for Project B, provided that the cumulative Advances made in respect of Project
B shall in no event exceed the Maximum Fundable Eligible Project Costs for
Project B (such amount as of any date of determination, the “Project B Maximum
Loan Amount”); plus



 
A-23

--------------------------------------------------------------------------------

 


 
(c)
the lesser of (x) 80% of all Eligible Project Costs incurred by the Borrower
with respect to Project C on or prior to such date and (y) an amount equal to
all Eligible Project Costs incurred by the Borrower with respect to Project C on
or prior to such date minus Total Pre-Availability Period Eligible Project Costs
for Project C, provided that the cumulative Advances made in respect of Project
C shall in no event exceed the Maximum Fundable Eligible Project Costs for
Project C  (such amount as of any date of determination, the “Project C Maximum
Loan Amount”); plus



 
(d)
the lesser of (x) 80% of all Eligible Project Costs incurred by the Borrower
with respect to Project D on or prior to such date and (y) an amount equal to
all Eligible Project Costs incurred by the Borrower with respect to Project D on
or prior to such date minus Total Pre-Availability Period Eligible Project Costs
for Project D, provided that the cumulative Advances made in respect of Project
D shall in no event exceed the Maximum Fundable Eligible Project Costs for
Project D (such amount as of any date of determination, the “Project D Maximum
Loan Amount”); plus



 
(e)
the lesser of (x) 80% of all Eligible Project Costs incurred by the Borrower
with respect to Project E on or prior to such date and (y) an amount equal to
all Eligible Project Costs incurred by the Borrower with respect to Project E on
or prior to such date minus Total Pre-Availability Period Eligible Project Costs
for Project E, provided that the cumulative Advances made in respect of Project
E shall in no event exceed the Maximum Fundable Eligible Project Costs for
Project E (such amount as of any date of determination, the “Project E Maximum
Loan Amount”); plus



 
(f)
the lesser of (x) 80% of all Eligible Project Costs incurred by the Borrower
with respect to Project F on or prior to such date and (y) an amount equal to
all Eligible Project Costs incurred by the Borrower with respect to Project F on
or prior to such date minus Total Pre-Availability Period Eligible Project Costs
for Project F, provided that the cumulative Advances made in respect of Project
F shall in no event exceed the Maximum Fundable Eligible Project Costs for
Project F (such amount as of any date of determination, the “Project F Maximum
Loan Amount”); plus



 
A-24

--------------------------------------------------------------------------------

 


 
(g)
the lesser of (x) 80% of all Eligible Project Costs incurred by the Borrower
with respect to Project G on or prior to such date and (y) an amount equal to
all Eligible Project Costs incurred by the Borrower with respect to Project G on
or prior to such date minus Total Pre-Availability Period Eligible Project Costs
for Project G, provided that the cumulative Advances made in respect of Project
G shall in no event exceed the Maximum Fundable Eligible Project Costs for
Project G (such amount as of any date of determination, the “Project G Maximum
Loan Amount”); plus



 
(h)
the lesser of (x) 80% of all Eligible Project Costs incurred by the Borrower
with respect to Project H on or prior to such date and (y) an amount equal to
all Eligible Project Costs incurred by the Borrower with respect to Project H on
or prior to such date minus Total Pre-Availability Period Eligible Project Costs
for Project H, provided that the cumulative Advances made in respect of Project
H shall in no event exceed the Maximum Fundable Eligible Project Costs for
Project H (such amount as of any date of determination, the “Project H Maximum
Loan Amount”); plus



 
(i)
the lesser of (x) 80% of all Eligible Project Costs incurred by the Borrower
with respect to Project I on or prior to such date and (y) an amount equal to
all Eligible Project Costs incurred by the Borrower with respect to Project I on
or prior to such date minus Total Pre-Availability Period Eligible Project Costs
for Project I, provided that the cumulative Advances made in respect of Project
I shall in no event exceed the Maximum Fundable Eligible Project Costs for
Project I (such amount as of any date of determination, the “Project I Maximum
Loan Amount”); plus



 
(j)
the lesser of (x) 80% of all Eligible Project Costs incurred by the Borrower
with respect to Project J on or prior to such date and (y) an amount equal to
all Eligible Project Costs incurred by the Borrower with respect to Project J on
or prior to such date minus Total Pre-Availability Period Eligible Project Costs
for Project J, provided that the cumulative Advances made in respect of Project
J shall in no event exceed the Maximum Fundable Eligible Project Costs for
Project J (such amount as of any date of determination, the “Project J Maximum
Loan Amount”); plus



 
(k)
the lesser of (x) 80% of all Eligible Project Costs incurred by the Borrower
with respect to Project K on or prior to such date and (y) an amount equal to
all Eligible Project Costs incurred by the Borrower with respect to Project K on
or prior to such date minus Total Pre-Availability Period Eligible Project Costs
for Project K, provided that the cumulative Advances made in respect of Project
K shall in no event exceed the Maximum Fundable Eligible Project Costs for
Project K (such amount as of any date of determination, the “Project K Maximum
Loan Amount”); plus



 
A-25

--------------------------------------------------------------------------------

 


 
(l)
the lesser of (x) 80% of all Eligible Project Costs incurred by the Borrower
with respect to Project L on or prior to such date and (y) an amount equal to
all Eligible Project Costs incurred by the Borrower with respect to Project F on
or prior to such date minus Total Pre-Availability Period Eligible Project Costs
for Project L, provided that the cumulative Advances made in respect of Project
L shall in no event exceed the Maximum Fundable Eligible Project Costs for
Project L (such amount as of any date of determination, the “Project L Maximum
Loan Amount”); plus



 
(m)
the lesser of (x) 80% of all Eligible Project Costs incurred by the Borrower
with respect to Project M on or prior to such date and (y) an amount equal to
all Eligible Project Costs incurred by the Borrower with respect to Project M on
or prior to such date minus Total Pre-Availability Period Eligible Project Costs
for Project M, provided that the cumulative Advances made in respect of Project
M shall in no event exceed the Maximum Fundable Eligible Project Costs for
Project M (such amount as of any date of determination, the “Project M Maximum
Loan Amount”).



“Maximum Total Loan B Amount” has the meaning given to such term in Section
2.1(b)(iii) (Advance Request Approval Notice).


“Modifying Agreement” has the meaning given to such term in Section 7.1(b)
(Amendments to Certain Agreements).


“Mortgaged Property” means each property listed on Schedule A, as to which the
Existing Collateral Trustee for the benefit of the Existing Collateral Secured
Parties has been granted a Lien pursuant to the Mortgages.


“Mortgages” means each of the mortgages and deeds of trust made by the Borrower
or any Guarantor in favor of, or for the benefit of, the Existing Collateral
Trustee for the benefit of the Existing Collateral Secured Parties.


“NEPA” means the National Environmental Policy Act, 42 U.S.C. 4321 et seq. and
all regulations promulgated thereunder, as either is amended or modified from
time to time.


 
A-26

--------------------------------------------------------------------------------

 


“Net Book Value” means (i) with respect to any asset of any Person other than
accounts receivable, the gross book value of such asset on the balance sheet of
such Person, minus depreciation in respect of such asset on such balance sheet
and (ii) with respect to accounts receivable, the gross book value thereof,
minus any specific reserves attributable thereto.


“Net Cash Proceeds” means (i) the gross cash proceeds (including payments from
time to time in respect of installment obligations, if applicable, and cash
equivalents) received less (ii) the sum of:  (w) the amount, if any, of all
taxes paid or estimated to be payable by the Borrower or any Subsidiary or
affiliate thereof in connection with such transaction, (x) the amount of any
reasonable reserve established in accordance with GAAP against any liabilities
(other than any taxes deducted pursuant to clause (w) above) (1) associated with
the assets that are the subject of such transaction and (2) retained by the
Borrower or any Subsidiary or affiliate thereof, (y) the amount of any
indebtedness secured by a Lien on the assets that are the subject of the
transaction to the extent that the instrument creating or evidencing such
indebtedness requires that such indebtedness be repaid upon consummation of such
transaction (but excluding the Loans), and (z) fees and expenses attributable to
the transaction.


“Noncompliant Project” has the meaning given to such term in Section 5.3(d)
(Advance Approval Conditions Precedent).


“Noneligible ATVM Project Costs” has the meaning given to such term in Section
7.12 (Federal Funding).


“Note A” means the promissory note to be issued by the Borrower, substantially
in the form of Exhibit O, in favor of FFB to induce FFB to advance funds
thereunder to the Borrower, as such note may be amended, supplemented and
restated from time to time in accordance with its terms.


 
A-27

--------------------------------------------------------------------------------

 


“Note A Obligations” means, collectively, the unpaid principal of and interest
on Advances made under Note A and Note A Reimbursement Obligations and all other
obligations and liabilities of the Borrower (including interest accruing at the
then applicable rate provided in the Funding Agreements after maturity of the
relevant Advances and Reimbursement Obligations and Post-Petition Interest (as
such term is defined in the Existing Collateral Trust Agreement)) to DOE, FFB or
any subsequent holder or holders of Note A or any portion of Note A relating to
Note A, whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with, this Agreement, the Guarantee, Note A, the Note Purchase
Agreement, the Program Financing Agreement, the Existing Collateral Security
Documents, or any other document made, delivered or given in connection with any
of the foregoing, in each case whether on account of principal, interest,
reimbursement obligations, fees, prepayment premiums, indemnities, costs,
expenses or otherwise (including all fees and Advances made with respect to Note
A of DOE or FFB that are required to be paid by the Borrower or any of the
Guarantors pursuant to the terms of any of the foregoing agreements).


“Note A Reimbursement Obligations” means any Reimbursement Obligations of the
Borrower or any Guarantor to DOE arising under, out of, pursuant to or in
connection with Note A.


“Note A Secured Obligations” shall mean, without duplication, (i) all Note A
Obligations and (ii) all Subsidiary Obligations relating to any Note A
Obligations, provided, however, that to the extent any payment with respect to
the Note A Obligations (whether by or on behalf of the Borrower or any
Subsidiary from time to time party to the Existing Collateral Trust Agreement,
as proceeds of the Existing Collateral, enforcement of any right of set off or
otherwise) is declared to be fraudulent or preferential in any respect, set
aside or required to be paid to a debtor in possession, trustee, receiver or
similar Person, then the obligations or part thereof originally intended to be
satisfied shall be deemed to be reinstated and outstanding as if such payment
had not occurred.


“Note B” means the promissory note to be issued by the Borrower, substantially
in the form of Exhibit P, in favor of FFB to induce FFB to advance funds
thereunder to the Borrower, as such note may be amended, supplemented and
restated from time to time in accordance with its terms.


“Note B Obligations” means, collectively, the unpaid principal of and interest
on Advances made under Note B and Note B Reimbursement Obligations and all other
obligations and liabilities of the Borrower (including interest accruing at the
then applicable rate provided in the Funding Agreements after maturity of the
relevant Advances and Reimbursement Obligations and Post-Petition Interest (as
such term is defined in the ATVM Collateral Trust Agreement)) to DOE, FFB or any
subsequent holder or holders of Note B or any portion of Note B relating to Note
B, whether direct or indirect, absolute or contingent, due or to become due, or
now existing or hereafter incurred, which may arise under, out of, or in
connection with, this Agreement, the Guarantee, Note B, the Note Purchase
Agreement, the Program Financing Agreement, the ATVM Collateral Security
Documents, or any other document made, delivered or given in connection with any
of the foregoing, in each case whether on account of principal, interest,
reimbursement obligations, fees, prepayment premiums, indemnities, costs,
expenses or otherwise (including all fees and Advances made with respect to Note
B of DOE or FFB that are required to be paid by the Borrower or any of the
Guarantors pursuant to the terms of any of the foregoing agreements).


“Note B Reimbursement Obligations” means any Reimbursement Obligations of the
Borrower or any Guarantor to DOE arising under, out of, pursuant to or in
connection with Note B


 
A-28

--------------------------------------------------------------------------------

 


“Note B Secured Obligations” shall mean, without duplication, (i) all Note B
Obligations and (ii) all Subsidiary Obligations relating to Note B Obligations,
provided, however, that to the extent any payment with respect to the Note B
Obligations (whether by or on behalf of the Borrower or any Subsidiary that is
from time to time a party to the ATVM Collateral Trust Agreement, as proceeds of
the ATVM Collateral, enforcement of any right of set off or otherwise) is
declared to be fraudulent or preferential in any respect, set aside or required
to be paid to a debtor in possession, trustee, receiver or similar Person, then
the obligations or part thereof originally intended to be satisfied shall be
deemed to be reinstated and outstanding as if such payment had not occurred.


“Note Purchase Agreement” means the Note Purchase Agreement, dated as of
September 16, 2009, among the Borrower, the Secretary of Energy and FFB.


“Notes” means each of Note A and Note B.


“Notice of Acceleration” has, with regard to the ATVM Collateral, the meaning
given to such term in the ATVM Collateral Trust Agreement and, with regard to
the Existing Collateral, the meaning given to such term in the Existing
Collateral Trust Agreement.


“Obligor” means the Borrower and each Guarantor.


“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.


“Opinion of Borrower’s Counsel re:  Borrower Instruments” has the meaning given
to such term in the Note Purchase Agreement.


“Other Principal Trade Names” means each of the trademarks listed under the
heading “Other Principal Trade Names” on Schedule 1.1F to the Existing Credit
Agreement and all other Trademarks consisting of or containing any of the
trademarks listed under the heading “Other Principal Trade Names” on Schedule
1.1F to the Existing Credit Agreement or any variation or simulation thereof.


“Outstanding Amount” means (i) with respect to Indebtedness, the aggregate
outstanding principal amount thereof, (ii) with respect to banker’s acceptances,
letters of credit or letters of guarantee, the aggregate undrawn, unexpired face
amount thereof plus the aggregate unreimbursed drawn amount thereof, (iii) with
respect to hedging obligations, the aggregate amount recorded by the Borrower or
any Subsidiary as its termination liability thereunder, (iv) with respect to
cash management obligations or guarantees, the aggregate maximum amount thereof
(x) that the relevant cash management provider is entitled to assert as such as
agreed from time to time by the Borrower or any Subsidiary and such provider or
(y) the principal amount of the Indebtedness being guaranteed or, if less, the
maximum amount of such guarantee set forth in the relevant guarantee and (v)
with respect to any other obligations, the aggregate outstanding amount thereof.


 
A-29

--------------------------------------------------------------------------------

 


“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.


“PDMP” means “Principal Domestic Manufacturing Property” as defined in the
Existing Notes Indentures.


“Permitted Additional Notes” has the meaning given to such term in the Existing
Credit Agreement.


“Permitted Additional Senior Facilities” has the meaning given to such term in
the Existing Credit Agreement.


“Permitted First Lien Non-Loan Exposure” means Designated Hedging Obligations,
Designated Cash Management Obligations, reimbursement obligations in respect of
letters of credit and bank guarantees, guarantees provided by the Borrower or a
Guarantor (including in respect of Indebtedness) and other obligations of the
Borrower or a Guarantor that do not constitute Indebtedness that have been
designated by the Borrower pursuant to the terms of the Existing Collateral
Trust Agreement as “Permitted First Lien Non-Loan Exposure”; provided that after
giving pro forma effect to such designation and any application of the proceeds
thereof the Borrowing Base Coverage Ratio is at least 1.00 to 1.00; provided,
further, that the aggregate Outstanding Amount of Permitted First Lien Non-Loan
Exposure shall not exceed $1,500,000,000 at any time.


“Permitted Holders” means holders of the Borrower’s Class B Stock on the
Existing Credit Agreement Closing Date and other holders of such Capital Stock
from time to time; provided that such holders satisfy the qualifications set
forth in clauses (i) through (vii) of subsection 2.2 of Article Fourth of the
Borrower’s Restated Certificate of Incorporation as in effect on the Existing
Credit Agreement Closing Date.


“Permitted Phase I Government Debt” means Indebtedness of the Borrower
(including Note A Obligations) or any Guarantor that has been designated “Second
Priority Additional Debt” pursuant to the Existing Collateral Trust Agreement
and designated as “Permitted Phase I Government Debt” under the Existing Credit
Agreement; provided, that (x) (a) such Indebtedness is provided by the United
States government (or any agency or instrumentality thereof) in connection with
the ATVM Program or any successor, replacement or similar program thereto, (b)
with respect to (i) interest rate methodology, (ii) fees, (iii) amortization,
(iv) final maturity date, (v) collateral, liens, priority and intercreditor
arrangements and (vi) negative covenants (including the absence of financial
covenants), such Indebtedness is not on terms that are materially less favorable
to the Borrower or the Lenders (as such term is defined in the Existing Credit
Agreement) than the terms set forth in the Conditional Commitment Letter
(including the term sheet attached thereto), dated as of June 23, 2009, by and
between the Borrower and DOE, (c) such Indebtedness is on terms, taken as a
whole, that are not more restrictive to the Borrower than the terms of this
Agreement (other than with respect to interest rate, fees, call features or
premiums), and (d) the aggregate Outstanding Amount of Permitted Phase I
Government Debt shall not exceed $5,937,000,000 or (y) such Indebtedness is a
Permitted Refinancing of Permitted Phase I Government Debt; provided, further,
that a certificate of a Responsible Officer of the Borrower is delivered to the
Administrative Agent and DOE at least five Business Days (or such shorter period
as the Administrative Agent and DOE may reasonably agree) prior to the
incurrence of such Indebtedness, together with a description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the foregoing requirements and such terms and
conditions shall be deemed to satisfy the foregoing requirements unless the
Administrative Agent and DOE notifies the Borrower within such period that it
disagrees with such determination (including a reasonable description of the
basis upon which it disagrees).


 
A-30

--------------------------------------------------------------------------------

 


“Permitted Phase II Government Debt” means Indebtedness of the Borrower or any
Guarantor that has been designated “Second Priority Additional Debt” pursuant to
the Existing Collateral Trust Agreement and designated as “Permitted Phase II
Government Debt” under the Existing Credit Agreement; provided, that (x) (a)
such Indebtedness is provided by (i) the United States government (or any agency
or instrumentality thereof) or (ii) a commercial bank and guaranteed by the
United States government (or any agency or instrumentality thereof), in each
case, in connection with the ATVM Program or any successor, replacement or
similar program thereto, (b) the final maturity date thereof shall not be
earlier than six months after the later of the Revolving Termination Date and
the Term Loan Maturity Date, in each case, in effect at the date of incurrence
of such Indebtedness, (c) the weighted average life to maturity of such
Indebtedness shall be longer than the weighted average life to maturity of the
Term Loans then outstanding, (d) such Indebtedness is on terms, taken as a
whole, that are not more restrictive to the Borrower than the terms of the
Existing Credit Agreement (other than with respect to interest rate, fees, call
features or premiums), and (e) the aggregate Outstanding Amount of Permitted
Phase II Government Debt shall not exceed the lesser of (i) $7,000,000,000 and
(ii) an amount equal to $10,400,000,000 less the Outstanding Amount of Permitted
Phase I Government Debt then outstanding or (y) such Indebtedness is a Permitted
Refinancing of Permitted Phase II Government Debt; provided, further, that a
certificate of a Responsible Officer of the Borrower is delivered to the
Administrative Agent and DOE at least five Business Days (or such shorter period
as the Administrative Agent and DOE may reasonably agree) prior to the
incurrence of such Indebtedness, together with a description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the foregoing requirements and such terms and
conditions shall be deemed to satisfy the foregoing requirements unless the
Administrative Agent and DOE notifies the Borrower within such period that it
disagrees with such determination (including a reasonable description of the
basis upon which it disagrees).


 
A-31

--------------------------------------------------------------------------------

 


“Permitted Phase II Government Debt Document” means any agreement or other
document entered into in connection with any Permitted Phase II Government Debt.


“Permitted Refinancing” means any Indebtedness (or preferred Capital Stock, as
the case may be) issued in exchange for, or the net proceeds of which are used
to extend, refinance, renew, replace, defease or refund other Indebtedness (or
preferred Capital Stock, as the case may be); provided that:


(i)            the principal amount (or accreted value, if applicable) of such
Indebtedness (or preferred Capital Stock, as the case may be) does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness (or
preferred Capital Stock, as the case may be) so extended, refinanced, renewed,
replaced, defeased or refunded (plus all accrued interest thereon and the amount
of all fees, expenses and premiums incurred in connection therewith);


(ii)          such Indebtedness (or preferred Capital Stock, as the case may be)
has a final maturity date later than the final maturity date of, and has a
weighted average life to maturity equal to or greater than the weighted average
life to maturity of, the Indebtedness (or preferred Capital Stock, as the case
may be) being extended, refinanced, renewed, replaced, defeased or refunded;


(iii)         other than with respect to Permitted Phase I Government Debt, the
terms of such Indebtedness (or preferred Capital Stock, as the case may be),
taken as a whole, are not more restrictive to the applicable obligor than the
Indebtedness (or preferred Capital Stock, as the case may be) being extended,
refinanced, renewed, replaced, defeased or refunded (other than with respect to
interest rates, fees, liquidation preferences, premiums and no call periods);
provided, however, with respect to Permitted Phase II Government Debt, such
Indebtedness is provided by (x) the United States government (or any agency or
instrumentality thereof) or (y) a commercial bank and guaranteed by the United
States government (or any agency or instrumentality thereof), in each case, in
connection with the ATVM Program or any successor, replacement or similar
program thereto; and


(iv)          with respect to Permitted Phase I Government Debt, (x) the terms
of such Indebtedness, taken as a whole, are not materially more restrictive to
the applicable obligor than the Indebtedness being extended, refinanced,
renewed, replaced, defeased or refunded and (y) such Indebtedness is provided by
the United States government (or an agency or instrumentality thereof) in
connection with the ATVM Program or any successor, replacement or similar
program thereto.


 
A-32

--------------------------------------------------------------------------------

 


“Permitted Second Lien Debt” has the meaning given to such term in the Existing
Credit Agreement.


“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.


“Plan” means, at a particular time, any employee pension benefit plan (other
than a multiemployer plan as defined in Section 4001(a)(3) of ERISA) that is
subject to the provisions of Title IV of ERISA or Section 412 of the Code and in
respect of which the Borrower or a Commonly Controlled Entity is (or, if such
plan were terminated at such time, would under Section 4069 of ERISA be deemed
to be) an “employer” as defined in Section 3(5) of ERISA.


“Post-Program Approval Timing Milestones” has the meaning given to such term in
Section 8.2(b)(ii) (Reports).


“Potential Grant Funded Eligible Project Costs” means the Eligible Project Costs
identified on the Potential Grant Overlap Schedule as being potentially 50%
funded by the proceeds of the Grant.


“Potential Grant Overlap Schedule” means the document titled “Potential Overlap
of Eligible Project Costs and Grant Funding”, dated September 16, 2009, which
document was previously submitted to and accepted by DOE.


“Prepayment Election Notice” has the meaning given to such term in the relevant
Note.


“Prepayment Price” has the meaning given to such term in the relevant Note.


“Primary Second Lien Debt” means Indebtedness of the Borrower or any Subsidiary
that (i) has been designated “Second Priority Additional Debt” pursuant to the
Existing Collateral Trust Agreement and designated as “Primary Second Lien Debt”
under the Existing Credit Agreement, (ii) is on terms, taken as a whole, that
are not more restrictive to the Borrower than the terms of the Existing Credit
Agreement (other than in respect of interest rates, fees, call features or
premiums); provided that a certificate of a Responsible Officer of the Borrower
is delivered to the Administrative Agent at least five Business Days (or such
shorter period as the Administrative Agent may reasonably agree) prior to the
incurrence of such Indebtedness, together with a description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the foregoing requirement and such terms and
conditions shall be deemed to satisfy the foregoing requirement unless the
Administrative Agent notifies the Borrower within such period that it disagrees
with such determination (including a reasonable description of the basis upon
which it disagrees) and (iii) has a final maturity date no earlier than six
months after the later of (x) the maturity date of any Term Loans (including any
Incremental Term Loans) outstanding at such time and (y) the maturity date of
any Permitted Additional Notes outstanding at such time; provided that the
Outstanding Amount thereof shall not exceed $4,000,000,000 at any time.


 
A-33

--------------------------------------------------------------------------------

 


“Principal Domestic Manufacturing Property” means any plant in the United States
owned or leased by the Borrower or any Subsidiary of the Borrower, the gross
book value (without deduction of any depreciation reserves) of which on the date
as of which the determination is being made exceeds 0.5% of Consolidated Net
Tangible Automotive Assets and more than 75% of the total production measured by
value (as determined by any two of the following:  the Chairman of the Board of
the Borrower, its President, any Executive Vice President of the Borrower, any
Group Vice President of the Borrower, any Vice President of the Borrower, its
Treasurer or its Controller) of which in the last fiscal year prior to said date
(or such lesser period prior thereto as the plant shall have been in operation)
consisted of one or more of the following:  cars or trucks or related parts and
accessories or materials for any of the foregoing.  In the case of a plant not
yet in operation or of a plant newly converted to the production of a different
item or items, the total production of such plant and the composition of such
production for purposes of this definition shall be deemed to be the Borrower’s
best estimate (determined as aforesaid) of what the actual total production of
such plant and the composition of such production will be in the 12 months
following the date as of which the determination is being made.


“Principal Instrument Delivery Date” means the date on which the conditions
precedent set forth in Section 5.1 (Conditions Precedent to the Principal
Instrument Delivery Date) shall have been satisfied or waived, in each case in
the sole discretion of DOE and DOE delivers the Principal Instruments to FFB.


“Principal Instruments” means each of the documents or instruments required to
be delivered by the Secretary pursuant to Section 4.2 of the Note Purchase
Agreement.


“Principal Trade Names” means each of the trademarks listed under the heading
“Principal Trade Names” on Schedule 1.1F to the Existing Credit Agreement and
all other Trademarks consisting of or containing any of the trademarks listed
under the heading “Principal Trade Names” on Schedule 1.1F to the Existing
Credit Agreement or any variation or simulation thereof.


“Program Approval” means, with respect to any Project or Sub-Program, formal
approval of such Project or Sub-Program by the officer, employee, committee or
group (including the board of directors of the Borrower or any committee
thereof, where applicable) that has authority to provide such formal approval
under the Borrower’s then existing procedures and policies with respect to
delegation of authority of the Borrower.


 
A-34

--------------------------------------------------------------------------------

 


“Program Approval Date” means the date of any Program Approval.


“Program Financing Agreement” means the Program Financing Agreement, dated as of
September 16, 2009, between FFB and the Secretary of Energy.


“Program Requirements” means Section 136 and the Applicable Regulations.


“Prohibited Jurisdiction” means any country or jurisdiction, from time to time,
that is the subject of sanctions or restrictions promulgated or administered by
any Federal Governmental Authority of the United States.


“Prohibited Person” means any Person:

 
(i)            that is named, or is owned or controlled by, or, where
applicable, acting for or on behalf of, any person or entity that is named on,
the most current list of “Specially Designated Nationals and Blocked Persons”
(Appendix A to 31 CFR chapter V) as published by OFAC at its official website,
http://www.treas.gov/offices/enforcement/ofac/sdn/, or at any replacement
website or other replacement official publication of such list (the “SDN List”);
or


(ii)           who is an Affiliate of or affiliated with a Person listed
above.  Solely for the purposes of the definition of “Prohibited Person,”
“Affiliate” means, with respect to any Person, any other Person which, directly
or indirectly, controls, is controlled by, or is under common control with, such
Person.  Solely for the purposes of this definition of “Affiliate,” “control”
(together with the correlative meanings of “controlled by” and “under common
control with”) means possession, directly or indirectly, to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by contract, or otherwise.


“Project A” means the Project, including any Sub-Programs thereof, described as
“Project A” in the Project Business Plan.


“Project A Maximum Loan Amount” has the meaning given to such term in the
definition of “Maximum Total Loan Amount”.


“Project B” means the Project, including any Sub-Programs thereof, described as
“Project B” in the Project Business Plan.


 
A-35

--------------------------------------------------------------------------------

 


“Project B Maximum Loan Amount” has the meaning given to such term in the
definition of “Maximum Total Loan Amount”.


“Project Business Plan” means the business plan, substantially in the form of
the “Sample Project Business Plan”, dated June 23, 2009, previously submitted to
and accepted by DOE or in such other form as may be acceptable to DOE delivered
by the Borrower to DOE pursuant to Section 5.1(n) (Conditions Precedent to the
Principal Instrument Delivery Date), as such plan may be amended from time to
time with the approval of DOE in accordance with Section 8.2(b)(ii) (Reports).


“Project C” means the Project, including any Sub-Programs thereof, described as
“Project C” in the Project Business Plan.


“Project C Maximum Loan Amount” has the meaning given to such term in the
definition of “Maximum Total Loan Amount”.


“Project Costs” means the costs of any Project.


“Project D” means the Project, including any Sub-Programs thereof, described as
“Project D” in the Project Business Plan.


“Project D Maximum Loan Amount” has the meaning given to such term in the
definition of “Maximum Total Loan Amount”.


“Project E” means the Project, including any Sub-Programs thereof, described as
“Project E” in the Project Business Plan.


“Project E Maximum Loan Amount” has the meaning given to such term in the
definition of “Maximum Total Loan Amount”.


“Project F” means the Project, including any Sub-Programs thereof, described as
“Project F” in the Project Business Plan.


“Project F Maximum Loan Amount” has the meaning given to such term in the
definition of “Maximum Total Loan Amount”.


“Project G” means the Project, including any Sub-Programs thereof, described as
“Project G” in the Project Business Plan.


“Project G Maximum Loan Amount” has the meaning given to such term in the
definition of “Maximum Total Loan Amount”.


“Project H” means the Project, including any Sub-Programs thereof, described as
“Project H” in the Project Business Plan.


 
A-36

--------------------------------------------------------------------------------

 


“Project H Maximum Loan Amount” has the meaning given to such term in the
definition of “Maximum Total Loan Amount”.


“Project I” means the Project, including any Sub-Programs thereof, described as
“Project I” in the Project Business Plan.


“Project I Maximum Loan Amount” has the meaning given to such term in the
definition of “Maximum Total Loan Amount”.


“Project J” means the Project, including any Sub-Programs thereof, described as
“Project J” in the Project Business Plan.


“Project J Maximum Loan Amount” has the meaning given to such term in the
definition of “Maximum Total Loan Amount”.


“Project K” means the Project, including any Sub-Programs thereof, described as
“Project K” in the Project Business Plan.


“Project K Maximum Loan Amount” has the meaning given to such term in the
definition of “Maximum Total Loan Amount”.


“Project L” means the Project, including any Sub-Programs thereof, described as
“Project L” in the Project Business Plan.


“Project L Maximum Loan Amount” has the meaning given to such term in the
definition of “Maximum Total Loan Amount”.


“Project M” means the Project, including any Sub-Programs thereof, described as
“Project M” in the Project Business Plan.


“Project M Maximum Loan Amount” has the meaning given to such term in the
definition of “Maximum Total Loan Amount”.


“Project Maximum Loan Amount” means, (i) with respect to Project A, the Project
A Maximum Loan Amount, (ii) with respect to Project B, the Project B Maximum
Loan Amount, (iii) with respect to Project C, the Project C Maximum Loan Amount,
(iv) with respect to Project D, the Project D Maximum Loan Amount, (v) with
respect to Project E, the Project E Maximum Loan Amount, (vi) with respect to
Project F, the Project F Maximum Loan Amount, (vii) with respect to Project G,
the Project G Maximum Loan Amount, (viii) with respect to Project H, the Project
H Maximum Loan Amount, (ix) with respect to Project I, the Project I Maximum
Loan Amount, (x) with respect to Project J, the Project J Maximum Loan Amount,
(xi) with respect to Project K, the Project K Maximum Loan Amount, (xii) with
respect to Project L, the Project L Maximum Loan Amount and (xiii) with respect
to Project M, the Project M Maximum Loan Amount.


 
A-37

--------------------------------------------------------------------------------

 


“Project Modification Notice” has the meaning given to such term in Section
3.6(c)(iii) (Prepayments).


“Project Modification Prepayment Amount” has the meaning given to such term in
Section 3.6(c)(iii) (Prepayments).


“Project Repayment Event Date” means, for any Project or Sub-Program, the date
that is the earliest of (i) if Program Approval has been achieved for such
Project or Sub-Program, the date on which such Project or Sub-Program is
canceled prior to achievement of the Timing Milestone identified as “Job 1” in
the Project Business Plan for such Project or Sub-Program, (ii) if Program
Approval has not been achieved for such Project or Sub-Program, the date on
which such Project or Sub-Program is canceled prior to the Estimated Program
Approval Date, (iii) the date on which such Project or Sub-Program is modified
to the extent that any costs associated with such Project no longer constitute
Eligible Project Costs or (iv) the date as of which achievement of any Timing
Milestone for such Project or Sub-Program has been delayed by at least 24
months.


“Project Targets” means each of the Fuel Economy Targets, the Timing Milestones
and the Fuel Economy Requirement.


“Projects” means each or all of the projects identified in the Project Business
Plan delivered by the Borrower to DOE as required under Section 5.1(n)
(Conditions Precedent to the Principal Instrument Delivery Date).


“Proposed Substitute Eligible Project Costs” has the meaning given to such term
in Section 7.12 (Federal Funding).


“PTO” has the meaning given to such term in Section 7.4(f)(ii) (Additional
Collateral, Etc.).


“Quarterly Payment Date” means each March 15, June 15, September 15 and December
15, or if not a Business Day, the next Business Day.


“Quarterly Reporting Date” has the meaning given to such term in Section
8.2(b)(i) (Reports).


“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim, any warranty or any condemnation proceeding
relating to any ATVM Collateral.


“Reimbursement Amount” means all amounts paid by DOE to FFB pursuant to Section
6.3 of the Program Financing Agreement which relate to or arise out of FFB
providing or having provided financing under the Notes.


 
A-38

--------------------------------------------------------------------------------

 


“Reimbursement Obligation” has the meaning given to such term in Section
4.1(a)(i) (Reimbursement Obligations).


“Reinvestment Deferred Amount” means with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the Borrower in connection therewith
that are not applied to prepay the Advances made under Note B pursuant to
Section 3.6(c)(i) (Prepayments) as a result of the delivery of a Reinvestment
Notice.


“Reinvestment Event” any Disposition of ATVM Collateral or Recovery Event in
respect of which the Borrower has delivered a Reinvestment Notice.


“Reinvestment Notice” means a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower intends and expects to use all or a specified portion of the Net Cash
Proceeds received by the Borrower or any of its Subsidiaries of a Disposition of
ATVM Collateral or a Recovery Event to the repair of such ATVM Collateral or the
purchase of replacement ATVM Collateral.


“Reinvestment Prepayment Amount” means with respect to any Reinvestment Event,
the Reinvestment Deferred Amount relating thereto less any amount expended prior
to the relevant Reinvestment Prepayment Date to acquire replacement ATVM
Collateral or repair such ATVM Collateral.


“Reinvestment Prepayment Date” means with respect to any Reinvestment Event, the
earlier of (i) the date occurring 180 days after such Reinvestment Event and
(ii) the date on which the Borrower shall have determined not to, or shall have
otherwise ceased to, acquire replacement ATVM Collateral or repair such ATVM
Collateral with all or any portion of the relevant Reinvestment Deferred Amount.


“Repayment Calculation Notice” has the meaning given to such term in Section
3.6(c)(iii) (Prepayments).


“Replacement Credit Agreement” has the meaning given to such term in Section
7.1(b) (Amendments to Certain Agreements).


“Reporting Date” means each Quarterly Reporting Date and Semiannual Reporting
Date.


“Requested Advance Date” means, for any Advance Request, the date requested by
the Borrower for FFB to make an Advance under the relevant Note.


“Requirements of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any Law.


 
A-39

--------------------------------------------------------------------------------

 


“Responsible Officer” means the chief executive officer, president, chief
accounting officer, chief financial officer, treasurer, assistant treasurer or,
for purposes of Section 8.3 (Notices) only, the secretary and, for the purposes
of Section 8.3(b) only, the general counsel of the Borrower.


“Restricted Payment” has the meaning given to such term in Section 9.6
(Restricted Payments).


“Restricted Pledgee Group” means the collective reference to Ford Capital B.V.,
Ford España S.A., Ford Automotive Holdings, Ford Deutschland Holding Gmbh, Grupo
Ford, Ford Canada, Ford Argentina, Ford South Africa and Ford Brazil, and each
of their respective Subsidiaries (excluding any such Subsidiaries that are bona
fide joint ventures).


“Revolving Commitment Increase” has the meaning given to such term in the
Existing Credit Agreement.


“Revolving Commitments” has the meaning given to such term in the Existing
Credit Agreement.


“Revolving Termination Date” has the meaning given to such term in the Existing
Credit Agreement.


“Sale and Leaseback Transactions” has the meaning given to such term in Section
9.9 (Sales and Leasebacks).


“SEC” means the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority.


“Second Quarter 2009 10−Q” has the meaning given to such term in Section 6.1
(Financial Condition).


“Section 136” means Section 136 of the Energy Independence and Security Act of
2007 (Pub.L. 110-140).


“Security Documents” means, collectively, the ATVM Collateral Security Documents
and the Existing Collateral Security Documents.


“Semiannual Reporting Date” has the meaning given to such term in Section
8.2(b)(iii) (Reports).


“Senior Obligations” has the meaning given to such term in Section 9.13
(Limitation on Senior Obligations).


 
A-40

--------------------------------------------------------------------------------

 


“Significant Guarantor” means on any date of determination, each Guarantor (i)
whose total assets at the last day of the four fiscal quarters ending on the
last day of the most recent fiscal quarter for which financial statements have
been delivered pursuant to Section 8.1(b) (Financial Statements) were equal to
or greater than 10% of the sum of (x) the Consolidated Total Automotive Assets
at such date plus (y) the equity value of the Capital Stock of FMCC owned,
directly or indirectly, by the Borrower as reflected in the most recent
financial statements of FMCC delivered pursuant to Section 8.1(b) (Financial
Statements) or (ii) for the purpose of any particular representation, covenant
or default in this Agreement, that, when combined with each other Guarantor that
has breached such representation or covenant or is the subject of such default,
would constitute a Significant Guarantor under the foregoing clause (i).


“Specified ATVM Collateral Disposition” means a Disposition of ATVM Collateral
other than (i) a Disposition for scrap or (ii) a single Disposition or a
Disposition that is one of a series of related Dispositions, in either case for
Net Cash Proceeds of less than $750,000.


“Specified Liens” means (i) Designated Liens and (ii) other liens securing
obligations in an aggregate Outstanding Amount not exceeding $3,000,000,000.


“Sub-Program” means any sub-program included in any Project for which
sub-program the Borrower has established Timing Milestones in the Project
Business Plan separate from the Project comprised by such sub-program.


“Subsidiary” means, with respect to any Person, any corporation, association,
joint venture, partnership, limited liability company or other business entity
(whether now existing or hereafter organized) of which at least a majority of
the Voting Stock is, at the time as of which any determination is being made,
owned or controlled by such Person or one or more subsidiaries of such Person or
by such Person and one or more subsidiaries of such Person.  Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower.


“Subsidiary Obligations” means with respect to any Subsidiary, all obligations
and liabilities of such Subsidiary which may arise under or in connection with
the Guarantee or any other Transaction Document, in each case whether on account
of guarantee obligations, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including all fees and disbursements of counsel to DOE or
FFB) that are required to be paid by such Subsidiary pursuant to the terms of
the Guarantee or any other Transaction Document.


“Technology Components” means the technologies to be used in any Project.


 
A-41

--------------------------------------------------------------------------------

 


“Term Loan Maturity Date” has the meaning given to such term in the Existing
Credit Agreement.


“Term Loans” has the meaning given to such term in the Existing Credit
Agreement.


“Timing Milestones” means (x) with respect to any Project or Sub-Program that
has achieved Program Approval as of such date, each of verification prototype
(VP), launch readiness (LR) and Job 1 (J1) and (y) with respect to any Project
or Sub-Program for which Program Approval has not been achieved as of such date,
the Estimated Program Approval Date, in each case as set forth in the Project
Business Plan.


“Total Available Revolving Commitments” has the meaning given to such term in
the Existing Credit Agreement.


“Total Pre-Availability Period Eligible Project Costs” means, with respect to
any Project, the total amount of Estimated Total Eligible Project Costs paid
prior to December 16, 2008, as specified on the page titled “Project Business
Plan – Financials” under the heading “Total Pre-Avail Eligible Cost” of the
Project Business Plan.


“Trademark Security Agreement” means that Trademark Security Agreement dated as
of December 15, 2006 made by the Borrower in favor of the Existing Collateral
Trustee.


“Trademarks” means trademarks, trade names, business names, trade styles,
service marks, logos and other source or business identifiers, and in each case,
all goodwill associated therewith, and all registrations and recordations
thereof and all rights to obtain such renewals and extensions.


“Transaction Documents” means, collectively, each Loan Document, each Existing
Collateral Security Document and each other agreement, certificate, document or
instrument which the parties hereto expressly designate as a “Transaction
Document”.


“Transmission Code” means the code delivered by DOE to each of the Authorized
Transmitters of the Borrower.


“Uniform Commercial Code” means the Uniform Commercial Code as adopted in the
State of New York.


“Uniquely Identify” has the meaning given to such term in the ATVM Collateral
Security Agreement.  “Uniquely Identified” and “Uniquely Identifying” shall have
a corresponding meaning.


“United States” and “U.S.” means the United States of America.


 
A-42

--------------------------------------------------------------------------------

 


“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Pub.L. 107-56).


“USCO” has the meaning given to such term in Section 6.14(d) (Security
Documents).


“Volvo” means Ford VHC AB, a company organized under the laws of Sweden.


“Volvo Group Member” means each of Volvo, Volvo Car Holding Corporation, Volvo
Car Corporation, Volvo Holding Company Inc., Volvo Cars of North America, LLC,
Ford BH 1 Ltd. and Ford BH 2 Ltd.


“Volvo Trade Name” means all Trademarks owned by or licensed to the Borrower and
its Subsidiaries consisting of or containing “Volvo” or any variation or
simulation thereof.


“Voting Stock” means with respect to any Person, such Person’s Capital Stock
having the right to vote for election of directors (or the equivalent thereof)
of such Person under ordinary circumstances.


 
A-43

--------------------------------------------------------------------------------

 


Schedule 6.13(a) to the
Arrangement Agreement

Guarantors




GUARANTOR
NOTICE ADDRESS
3000 Schaefer Road Company
Attention:  Secretary’s Office
One American Road
Dearborn, Michigan  48126
Ford BH 1 Ltd.*
Attention:  Secretary’s Office
One American Road
Dearborn, Michigan  48126
Ford BH 2 Ltd.*
Attention:  Secretary’s Office
One American Road
Dearborn, Michigan  48126
Ford European Holdings LLC
Attention:  Secretary’s Office
One American Road
Dearborn, Michigan  48126
Ford Global Technologies, LLC
Attention:  Secretary’s Office
One American Road
Dearborn, Michigan  48126
Ford Holdings LLC
Attention:  Secretary’s Office
One American Road
Dearborn, Michigan  48126
Ford International Capital LLC*
Attention:  Secretary’s Office
One American Road
Dearborn, Michigan  48126
Ford Mexico Holdings, Inc.*
Attention:  Secretary’s Office
One American Road
Dearborn, Michigan  48126
Ford Motor Service Company
Attention:  Secretary’s Office
One American Road
Dearborn, Michigan  48126
Ford - UAW Holdings, LLC
Attention:  Secretary’s Office
One American Road
Dearborn, Michigan  48126
Ford South America Holdings, LLC
Attention:  Secretary’s Office
One American Road
Dearborn, Michigan  48126
Ford Trading Company, LLC
Attention:  Secretary’s Office
One American Road
Dearborn, Michigan  48126
Ford Component Sales, LLC
Attention:  Secretary’s Office
One American Road
Dearborn, Michigan  48126
Grupo Ford S. de R.L. de C.V.*
Attention: Legal Representative
Circuito Guillermo González Camarena # 1500
Col. Centro Ciudad Santa Fe
C.P. 01210
Delegación Álvaro Obregón
México, D.F.



 

--------------------------------------------------------------------------------

 


GUARANTOR
NOTICE ADDRESS
Volvo Cars of North America, LLC
Attention:  Secretary’s Office
One American Road
Dearborn, Michigan  48126
Volvo Holding Company Inc.*
Attention:  Secretary’s Office
One American Road
Dearborn, Michigan  48126



* Guaranty has limited recourse to the pledged assets of the relevant entity.


 

--------------------------------------------------------------------------------

 


EXHIBIT O


TO THE


ARRANGEMENT AGREEMENT




FORM OF NOTE A


 

--------------------------------------------------------------------------------

 


DOE (ATV)
FORD MOTOR COMPANY



FOR FFB USE ONLY
   
Note
Date
 
September 16, 2009
           
Note Identifier:
   
Place
of Issue
 
Washington, DC
           
Purchase Date:
   
Last Day
for an
Advance (¶3)
 
June 30, 2012
                      
Maximum
Principal
Amount (¶4)
 
$4,377,000,000
Maturity
Date (¶5)
 
June 15, 2022
                       
Payment
Dates
(¶7)
 
March 15, June 15
September 15, &
December 15 of each year
 
First
Principal Payment
Date (¶8)
 
September 15, 2012





Security
Instruments
(¶19)
as listed in Schedule 1 hereto.
 



FUTURE ADVANCE PROMISSORY NOTE


NOTE A


1.             Promise to Pay.


FOR VALUE RECEIVED, FORD MOTOR COMPANY, a corporation organized under the laws
of Delaware (the "Borrower", which term includes any successors or assigns),
promises to pay the FEDERAL FINANCING BANK ("FFB"), a body corporate and
instrumentality of the United States of America (FFB, for so long as it shall be
the holder of this Note, and any successor or assignee of FFB, for so long as
such successor or assignee shall be the holder of this Note, being the
"Holder"), at the times, in the manner, and with interest at the rates to be
established as hereinafter provided, such amounts as may be advanced from time
to time by FFB to or for the account of the Borrower under this Note (each such
amount being an "Advance" and more than one such amounts being "Advances").


(note form 2: qtr payments)
NOTE A - page 1



 

--------------------------------------------------------------------------------

 


DOE (ATV)
FORD MOTOR COMPANY


2.             Reference to Certain Agreements.


(a) Program Financing Agreement.  This Note is one of the "Notes" referred to
in, and entitled to the benefits of, the Program Financing Agreement dated as of
September 16, 2009, made by and between FFB and the Secretary of Energy (the
"Secretary") (such agreement, as it may be amended, supplemented, and restated
from time to time in accordance with its terms, being the "Program Financing
Agreement").


(b) Note Purchase Agreement.  This Note is one of the "Notes" referred to in,
and entitled to the benefits of, the Note Purchase Agreement dated as of even
date herewith, made by and among FFB, the Borrower, and the Secretary (such
agreement, as it may be amended, supplemented, and restated from time to time in
accordance with its terms, being the "Note Purchase Agreement").


3.
Advances; Advance Requests; Last Day for Advances.



(a) Subject to the terms and conditions of the Note Purchase Agreement, FFB
shall make Advances under this Note in the amounts, at the times, and to the
accounts requested by the Borrower from time to time, in each case upon delivery
to FFB of a written request by the Borrower for an Advance under this Note, in
the form of request attached to the Note Purchase Agreement as Exhibit A thereto
(each such request being an "Advance Request"), completed as prescribed in the
Note Purchase Agreement.


(b) To be effective, an Advance Request must first be delivered to the United
States Department of Energy (the “Department of Energy”) for approval and be
approved by or on behalf of the Secretary in writing, and such Advance Request,
together with written notification of the Secretary's approval thereof, must be
received by FFB on or before the third Business Day before the particular
calendar date specified in such Advance Request that the Borrower requests to be
the date on which the respective Advance is to be made.


(c) The Borrower hereby agrees that FFB, for its purposes, may consider any
Advance Request approved by or on behalf of the Secretary and delivered to FFB
in accordance with the terms of the Note Purchase Agreement to be an accurate
representation of the Borrower's request for an Advance under this Note and the
Secretary's approval of that Advance Request.


(note form 2: qtr payments)
NOTE A - page 2



 

--------------------------------------------------------------------------------

 


DOE (ATV)
FORD MOTOR COMPANY

 
4.
Principal Amount of Advances; Maximum Principal Amount.



The principal amount of each Advance shall be the amount specified in the
respective Advance Request; provided, however, that the aggregate principal
amount of all Advances made under this Note may not exceed the particular amount
specified on page 1 of this Note as the "Maximum Principal Amount."


5.            Maturity Date.


This Note, and each Advance made hereunder, shall mature on the particular date
specified on page 1 of this Note as the "Maturity Date" (such date being the
"Maturity Date").


6.
Computation of Interest on Each Advance.



(a) Subject to paragraphs 11 and 14 of this Note, interest on the outstanding
principal of each Advance shall accrue from the date on which the respective
Advance is made to the date on which such principal is due.


(b) Interest on each Advance shall be computed on the basis of (1) actual days
elapsed from (but not including) the date on which the respective Advance is
made (for the first payment of interest due under this Note for the respective
Advance) or the date on which the payment of interest was last due (for all
other payments of interest due under this Note for the respective Advance), to
(and including) the date on which payment is next due, and (2) a year of 365
days.


(c) The interest rate applicable to each Advance shall be established by FFB at
the time that the respective Advance is made on the basis of the determination
made by the Secretary of the Treasury pursuant to section 136 of the Energy
Independence and Security Act of 2007 (Pub. L. No. 110-140, 121 Stat. 1492,
1514), as amended (the "Program Authority"); provided, however, that the
shortest maturity used as the basis for any basic interest rate determination
shall be the remaining maturity of the most recently auctioned United States
Treasury bills having the shortest maturity of all United States Treasury bills
then being regularly auctioned.


(note form 2: qtr payments)
NOTE A - page 3



 

--------------------------------------------------------------------------------

 


DOE (ATV)
FORD MOTOR COMPANY

 
7.
Payment of Interest; Payment Dates.



Interest accrued on the outstanding principal balance of each Advance shall be
due and payable on each of the particular dates specified on page 1 of this Note
as "Payment Dates" (each such date being a "Payment Date"), beginning on the
first Payment Date to occur after the date on which such Advance is made, up
through and including the Maturity Date.


8.            Payment of Principal.


(a) The principal amount of each Advance shall be payable in installments, which
payments shall be due beginning on the particular date specified as the "First
Principal Payment Date" on page 1 of this Note (such date being the "First
Principal Payment Date"), and shall be due on each Payment Date to occur
thereafter until the principal of the respective Advance is repaid in full on or
before the Maturity Date; provided, however, that with respect to each Advance
that is made after the First Principal Payment Date, principal installments
shall be due beginning on the second Payment Date to occur after the date on
which the respective Advance is made.


(b) With respect to each Advance, the amount of principal due on the First
Principal Payment Date, on each Payment Date to occur thereafter, and on the
Maturity Date shall be, in each case, substantially equal to the amount of every
other quarterly installment of principal and shall be sufficient, when added to
all other such quarterly installments of equal principal, to repay the principal
amount of the respective Advance in full on the Maturity Date.


9.            Business Days.


(a) Whenever any Payment Date or the Maturity Date shall fall on a day on which
either FFB or the Federal Reserve Bank of New York is not open for business, the
payment which would otherwise be due on such Payment Date or the Maturity Date
shall be due on the first day thereafter on which FFB and the Federal Reserve
Bank of New York are both open for business (any such day being a "Business
Day").


(b) In the case of a Payment Date falling on a day other than a Business Day,
the extension of time for making the payment that would otherwise be due on such
Payment Date shall (1) be taken into account in establishing the interest rate
for each Advance, and (2) be included in computing interest due in connection
with such payment and excluded in computing interest due in connection with the
next payment.


(note form 2: qtr payments)
NOTE A - page 4

 
 

--------------------------------------------------------------------------------

 


DOE (ATV)
FORD MOTOR COMPANY

 
(c) In the case of the Maturity Date falling on a day other than a Business Day,
the extension of time for making the payment that would otherwise be due on the
Maturity Date shall (1) be taken into account in establishing the interest rate
for each Advance, and (2) be included in computing interest due in connection
with such payment.


10.          Manner of Making Payments.


(a) For so long as FFB is the Holder of this Note, each payment under this Note
shall be paid in immediately available funds by electronic funds transfer to the
account of the United States Treasury (for credit to the subaccount of FFB)
maintained at the Federal Reserve Bank of New York specified by FFB in a written
notice to the Borrower, or to such other account as may be specified from time
to time by FFB in a written notice to the Borrower.


(b) In the event that FFB is not the Holder of this Note, then each payment
under this Note shall be made in immediately available funds by electronic funds
transfer to such account as shall be specified by the Holder in a written notice
to the Borrower.


11.          Late Payments.


(a) In the event that any payment of any amount owing under this Note is not
made when and as due (any such amount being then an "Overdue Amount"), then the
amount payable shall be such Overdue Amount plus interest thereon (such interest
being the "Late Charge") computed in accordance with this subparagraph (a):


(1) The Late Charge shall accrue from the scheduled date of payment for the
Overdue Amount (taking into account paragraph 9 of this Note) to the date on
which payment is made.


(2) The Late Charge shall be computed on the basis of (A) actual days elapsed
from (but not including) the scheduled date of payment for such Overdue Amount
(taking into account paragraph 9 of this Note) to (and including) the date on
which payment is made, and (B) a year of 365 days.


(note form 2: qtr payments)
NOTE A - page 5



 

--------------------------------------------------------------------------------

 


DOE (ATV)
FORD MOTOR COMPANY

 
(3) The Late Charge shall accrue at a rate (the "Late Charge Rate") equal to one
and one-half times the rate to be determined by the Secretary of the Treasury
taking into consideration the prevailing market yield on the remaining maturity
of the most recently auctioned 13-week United States Treasury bills.


(4) The initial Late Charge Rate shall be in effect until the earlier to occur
of either (A) the date on which payment of the Overdue Amount and the amount of
the accrued Late Charge is made, or (B) the first Payment Date to occur after
the scheduled date of payment for such Overdue Amount.  In the event that the
Overdue Amount and the amount of the accrued Late Charge are not paid on or
before the such Payment Date, then the amount payable shall be the sum of the
Overdue Amount and the amount of the accrued Late Charge, plus a Late Charge on
such sum accruing at a new Late Charge Rate to be then determined in accordance
with the principles of clause (3) of this subparagraph (a).  For so long as any
Overdue Amount remains unpaid, the Late Charge Rate shall be re-determined in
accordance with the principles of clause (3) of this subparagraph (a) on each
Payment Date to occur thereafter, and shall be applied to the Overdue Amount and
all amounts of the accrued Late Charge to the date on which payment of the
Overdue Amount and all amounts of the accrued Late Charge is made.


(b) Nothing in subparagraph (a) of this paragraph 11 shall be construed as
permitting or implying that the Borrower may, without the written consent of the
Holder, modify, extend, alter or affect in any manner whatsoever (except as
explicitly provided herein) the right of the Holder to receive any and all
payments on account of this Note on the dates specified in this Note.


12.          Final Due Date.


Notwithstanding anything in this Note to the contrary, all amounts outstanding
under this Note remaining unpaid as of the Maturity Date shall be due and
payable on the Maturity Date.


(note form 2: qtr payments)
NOTE A - page 6

 
 

--------------------------------------------------------------------------------

 


DOE (ATV)
FORD MOTOR COMPANY

 
13.          Application of Payments.


Each payment made on this Note shall be applied first to the payment of Late
Charges (if any) payable under paragraphs 11 and 15 of this Note, then to the
payment of premiums (if any) payable under paragraph 14 of this Note, then to
the payment of accrued interest, then on account of outstanding principal of
this Note.


14.
Prepayments.



(a) The Borrower may elect to prepay all or any portion of the outstanding
principal amount of any Advance made under this Note, or to prepay this Note in
its entirety, in the manner, at the price, and subject to the limitations
specified in this paragraph 14 (each such election being a "Prepayment
Election").


(b) The Borrower shall deliver to FFB (and if FFB is not the Holder, then also
to the Holder) written notification of each Prepayment Election (each such
notification being a "Prepayment Election Notice"), specifying:


(1) the Advance Identifier that FFB assigned to the respective Advance (as
provided in the Note Purchase Agreement);


(2) the particular date on which the Borrower intends to prepay the respective
Advance (such date being the "Intended Prepayment Date" for the respective
Advance), which date must be a Business Day; and


(3) the amount of principal of the respective Advance that the Borrower intends
to prepay, which amount may be either:


(A) the total outstanding principal amount of such Advance; or


(B) an amount less than the total outstanding principal amount of such Advance
(any such amount being a "Portion").


(c) To be effective, a Prepayment Election Notice must be received by FFB (and
if FFB is not the Holder, then also by the Holder) on or before the fifth
Business Day before the date specified therein as the Intended Prepayment Date
for the respective Advance or Portion.


(note form 2: qtr payments)
NOTE A - page 7



 

--------------------------------------------------------------------------------

 


DOE (ATV)
FORD MOTOR COMPANY

 
(d) The Borrower shall pay to the Holder a price for the prepayment of any
Advance or Portion (such price being the "Prepayment Price" for such Advance or
Portion) determined as follows:


(1) in the event that the Borrower elects to prepay the entire outstanding
principal amount of any Advance, then the Borrower shall pay to the Holder a
Prepayment Price for such Advance equal to the sum of:


(A) the price for such Advance that would, if such Advance (including all unpaid
interest accrued thereon through the Intended Prepayment Date) were purchased by
a third party and held to the Maturity Date, produce a yield to the third-party
purchaser for the period from the date of purchase to the Maturity Date
substantially equal to the interest rate that would be set on a loan from the
Secretary of the Treasury to FFB to purchase an obligation having a payment
schedule identical to the payment schedule of such Advance for the period from
the Intended Prepayment Date to the Maturity Date; and


(B) all unpaid Late Charges (if any) accrued on such Advance through the
Intended Prepayment Date;


(2) in the event that the Borrower elects to prepay a Portion of any Advance,
then the Borrower shall pay to the Holder a Prepayment Price for such Portion
that would equal such Portion's pro rata share of the Prepayment Price that
would be required for a prepayment of the entire principal amount of such
Advance (determined in accordance with the principles of clause (1) of this
subparagraph (d)); and


(3) in the event that the Borrower elects to prepay this Note in its entirety,
then the Borrower shall pay to the Holder an amount equal to the sum of the
Prepayment Prices for all outstanding Advances (determined in accordance with
the principles of clause (1) of this subparagraph (d)).


The price described in subclause (A) of clause (1) of this subparagraph (d)
shall be calculated by the Secretary of the Treasury as of the close of business
on the second Business Day before the Intended Prepayment Date, using standard
calculation methods of the United States Department of the Treasury.  FFB shall
deliver by facsimile transmission (fax) to the Borrower a written notice by
12:00 noon (Washington, DC, time) on the Business Day immediately preceding the
Intended Prepayment Date specifying the Prepayment Price for the Advance or
Portion and setting out separately principal, accrued interest, premium (if
any), and Late Charges (if any); provided, however, that failure on the part of
FFB to deliver any notice of the Prepayment Price by 12:00 noon (Washington, DC,
time) or failure on the part of the Borrower to receive any notice of the
Prepayment Price shall not relieve the Borrower of the payment obligation
described in subparagraph (e) of this paragraph 14, but rather shall give rise
to a responsibility on the part of the Borrower to make inquiry to FFB for the
Purchase Price.


(note form 2: qtr payments)
NOTE A - page 8



 

--------------------------------------------------------------------------------

 


DOE (ATV)
FORD MOTOR COMPANY

 
(e) Payment of the Prepayment Price for any Advance or any Portion shall be due
to the Holder before 3:00 p.m. (Washington, DC, time) on the Intended Prepayment
Date for such Advance or Portion.


(f) Each prepayment of a Portion shall, as to the principal amount of such
Portion, be subject to a minimum amount equal to $100,000.00 of principal;
except that the minimum principal amount limitation shall not apply to a
prepayment of a Portion if:


(1) the prepayment is made to satisfy the Borrower's obligation to make a
mandatory prepayment under the "Security Instruments" (as that term is defined
in paragraph 19 of this Note); and


(2) the Borrower has certified to that fact in the respective Prepayment
Election Notice.


(g) In the event that the Borrower makes a Prepayment Election with respect to
any Portion of an Advance, then the Prepayment Price paid for such Portion will
be applied as provided in paragraph 13 of this Note, and, with respect to
application to outstanding principal, such Prepayment Price shall be applied to
principal installments in the inverse order of maturity.


(h) In the event that the Borrower makes a Prepayment Election with respect to
any Portion of an Advance, then the outstanding principal amount of such
Advance, from and after such partial prepayment, shall be due and payable in
accordance with this subparagraph (h).


(note form 2: qtr payments)
NOTE A - page 9



 

--------------------------------------------------------------------------------

 


DOE (ATV)
FORD MOTOR COMPANY

 
(1) The amount of the quarterly principal installments that will be due after
such partial prepayment shall be equal to the quarterly installments of equal
principal that were due in accordance with the level principal repayment
schedule that applied to such Advance immediately before such partial
prepayment.


(2) The equal payments of principal shall be due beginning on the first Payment
Date to occur after such partial prepayment, and shall be due on each Payment
Date to occur thereafter up through and including the date on which the entire
principal amount of such Advance and all unpaid interest (and Late Charges, if
any) accrued thereon, are paid.


15.
Rescission of Prepayment Elections; Late Charges for Late Payments of Prepayment
Prices.



(a) The Borrower may rescind any Prepayment Election made in accordance with
paragraph 14 of this Note, but only in accordance with this paragraph 15.


(b) The Borrower shall deliver to FFB written notification of each rescission of
a Prepayment Election (each such notification being an "Election Rescission
Notice") specifying the particular Advance for which the Borrower wishes to
rescind such Prepayment Election, which specification must make reference to the
particular "Advance Identifier" (as that term is defined in the Note Purchase
Agreement) that FFB assigned to such Advance (as provided in the Note Purchase
Agreement).  The Election Rescission Notice may be delivered by facsimile
transmission to FFB at (202) 622-0707 or at such other facsimile number or
numbers as FFB may from time to time communicate to the Borrower.


(c) To be effective, an Election Rescission Notice must be received by FFB not
later than 3:30 p.m. (Washington, DC, time) on the second Business Day before
the Intended Prepayment Date.


(d) In the event that the Borrower (1) makes a Prepayment Election in accordance
with paragraph 14 of this Note, (2) does not rescind such Prepayment Election in
accordance with this paragraph 15, and (3) does not, before 3:00 p.m.
(Washington, DC, time) on the Intended Prepayment Date, pay to FFB the
Prepayment Price described in paragraph 14(d) of this Note, then a Late Charge
shall accrue on any such unpaid amount from the Intended Prepayment Date to the
date on which payment is made, computed in accordance with the principles of
paragraph 11 of this Note.


(note form 2: qtr payments)
NOTE A - page 10



 

--------------------------------------------------------------------------------

 


DOE (ATV)
FORD MOTOR COMPANY

 
16.          Amendments to Note.


To the extent not inconsistent with applicable law, this Note shall be subject
to modification by such amendments, extensions, and renewals as may be agreed
upon from time to time by the Holder and the Borrower, with the approval of the
Secretary.


17.          Certain Waivers.


The Borrower hereby waives any requirement for presentment, protest, or other
demand or notice with respect to this Note.


18.          Effective Until Paid.


Except as provided in section 6.2 of the Note Purchase Agreement, this Note
shall continue in full force and effect until all amounts due and payable
hereunder have been paid in full.


19.
Security Instruments; Secretary as "Holder" of Note for Purposes of the Security
Instruments.



This Note is one of the notes permitted to be executed and delivered by, and is
entitled to the benefits and security of, the particular security instruments
specified on page 1 of this Note (such security instruments, as they may have
heretofore been, and as they may hereafter be, amended, supplemented, restated,
or consolidated from time to time in accordance with its or their terms, being,
collectively, the "Security Instruments"), whereby the Borrower pledged and
granted a security interest in certain property of the Borrower, described
therein, to secure the payment and performance of certain obligations owed to
the Secretary and any other Holder of this Note or participation share hereof,
as set forth in the Security Instruments.  For purposes of the Security
Instruments, in consideration of the undertakings by the Secretary set forth in
the Program Financing Agreement and the Note Purchase Agreement, and the
affirmation by the Secretary dated as of even date herewith, delivered by the
Secretary to FFB as provided in the Note Purchase Agreement (the "Secretary's
Affirmation"), the Secretary shall be considered to be, and shall have the
rights, powers, privileges, and remedies of, the Holder of this Note.


(note form 2: qtr payments)
NOTE A - page 11



 

--------------------------------------------------------------------------------

 


DOE (ATV)
FORD MOTOR COMPANY

 
20.
Default and Enforcement.



In case of a default by the Borrower under this Note or the occurrence of an
event of default under the Security Instruments, then, in consideration of the
undertakings by the Secretary set forth in the Program Financing Agreement and
the Note Purchase Agreement, and the Secretary's Affirmation, the Secretary, in
his own name, shall have all rights, powers, privileges, and remedies of the
Holder of this Note, in accordance with the terms of this Note and the Security
Instruments, including, without limitation, the right to enforce or collect all
or any part of the obligation of the Borrower under this Note or arising as a
result of the Secretary's Affirmation, to file proofs of claim or any other
document in any bankruptcy, insolvency, or other judicial proceeding, and to
vote such proofs of claim.


21.          Acceleration.


The entire unpaid principal amount of this Note, and all interest thereon, may
be declared, and upon such declaration shall become, due and payable to the
Secretary, under the circumstances described, and in the manner and with the
effect provided, in the Security Instruments.


22.          Governing Law.


This Note shall be governed by, and construed and interpreted in accordance
with, Federal law and not the law of any state or locality.  To the extent that
a court looks to the laws of any state to determine or define the Federal law,
it is the intention of the parties hereto that such court shall look only to the
laws of the State of New York without regard to the rules of conflicts of laws.


(note form 2: qtr payments)
NOTE A - page 12

 

--------------------------------------------------------------------------------

 


DOE (ATV)
FORD MOTOR COMPANY

 
IN WITNESS WHEREOF, the Borrower has caused this Note to be signed in its
corporate name and its corporate seal to be hereunder affixed and attested by
its officers thereunto duly authorized, all as of the day and year first above
written.



     
FORD MOTOR COMPANY
                                 
BY:
                             
Signature:
                           
Print Name:
                           
Title:
                         
ATTEST:
                             
Signature:
           
(SEAL)
             
Print Name:
                           
Title:
 



(note form 2: qtr payments)
NOTE A - page 13



 

--------------------------------------------------------------------------------

 


DOE (ATV)
FORD MOTOR COMPANY

 
SCHEDULE 1


Security Instruments


Unless otherwise defined herein, terms defined in the Note and used herein shall
have the meanings given to them in the Note.


(1)
Loan Arrangement and Reimbursement Agreement between the Borrower and the
Department of Energy, dated September 16, 2009 (the “Arrangement Agreement”)

 
(2)
Guarantee made by certain subsidiaries of the Borrower in favor of the
Department of Energy, FFB and the holders of the notes described therein, dated
as of September 16, 2009



(3)
Security Agreement made by the Borrower and certain of its subsidiaries in favor
of Wilmington Trust Company, as collateral trustee (the “Collateral Trustee”),
dated as of December 15, 2006;



(4)
Collateral Trust Agreement dated as of December 15, 2006 among the Borrower,
certain of its subsidiaries parties thereto and the Collateral Trustee (the
“Collateral Trust Agreement”);



(5)
Each of the mortgages and deeds of trust made by the Borrower or any subsidiary
guarantor in favor of, or for the benefit of, the Collateral Trustee in favor of
the Secured Parties (as defined in the Collateral Trust Agreement);



(6)
Grant of Security Interest in Trademark Rights, effective as of December 15,
2006 made by the Borrower in favor of the Collateral Trustee under the
Collateral Trust Agreement;



(7)
each other security document (other than any ATVM Collateral Security Document
(as defined in the Arrangement Agreement)) delivered to the Administrative Agent
(as defined in the Collateral Trust Agreement) and/or the Collateral Trustee
granting a Lien (as defined in the Collateral Trust Agreement) on any property
of any person to secure the Secured Obligations (as defined in the Collateral
Trust Agreement), including the obligations of the Borrower under Note A; and



(note form 2: qtr payments)
NOTE A - page 14

 

--------------------------------------------------------------------------------




DOE (ATV)
FORD MOTOR COMPANY

 
(8)
Intercreditor Agreement dated as of September 16, 2009 among Ford-UAW Holdings
LLC, the Department of Energy, the Borrower, the subsidiaries of the Borrower
from time to time parties thereto and Wilmington Trust Company, as intercreditor
agent.



(note form 2: qtr payments)
NOTE A - page 15



 

--------------------------------------------------------------------------------

 


EXHIBIT P


TO THE


ARRANGEMENT AGREEMENT


FORM OF NOTE B


 

--------------------------------------------------------------------------------

 


DOE (ATV)
FORD MOTOR COMPANY

 
FOR FFB USE ONLY
   
Note
Date
 
September 16, 2009
           
Note Identifier:
   
Place
of Issue
 
Washington, DC
           
Purchase Date:
   
Last Day
for an
Advance (¶3)
 
June 30, 2012
                     
Maximum
Principal
Amount (¶4)
 
$1,560,000,000
Maturity Date (¶5)
 
June 15, 2022
                       
Payment
Dates
(¶7)
 
March 15, June 15
September 15, &
December 15
of each year
 
First
Principal
Payment
Date (¶8)
 
September 15, 2012

 
Security
Instruments
(¶19)
as listed in Schedule 1 hereto.
 



FUTURE ADVANCE PROMISSORY NOTE


NOTE B


1.            Promise to Pay.


FOR VALUE RECEIVED, FORD MOTOR COMPANY, a corporation organized under the laws
of Delaware (the "Borrower", which term includes any successors or assigns),
promises to pay the FEDERAL FINANCING BANK ("FFB"), a body corporate and
instrumentality of the United States of America (FFB, for so long as it shall be
the holder of this Note, and any successor or assignee of FFB, for so long as
such successor or assignee shall be the holder of this Note, being the
"Holder"), at the times, in the manner, and with interest at the rates to be
established as hereinafter provided, such amounts as may be advanced from time
to time by FFB to or for the account of the Borrower under this Note (each such
amount being an "Advance" and more than one such amounts being "Advances").


(note form 2: qtr payments)
NOTE B - page 1



 

--------------------------------------------------------------------------------

 


DOE (ATV)
FORD MOTOR COMPANY

 
2.            Reference to Certain Agreements.


(a) Program Financing Agreement.  This Note is one of the "Notes" referred to
in, and entitled to the benefits of, the Program Financing Agreement dated as of
September 16, 2009, made by and between FFB and the Secretary of Energy (the
"Secretary") (such agreement, as it may be amended, supplemented, and restated
from time to time in accordance with its terms, being the "Program Financing
Agreement").


(b) Note Purchase Agreement.  This Note is one of the "Notes" referred to in,
and entitled to the benefits of, the Note Purchase Agreement dated as of even
date herewith, made by and among FFB, the Borrower, and the Secretary (such
agreement, as it may be amended, supplemented, and restated from time to time in
accordance with its terms, being the "Note Purchase Agreement").


3.
Advances; Advance Requests; Last Day for Advances.



(a) Subject to the terms and conditions of the Note Purchase Agreement, FFB
shall make Advances under this Note in the amounts, at the times, and to the
accounts requested by the Borrower from time to time, in each case upon delivery
to FFB of a written request by the Borrower for an Advance under this Note, in
the form of request attached to the Note Purchase Agreement as Exhibit A thereto
(each such request being an "Advance Request"), completed as prescribed in the
Note Purchase Agreement.


(b) To be effective, an Advance Request must first be delivered to the United
States Department of Energy (the “Department of Energy”) for approval and be
approved by or on behalf of the Secretary in writing, and such Advance Request,
together with written notification of the Secretary's approval thereof, must be
received by FFB on or before the third Business Day before the particular
calendar date specified in such Advance Request that the Borrower requests to be
the date on which the respective Advance is to be made.


(c) The Borrower hereby agrees that FFB, for its purposes, may consider any
Advance Request approved by or on behalf of the Secretary and delivered to FFB
in accordance with the terms of the Note Purchase Agreement to be an accurate
representation of the Borrower's request for an Advance under this Note and the
Secretary's approval of that Advance Request.


(note form 2: qtr payments)
NOTE B - page 2



 

--------------------------------------------------------------------------------

 


DOE (ATV)
FORD MOTOR COMPANY

 
4.
Principal Amount of Advances; Maximum Principal Amount.



The principal amount of each Advance shall be the amount specified in the
respective Advance Request; provided, however, that the aggregate principal
amount of all Advances made under this Note may not exceed the particular amount
specified on page 1 of this Note as the "Maximum Principal Amount."


5.            Maturity Date.


This Note, and each Advance made hereunder, shall mature on the particular date
specified on page 1 of this Note as the "Maturity Date" (such date being the
"Maturity Date").


6.
Computation of Interest on Each Advance.



(a) Subject to paragraphs 11 and 14 of this Note, interest on the outstanding
principal of each Advance shall accrue from the date on which the respective
Advance is made to the date on which such principal is due.


(b) Interest on each Advance shall be computed on the basis of (1) actual days
elapsed from (but not including) the date on which the respective Advance is
made (for the first payment of interest due under this Note for the respective
Advance) or the date on which the payment of interest was last due (for all
other payments of interest due under this Note for the respective Advance), to
(and including) the date on which payment is next due, and (2) a year of 365
days.


(c) The interest rate applicable to each Advance shall be established by FFB at
the time that the respective Advance is made on the basis of the determination
made by the Secretary of the Treasury pursuant to section 136 of the Energy
Independence and Security Act of 2007 (Pub. L. No. 110-140, 121 Stat. 1492,
1514), as amended (the "Program Authority"); provided, however, that the
shortest maturity used as the basis for any basic interest rate determination
shall be the remaining maturity of the most recently auctioned United States
Treasury bills having the shortest maturity of all United States Treasury bills
then being regularly auctioned.


(note form 2: qtr payments)
NOTE B - page 3



 

--------------------------------------------------------------------------------

 


DOE (ATV)
FORD MOTOR COMPANY

 
7.
Payment of Interest; Payment Dates.



Interest accrued on the outstanding principal balance of each Advance shall be
due and payable on each of the particular dates specified on page 1 of this Note
as "Payment Dates" (each such date being a "Payment Date"), beginning on the
first Payment Date to occur after the date on which such Advance is made, up
through and including the Maturity Date.


8.            Payment of Principal.


(a) The principal amount of each Advance shall be payable in installments, which
payments shall be due beginning on the particular date specified as the "First
Principal Payment Date" on page 1 of this Note (such date being the "First
Principal Payment Date"), and shall be due on each Payment Date to occur
thereafter until the principal of the respective Advance is repaid in full on or
before the Maturity Date; provided, however, that with respect to each Advance
that is made after the First Principal Payment Date, principal installments
shall be due beginning on the second Payment Date to occur after the date on
which the respective Advance is made.


(b) With respect to each Advance, the amount of principal due on the First
Principal Payment Date, on each Payment Date to occur thereafter, and on the
Maturity Date shall be, in each case, substantially equal to the amount of every
other quarterly installment of principal and shall be sufficient, when added to
all other such quarterly installments of equal principal, to repay the principal
amount of the respective Advance in full on the Maturity Date.


9.            Business Days.


(a) Whenever any Payment Date or the Maturity Date shall fall on a day on which
either FFB or the Federal Reserve Bank of New York is not open for business, the
payment which would otherwise be due on such Payment Date or the Maturity Date
shall be due on the first day thereafter on which FFB and the Federal Reserve
Bank of New York are both open for business (any such day being a "Business
Day").


(b) In the case of a Payment Date falling on a day other than a Business Day,
the extension of time for making the payment that would otherwise be due on such
Payment Date shall (1) be taken into account in establishing the interest rate
for each Advance, and (2) be included in computing interest due in connection
with such payment and excluded in computing interest due in connection with the
next payment.


(note form 2: qtr payments)
NOTE B - page 4



 

--------------------------------------------------------------------------------

 


DOE (ATV)
FORD MOTOR COMPANY

 
(c) In the case of the Maturity Date falling on a day other than a Business Day,
the extension of time for making the payment that would otherwise be due on the
Maturity Date shall (1) be taken into account in establishing the interest rate
for each Advance, and (2) be included in computing interest due in connection
with such payment.


10.          Manner of Making Payments.


(a) For so long as FFB is the Holder of this Note, each payment under this Note
shall be paid in immediately available funds by electronic funds transfer to the
account of the United States Treasury (for credit to the subaccount of FFB)
maintained at the Federal Reserve Bank of New York specified by FFB in a written
notice to the Borrower, or to such other account as may be specified from time
to time by FFB in a written notice to the Borrower.


(b) In the event that FFB is not the Holder of this Note, then each payment
under this Note shall be made in immediately available funds by electronic funds
transfer to such account as shall be specified by the Holder in a written notice
to the Borrower.


11.          Late Payments.


(a) In the event that any payment of any amount owing under this Note is not
made when and as due (any such amount being then an "Overdue Amount"), then the
amount payable shall be such Overdue Amount plus interest thereon (such interest
being the "Late Charge") computed in accordance with this subparagraph (a):


(1) The Late Charge shall accrue from the scheduled date of payment for the
Overdue Amount (taking into account paragraph 9 of this Note) to the date on
which payment is made.


(2) The Late Charge shall be computed on the basis of (A) actual days elapsed
from (but not including) the scheduled date of payment for such Overdue Amount
(taking into account paragraph 9 of this Note) to (and including) the date on
which payment is made, and (B) a year of 365 days.


(note form 2: qtr payments)
NOTE B - page 5



 

--------------------------------------------------------------------------------

 


DOE (ATV)
FORD MOTOR COMPANY

 
(3) The Late Charge shall accrue at a rate (the "Late Charge Rate") equal to one
and one-half times the rate to be determined by the Secretary of the Treasury
taking into consideration the prevailing market yield on the remaining maturity
of the most recently auctioned 13-week United States Treasury bills.


(4) The initial Late Charge Rate shall be in effect until the earlier to occur
of either (A) the date on which payment of the Overdue Amount and the amount of
the accrued Late Charge is made, or (B) the first Payment Date to occur after
the scheduled date of payment for such Overdue Amount.  In the event that the
Overdue Amount and the amount of the accrued Late Charge are not paid on or
before the such Payment Date, then the amount payable shall be the sum of the
Overdue Amount and the amount of the accrued Late Charge, plus a Late Charge on
such sum accruing at a new Late Charge Rate to be then determined in accordance
with the principles of clause (3) of this subparagraph (a).  For so long as any
Overdue Amount remains unpaid, the Late Charge Rate shall be re-determined in
accordance with the principles of clause (3) of this subparagraph (a) on each
Payment Date to occur thereafter, and shall be applied to the Overdue Amount and
all amounts of the accrued Late Charge to the date on which payment of the
Overdue Amount and all amounts of the accrued Late Charge is made.


(b) Nothing in subparagraph (a) of this paragraph 11 shall be construed as
permitting or implying that the Borrower may, without the written consent of the
Holder, modify, extend, alter or affect in any manner whatsoever (except as
explicitly provided herein) the right of the Holder to receive any and all
payments on account of this Note on the dates specified in this Note.


12.          Final Due Date.


Notwithstanding anything in this Note to the contrary, all amounts outstanding
under this Note remaining unpaid as of the Maturity Date shall be due and
payable on the Maturity Date.


(note form 2: qtr payments)
NOTE B - page 6



 

--------------------------------------------------------------------------------

 


DOE (ATV)
FORD MOTOR COMPANY

 
13.          Application of Payments.


Each payment made on this Note shall be applied first to the payment of Late
Charges (if any) payable under paragraphs 11 and 15 of this Note, then to the
payment of premiums (if any) payable under paragraph 14 of this Note, then to
the payment of accrued interest, then on account of outstanding principal of
this Note.


14.
Prepayments.



(a) The Borrower may elect to prepay all or any portion of the outstanding
principal amount of any Advance made under this Note, or to prepay this Note in
its entirety, in the manner, at the price, and subject to the limitations
specified in this paragraph 14 (each such election being a "Prepayment
Election").


(b) The Borrower shall deliver to FFB (and if FFB is not the Holder, then also
to the Holder) written notification of each Prepayment Election (each such
notification being a "Prepayment Election Notice"), specifying:


(1) the Advance Identifier that FFB assigned to the respective Advance (as
provided in the Note Purchase Agreement);


(2) the particular date on which the Borrower intends to prepay the respective
Advance (such date being the "Intended Prepayment Date" for the respective
Advance), which date must be a Business Day; and


(3) the amount of principal of the respective Advance that the Borrower intends
to prepay, which amount may be either:


(A) the total outstanding principal amount of such Advance; or


(B) an amount less than the total outstanding principal amount of such Advance
(any such amount being a "Portion").


(c) To be effective, a Prepayment Election Notice must be received by FFB (and
if FFB is not the Holder, then also by the Holder) on or before the fifth
Business Day before the date specified therein as the Intended Prepayment Date
for the respective Advance or Portion.


(note form 2: qtr payments)
NOTE B - page 7



 

--------------------------------------------------------------------------------

 


DOE (ATV)
FORD MOTOR COMPANY

 
(d) The Borrower shall pay to the Holder a price for the prepayment of any
Advance or Portion (such price being the "Prepayment Price" for such Advance or
Portion) determined as follows:


(1) in the event that the Borrower elects to prepay the entire outstanding
principal amount of any Advance, then the Borrower shall pay to the Holder a
Prepayment Price for such Advance equal to the sum of:


(A) the price for such Advance that would, if such Advance (including all unpaid
interest accrued thereon through the Intended Prepayment Date) were purchased by
a third party and held to the Maturity Date, produce a yield to the third-party
purchaser for the period from the date of purchase to the Maturity Date
substantially equal to the interest rate that would be set on a loan from the
Secretary of the Treasury to FFB to purchase an obligation having a payment
schedule identical to the payment schedule of such Advance for the period from
the Intended Prepayment Date to the Maturity Date; and


(B) all unpaid Late Charges (if any) accrued on such Advance through the
Intended Prepayment Date;


(2) in the event that the Borrower elects to prepay a Portion of any Advance,
then the Borrower shall pay to the Holder a Prepayment Price for such Portion
that would equal such Portion's pro rata share of the Prepayment Price that
would be required for a prepayment of the entire principal amount of such
Advance (determined in accordance with the principles of clause (1) of this
subparagraph (d)); and


(3) in the event that the Borrower elects to prepay this Note in its entirety,
then the Borrower shall pay to the Holder an amount equal to the sum of the
Prepayment Prices for all outstanding Advances (determined in accordance with
the principles of clause (1) of this subparagraph (d)).


The price described in subclause (A) of clause (1) of this subparagraph (d)
shall be calculated by the Secretary of the Treasury as of the close of business
on the second Business Day before the Intended Prepayment Date, using standard
calculation methods of the United States Department of the Treasury.  FFB shall
deliver by facsimile transmission (fax) to the Borrower a written notice by
12:00 noon (Washington, DC, time) on the Business Day immediately preceding the
Intended Prepayment Date specifying the Prepayment Price for the Advance or
Portion and setting out separately principal, accrued interest, premium (if
any), and Late Charges (if any); provided, however, that failure on the part of
FFB to deliver any notice of the Prepayment Price by 12:00 noon (Washington, DC,
time) or failure on the part of the Borrower to receive any notice of the
Prepayment Price shall not relieve the Borrower of the payment obligation
described in subparagraph (e) of this paragraph 14, but rather shall give rise
to a responsibility on the part of the Borrower to make inquiry to FFB for the
Purchase Price.


(note form 2: qtr payments)
NOTE B - page 8



 

--------------------------------------------------------------------------------

 


DOE (ATV)
FORD MOTOR COMPANY

 
(e) Payment of the Prepayment Price for any Advance or any Portion shall be due
to the Holder before 3:00 p.m. (Washington, DC, time) on the Intended Prepayment
Date for such Advance or Portion.


(f) Each prepayment of a Portion shall, as to the principal amount of such
Portion, be subject to a minimum amount equal to $100,000.00 of principal;
except that the minimum principal amount limitation shall not apply to a
prepayment of a Portion if:


(1) the prepayment is made to satisfy the Borrower's obligation to make a
mandatory prepayment under the "Security Instruments" (as that term is defined
in paragraph 19 of this Note); and


(2) the Borrower has certified to that fact in the respective Prepayment
Election Notice.


(g) In the event that the Borrower makes a Prepayment Election with respect to
any Portion of an Advance, then the Prepayment Price paid for such Portion will
be applied as provided in paragraph 13 of this Note, and, with respect to
application to outstanding principal, such Prepayment Price shall be applied to
principal installments in the inverse order of maturity.


(h) In the event that the Borrower makes a Prepayment Election with respect to
any Portion of an Advance, then the outstanding principal amount of such
Advance, from and after such partial prepayment, shall be due and payable in
accordance with this subparagraph (h).


(note form 2: qtr payments)
NOTE B - page 9



 

--------------------------------------------------------------------------------

 


DOE (ATV)
FORD MOTOR COMPANY

 
(1) The amount of the quarterly principal installments that will be due after
such partial prepayment shall be equal to the quarterly installments of equal
principal that were due in accordance with the level principal repayment
schedule that applied to such Advance immediately before such partial
prepayment.


(2) The equal payments of principal shall be due beginning on the first Payment
Date to occur after such partial prepayment, and shall be due on each Payment
Date to occur thereafter up through and including the date on which the entire
principal amount of such Advance and all unpaid interest (and Late Charges, if
any) accrued thereon, are paid.


15.
Rescission of Prepayment Elections; Late Charges for Late Payments of Prepayment
Prices.



(a) The Borrower may rescind any Prepayment Election made in accordance with
paragraph 14 of this Note, but only in accordance with this paragraph 15.


(b) The Borrower shall deliver to FFB written notification of each rescission of
a Prepayment Election (each such notification being an "Election Rescission
Notice") specifying the particular Advance for which the Borrower wishes to
rescind such Prepayment Election, which specification must make reference to the
particular "Advance Identifier" (as that term is defined in the Note Purchase
Agreement) that FFB assigned to such Advance (as provided in the Note Purchase
Agreement).  The Election Rescission Notice may be delivered by facsimile
transmission to FFB at (202) 622-0707 or at such other facsimile number or
numbers as FFB may from time to time communicate to the Borrower.


(c) To be effective, an Election Rescission Notice must be received by FFB not
later than 3:30 p.m. (Washington, DC, time) on the second Business Day before
the Intended Prepayment Date.


(d) In the event that the Borrower (1) makes a Prepayment Election in accordance
with paragraph 14 of this Note, (2) does not rescind such Prepayment Election in
accordance with this paragraph 15, and (3) does not, before 3:00 p.m.
(Washington, DC, time) on the Intended Prepayment Date, pay to FFB the
Prepayment Price described in paragraph 14(d) of this Note, then a Late Charge
shall accrue on any such unpaid amount from the Intended Prepayment Date to the
date on which payment is made, computed in accordance with the principles of
paragraph 11 of this Note.


(note form 2: qtr payments)
NOTE B - page 10



 

--------------------------------------------------------------------------------

 


DOE (ATV)
FORD MOTOR COMPANY

 
16.          Amendments to Note.


To the extent not inconsistent with applicable law, this Note shall be subject
to modification by such amendments, extensions, and renewals as may be agreed
upon from time to time by the Holder and the Borrower, with the approval of the
Secretary.


17.          Certain Waivers.


The Borrower hereby waives any requirement for presentment, protest, or other
demand or notice with respect to this Note.


18.          Effective Until Paid.


Except as provided in section 6.2 of the Note Purchase Agreement, this Note
shall continue in full force and effect until all amounts due and payable
hereunder have been paid in full.


19.
Security Instruments; Secretary as "Holder" of Note for Purposes of the Security
Instruments.



This Note is one of the notes permitted to be executed and delivered by, and is
entitled to the benefits and security of, the particular security instruments
specified on page 1 of this Note (such security instruments, as they may have
heretofore been, and as they may hereafter be, amended, supplemented, restated,
or consolidated from time to time in accordance with its or their terms, being,
collectively, the "Security Instruments"), whereby the Borrower pledged and
granted a security interest in certain property of the Borrower, described
therein, to secure the payment and performance of certain obligations owed to
the Secretary and any other Holder of this Note or participation share hereof,
as set forth in the Security Instruments.  For purposes of the Security
Instruments, in consideration of the undertakings by the Secretary set forth in
the Program Financing Agreement and the Note Purchase Agreement, and the
affirmation by the Secretary dated as of even date herewith, delivered by the
Secretary to FFB as provided in the Note Purchase Agreement (the "Secretary's
Affirmation"), the Secretary shall be considered to be, and shall have the
rights, powers, privileges, and remedies of, the Holder of this Note.


(note form 2: qtr payments)
NOTE B - page 11



 

--------------------------------------------------------------------------------

 


DOE (ATV)
FORD MOTOR COMPANY

 
20.
Default and Enforcement.



In case of a default by the Borrower under this Note or the occurrence of an
event of default under the Security Instruments, then, in consideration of the
undertakings by the Secretary set forth in the Program Financing Agreement and
the Note Purchase Agreement, and the Secretary's Affirmation, the Secretary, in
his own name, shall have all rights, powers, privileges, and remedies of the
Holder of this Note, in accordance with the terms of this Note and the Security
Instruments, including, without limitation, the right to enforce or collect all
or any part of the obligation of the Borrower under this Note or arising as a
result of the Secretary's Affirmation, to file proofs of claim or any other
document in any bankruptcy, insolvency, or other judicial proceeding, and to
vote such proofs of claim.


21.          Acceleration.


The entire unpaid principal amount of this Note, and all interest thereon, may
be declared, and upon such declaration shall become, due and payable to the
Secretary, under the circumstances described, and in the manner and with the
effect provided, in the Security Instruments.


22.          Governing Law.


This Note shall be governed by, and construed and interpreted in accordance
with, Federal law and not the law of any state or locality.  To the extent that
a court looks to the laws of any state to determine or define the Federal law,
it is the intention of the parties hereto that such court shall look only to the
laws of the State of New York without regard to the rules of conflicts of laws.


(note form 2: qtr payments)
NOTE B - page 12



 

--------------------------------------------------------------------------------

 


DOE (ATV)
FORD MOTOR COMPANY

 
IN WITNESS WHEREOF, the Borrower has caused this Note to be signed in its
corporate name and its corporate seal to be hereunder affixed and attested by
its officers thereunto duly authorized, all as of the day and year first above
written.



     
FORD MOTOR COMPANY
                       
BY:
                             
Signature:
                           
Print Name:
                         
Title:
                         
ATTEST:
                           
Signature:
 
(SEAL)
                       
Print Name:
                         
Title:
 



(note form 2: qtr payments)
NOTE B - page 13

 
 

--------------------------------------------------------------------------------

 


DOE (ATV)
FORD MOTOR COMPANY

 
SCHEDULE 1


Security Instruments


Unless otherwise defined herein, terms defined in the Note and used herein shall
have the meanings given to them in the Note.


(1)
Loan Arrangement and Reimbursement Agreement between the Borrower (as defined
herein) and the Department of Energy, dated September 16, 2009 (the “Arrangement
Agreement”);

 
(2)
Guarantee made by certain subsidiaries of the Borrower in favor of the
Department of Energy, FFB and the holders of the notes described therein, dated
as of September 16, 2009;



(3)
Security Agreement made by the Borrower and any of its subsidiaries that becomes
a grantor thereunder in favor of Wilmington Trust Company, as collateral trustee
(the “ATVM Collateral Trustee”), dated as of September 16, 2009;



(4)
Collateral Trust Agreement dated as of September 16, 2009 among the Borrower,
any of its subsidiaries that becomes a party thereto, and the ATVM Collateral
Trustee (the “ATVM Collateral Trust Agreement”); and



(5)
each other security document (other than any Existing Collateral Security
Document (as defined in the Arrangement Agreement)) delivered to DOE and/or the
ATVM Collateral Trustee granting a Lien (as defined in the ATVM Collateral Trust
Agreement) on any property of any person to secure the Secured Obligations (as
defined in the ATVM Collateral Trust Agreement), including the obligations of
the Borrower under Note B.

 


(note form 2: qtr payments)
NOTE B - page 14

 
 

--------------------------------------------------------------------------------